Exhibit 10.86

 

$170,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMONG

 

MISSION BROADCASTING, INC.,

 

THE SEVERAL FINANCIAL INSTITUTIONS

FROM TIME TO TIME PARTIES HERETO,

 

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

 

BEAR STEARNS CORPORATE LENDING INC.

AS SYNDICATION AGENT

 

AND

 

ROYAL BANK OF CANADA,

GENERAL ELECTRIC CAPITAL CORPORATION

 

AND

 

MERRILL LYNCH CAPITAL,

A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

 

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA SECURITIES LLC,

 

AND

 

BEAR, STEARNS & CO. INC.

 

AS JOINT LEAD ARRANGERS

AND JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------

 

DATED AS OF DECEMBER 30, 2003

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

1.01    DEFINED TERMS

   1

1.02    OTHER DEFINITIONAL PROVISIONS

   31

1.03    ACCOUNTING PRINCIPLES

   32

1.04    CLASSES AND TYPES OF LOANS AND BORROWINGS

   32

ARTICLE II. THE CREDIT FACILITIES

   33

2.01    AMOUNTS AND TERMS OF COMMITMENTS

   33

2.02    LOAN ACCOUNTS; NOTES

   36

2.03    PROCEDURE FOR BORROWING

   36

2.04    CONVERSION AND CONTINUATION ELECTIONS FOR ALL BORROWINGS

   38

2.05    REDUCTION AND TERMINATION OF COMMITMENTS

   39

2.07    MANDATORY PREPAYMENTS

   40

2.08    MATURITY AND AMORTIZATION OF LOANS

   43

2.09    FEES

   45

2.10    COMPUTATION OF FEES AND INTEREST

   45

2.11    INTEREST

   46

2.12    PAYMENTS BY THE BORROWER

   47

2.13    PAYMENTS BY THE BANKS TO THE ADMINISTRATIVE AGENT

   48

2.14    SHARING OF PAYMENTS, ETC.

   48

2.15    SECURITY DOCUMENTS AND GUARANTY AGREEMENTS

   49

2.16    PROCEDURE FOR INCREMENTAL LOAN REQUESTS

   49

ARTICLE III. LETTERS OF CREDIT

   50

3.01    LETTER OF CREDIT SUBFACILITY

   50

3.02    PROCEDURES FOR ISSUANCE, AMENDMENT AND RENEWAL OF LETTERS OF CREDIT

   52

3.03    PARTICIPATIONS, DRAWINGS AND REIMBURSEMENTS

   53

3.04    REPAYMENT OF PARTICIPATIONS

   55

3.05    ROLE OF THE ISSUING BANK

   56

3.06    OBLIGATIONS ABSOLUTE

   56

3.07    CASH COLLATERAL PLEDGE

   57

3.08    LETTER OF CREDIT FEES

   58

3.09    APPLICABILITY OF ISP98 AND UCP

   58

3.10    CONFLICT WITH LETTER OF CREDIT APPLICATION

   58

ARTICLE IV. TAXES, YIELD PROTECTION AND ILLEGALITY

   58

4.01    TAXES

   58

4.02    ILLEGALITY

   62

4.03    INCREASED COSTS AND REDUCTION OF RETURN

   63

4.04    FUNDING LOSSES

   64

 

i



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

4.05    INABILITY TO DETERMINE RATES

   64

4.06    RESERVES ON EURODOLLAR LOANS

   64

4.07    CERTIFICATES OF BANKS

   65

4.08    CHANGE OF LENDING OFFICE, REPLACEMENT BANK

   65

4.09    SURVIVAL

   66

ARTICLE V. CONDITIONS PRECEDENT

   66

5.01    CONDITIONS TO THE EFFECTIVE DATE

   66

5.02    ADDITIONAL CONDITIONS TO THE EFFECTIVE DATE

   69

5.03    CONDITIONS TO ALL BORROWINGS AND THE ISSUANCE OF ANY LETTERS OF CREDIT

   71

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   72

6.01    EXISTENCE; COMPLIANCE WITH LAW

   72

6.02    CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP AUTHORIZATION; NO
CONTRAVENTION

   73

6.03    GOVERNMENTAL AUTHORIZATION

   73

6.04    BINDING EFFECT

   73

6.05    LITIGATION

   73

6.06    NO DEFAULT

   73

6.07    ERISA COMPLIANCE

   74

6.08    USE OF PROCEEDS; MARGIN REGULATIONS

   74

6.09    OWNERSHIP OF PROPERTY; INTELLECTUAL PROPERTY

   75

6.10    TAXES

   75

6.11    FINANCIAL STATEMENTS

   75

6.12    SECURITIES LAW, ETC.; COMPLIANCE

   76

6.13    GOVERNMENTAL REGULATION

   76

6.14    ACCURACY OF INFORMATION

   76

6.15    HAZARDOUS MATERIALS

   76

6.16    FCC LICENSES

   77

6.17    SUBSIDIARIES; CAPITAL STOCK

   78

6.18    SOLVENCY

   78

6.19    LABOR CONTROVERSIES

   78

6.20    SECURITY DOCUMENTS

   78

6.21    NETWORK AFFILIATION AGREEMENTS

   78

6.22    CONDITION OF STATIONS

   79

6.23    TAX SHELTER REGULATIONS

   79

6.24    INFORMATION CERTIFICATE

   79

ARTICLE VII. AFFIRMATIVE COVENANTS

   79

7.01    FINANCIAL STATEMENTS

   79

7.02    CERTIFICATES; OTHER INFORMATION

   80

7.03    NOTICES

   81

7.04    FCC INFORMATION

   81

7.05    FCC LICENSES AND REGULATORY COMPLIANCE

   82

7.06    LICENSE LAPSE

   82

7.07    MAINTENANCE OF CORPORATE, LIMITED LIABILITY COMPANY OR PARTNERSHIP
EXISTENCE, ETC.

   82

 



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

7.08    FOREIGN QUALIFICATION, ETC.

   82

7.09    PAYMENT OF TAXES, ETC.

   82

7.10    MAINTENANCE OF PROPERTY; INSURANCE

   83

7.11    COMPLIANCE WITH LAWS, ETC.

   83

7.12    BOOKS AND RECORDS

   83

7.13    USE OF PROCEEDS

   83

7.14    END OF FISCAL YEARS; FISCAL QUARTERS

   83

7.15    INTEREST RATE PROTECTION

   83

7.16    ADDITIONAL SECURITY; FURTHER ASSURANCES

   84

ARTICLE VIII. NEGATIVE COVENANTS

   85

8.01    CHANGES IN BUSINESS

   85

8.02    LIMITATION ON LIENS

   85

8.03    DISPOSITION OF ASSETS

   87

8.04    CONSOLIDATIONS, MERGERS, ACQUISITIONS, ETC.

   88

8.05    LIMITATION ON INDEBTEDNESS

   90

8.06    TRANSACTIONS WITH AFFILIATES

   92

8.07    USE OF CREDITS; COMPLIANCE WITH MARGIN REGULATIONS

   92

8.08    ENVIRONMENTAL LIABILITIES

   92

8.09    RESTRICTED PAYMENTS

   93

8.10    ADVANCES, INVESTMENTS AND LOANS

   93

8.11    LIMITATION ON BUSINESS ACTIVITIES OF THE MISSION ENTITIES

   94

8.12    SALES OR ISSUANCES OF CAPITAL STOCK

   94

8.13    NO WAIVERS, AMENDMENTS OR RESTRICTIVE AGREEMENTS

   94

ARTICLE IX. EVENTS OF DEFAULT

   95

9.01    EVENT OF DEFAULT

   95

9.02    REMEDIES

   97

9.03    RIGHTS NOT EXCLUSIVE

   98

9.04    APPLICATION OF FUNDS

   98 ARTICLE X. THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE SYNDICATION
AGENT, THE LEAD ARRANGERS AND JOINT BOOK MANAGERS    99

10.01  APPOINTMENT AND AUTHORIZATION

   99

10.02  DELEGATION OF DUTIES

   100

10.03  LIABILITY OF AGENTS

   100

10.04  RELIANCE BY THE AGENTS

   100

10.05  NOTICE OF DEFAULT

   101

10.06  CREDIT DECISION; DISCLOSURE OF INFORMATION BY THE AGENT

   101

10.07  INDEMNIFICATION OF ADMINISTRATIVE AGENT

   101

10.08  ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY

   102

10.09  SUCCESSOR ADMINISTRATIVE AGENT

   102

10.10  ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

   103

10.11  COLLATERAL AND GUARANTY MATTERS

   104

 



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

ARTICLE XI. THE GUARANTY

   105

11.01  GUARANTY FROM THE GUARANTOR PARTIES

   105

11.02  GUARANTY LIMITED

   108

ARTICLE XII. MISCELLANEOUS

   108

12.01  AMENDMENT AND WAIVERS

   108

12.02  NOTICES

   111

12.03  NO WAIVER; CUMULATIVE REMEDIES

   111

12.04  COSTS AND EXPENSES

   112

12.05  INDEMNITY

   112

12.06  SUCCESSORS AND ASSIGNS

   113

12.07  ASSIGNMENTS, PARTICIPATIONS, ETC.

   114

12.08  CONFIDENTIALITY

   117

12.09  SET-OFF

   118

12.10  NOTIFICATION OF ADDRESSES, LENDING OFFICES, ETC.

   118

12.11  COUNTERPARTS

   118

12.12  SEVERABILITY

   118

12.13  NO THIRD PARTIES BENEFITED

   118

12.14  GOVERNING LAW AND JURISDICTION; WAIVER OF TRIAL BY JURY

   118

12.15  EFFECTIVENESS

   119

12.16  SURVIVAL OF REPRESENTATIONS AND WARRANTIES

   120

12.17  ADDITIONAL BORROWERS

   121

12.18  USA PATRIOT ACT NOTICE

   121

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

   LENDING OFFICES/NOTICE ADDRESSES

SCHEDULE 1.01(C)

   DESCRIPTION OF REVOLVER REALLOCATION

SCHEDULE 2.01

   COMMITMENTS

SCHEDULE 6.09

   MORTGAGED PROPERTIES

SCHEDULE 6.16

   FCC LICENSES

SCHEDULE 6.17

   SUBSIDIARIES

SCHEDULE 6.21

   NETWORK AFFILIATION AGREEMENTS

SCHEDULE 8.05(a)

   EXISTING INDEBTEDNESS

SCHEDULE 8.10(e)

   INVESTMENTS

 

EXHIBIT A

   Form of Assignment and Assumption

EXHIBIT B

   Form of Closing Certificate

EXHIBIT C

   Form of Compliance Certificate

EXHIBIT D

   Form of Information Certificate

EXHIBIT E

   Form of Mission Guaranty of Nexstar Obligations

EXHIBIT F

   Form of Nexstar Guaranty of Mission Obligations

EXHIBIT G

   Form of Notice of Borrowing

EXHIBIT H

   Form of Notice of Conversion/Continuation

EXHIBIT I

   Form of Pledge Agreement

EXHIBIT J

   Form of Revolving Loan Note

EXHIBIT K

   Form of Security Agreement

EXHIBIT L

   Form of Smith Pledge Agreement

EXHIBIT M

   Form of Solvency Certificate

EXHIBIT N

   Form of Subsidiary Guaranty Agreement

EXHIBIT O

   Form of Term C Loan Note

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 30,
2003, is among MISSION BROADCASTING, INC., a Delaware corporation, the several
banks and other financial institutions or entities from time to time parties
hereto (the “Banks”), BANK OF AMERICA, N.A., as the Administrative Agent for the
Banks, BEAR STEARNS CORPORATE LENDING INC., as the Syndication Agent and ROYAL
BANK OF CANADA, GENERAL ELECTRIC CAPITAL CORPORATION and MERRILL LYNCH CAPITAL,
A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as the
Co-Documentation Agents.

 

RECITALS

 

A. The Borrower, the Administrative Agent, and the several banks parties thereto
entered into that certain Amended and Restated Credit Agreement dated as of
February 13, 2003 (as amended through the date hereof, the “Existing Mission
Credit Agreement”).

 

B. The parties wish to amend and restate the Existing Mission Credit Agreement,
which amendment and restatement is in extension and renewal, and not in
extinguishment or novation, of the indebtedness outstanding under the Existing
Mission Credit Agreement, as herein provided, it being acknowledged and agreed
by the Borrower and the Guarantors that the Indebtedness under this Agreement
constitutes an extension and renewal of the outstanding indebtedness under the
Existing Mission Credit Agreement, and that all Liens and Guaranty Agreements
that secure the repayment of outstanding indebtedness under the Existing Mission
Credit Agreement shall continue to secure Indebtedness under this Agreement.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties agree that the Existing Mission Credit Agreement shall be
and hereby is amended and restated in its entirety as follows:

 

ARTICLE I.

 

DEFINITIONS

 

1.01 Defined Terms. All capitalized terms used and not otherwise defined in this
Agreement, including in the Preamble hereto, shall have the meanings specified
below:

 

“Acquisition” means, with respect to any Person, the occurrence of any of the
following specified events: (i) any transaction or series of transactions for
the purpose of, or resulting in, directly or indirectly, any of the following
(including without limitation, any such transaction or transactions in
connection with a like-kind exchange or otherwise): (a) the acquisition by such
Person of all or substantially all of the assets of another Person, or of any
business or division of another Person, or any television broadcasting station,
(b) the acquisition by such Person of more than 50% of any class of Capital
Stock (or similar ownership interests) of any other Person, (c) a merger,
consolidation, amalgamation, or other combination by such Person with another
Person or (ii) the entering into of any Local Marketing Agreement, Joint Sales
Agreement and/or Shared Services Agreement, or other similar agreement by such
Person. The terms “Acquired” and “Acquisition of “ shall have correlative
meanings.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Additional Security Documents” has the meaning specified in Section 7.16(a).

 

“Adjustment Date” means each “Adjustment Date” as determined pursuant to the
Nexstar Credit Agreement.

 

“Administrative Agent” means Bank of America, N.A. in its capacity as
Administrative Agent for the Banks hereunder, and any successor to such agent.

 

“Administrative Agent’s Payment Office” means the address for payments set forth
on the signature page hereto in relation to the Administrative Agent or such
other address as the Administrative Agent may from time to time specify in
accordance with Section 12.02.

 

“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or (ii) that directly or indirectly owns more than 5%
of any class of the capital stock of, or equity interests in, such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent-Related Persons” means the Agents, together with their Affiliates
(including, in the case of (i) Bank of America in its capacity as the
Administrative Agent, Banc of America Securities LLC and (ii) Bear Stearns
Corporate Lending Inc., in its capacity as the Syndication Agent, Bear, Stearns
& Co. Inc.), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

“Agents” means the Administrative Agent and the Syndication Agent.

 

“Aggregate Available Revolving Commitment” means the sum of the Available
Revolving Commitments of all Banks.

 

“Aggregate Combined Revolving Commitment” means the sum of the Aggregate
Revolving Commitment, plus the Aggregate Incremental Revolving Commitment.

 

“Aggregate Commitment” means the sum of the Aggregate Revolving Commitment, plus
the Aggregate Term C Commitment, plus the Aggregate Incremental Revolving
Commitment, plus the Aggregate Incremental Term Commitment of all of the Banks.

 

“Aggregate Incremental Revolving Commitment” at any time, means the sum of the
amount of all Incremental Facilities consisting of Incremental Revolving
Commitments at such time, in an initial amount equal to zero, as such amount may
be increased pursuant to Section 2.01(c) to an aggregate amount which, when
combined with the Aggregate Incremental Term Commitment, may not exceed the
Maximum Incremental Amount.

 

“Aggregate Incremental Term Commitment” at any time, means the sum of the amount
of all Incremental Facilities consisting of Incremental Term Commitments
(whether or not terminated) at such time, in an initial amount equal to zero, as
such amount may be increased

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

pursuant to Section 2.01(c) to an aggregate amount which, when combined with the
Aggregate Incremental Revolving Commitment, may not exceed the Maximum
Incremental Amount.

 

“Aggregate Outstanding Term C Loan Balance” means the sum of the aggregate
outstanding principal balances of all Term C Loans, as such amount may be
adjusted from time to time pursuant to this Agreement.

 

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all of the Banks, in an initial amount of $30,000,000, as such amount may be
adjusted from time to time pursuant to this Agreement.

 

“Aggregate Term C Commitment” means the sum of the Term C Commitments of all of
the Banks, in an initial amount of $140,000,000, as such amount may be adjusted
from time to time pursuant to this Agreement.

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be amended, modified,
restated, supplemented, renewed, extended, increased, rearranged and/or
substituted from time to time.

 

“Anticipated Reinvestment Amount” means, with respect to any Reinvestment
Election, the amount specified in the Reinvestment Notice delivered by the
Borrower in connection therewith as the amount of the Net Cash Proceeds from the
related Disposition that the Borrower or any Subsidiary of the Borrower intends
to use to purchase, construct or otherwise acquire Reinvestment Assets.

 

“Applicable Margin” means

 

(i) with respect to Revolving Loans (other than Incremental Revolving Loans)
which are Eurodollar Loans, the margin to be added at any date to the Eurodollar
Rate, which is equal to the applicable percentage rate per annum set forth
below, based upon the applicable Consolidated Total Leverage as set forth below
(the “Level”), in effect for the Borrower on such date;

 

(ii) with respect to Term C Loans (other than Incremental Term Loans) which are
Eurodollar Loans, the margin to be added at any date to the Eurodollar Rate,
which shall be 2.25%;

 

(iii) with respect to Term C Loans (other than Incremental Term Loans) and
Revolving Loans (other than Incremental Revolving Loans) which are Base Rate
Loans, the margin to be added at any date to the Base Rate, which is equal to
the percentage per annum which is 1.25% less than the Applicable Margin for
Eurodollar Loans then in effect for the Borrower on such date, but in no event
less than zero, and

 

(iv) with respect to Incremental Term Loans and Incremental Revolving Loans, the
Incremental Margin to be added to the Base Rate or Eurodollar Rate, as the case
may be, as agreed upon by the Borrower and the Bank or Banks providing the
Incremental Term Commitment and/or Incremental Revolving Commitment relating
thereto as provided in Section 2.16(a), or if not agreed upon, as provided in
Section 2.16(b).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

Level

--------------------------------------------------------------------------------

  

Consolidated Total Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Percentage
Rate for Revolving
Loans


--------------------------------------------------------------------------------

 

Level I

   Greater than or equal to 6.25 to 1.00    3.00 %

Level II

   Less than 6.25 to 1.00 but greater than or equal to 5.75 to 1.00    2.75 %

Level III

   Less that 5.75 to 1.00 but greater than or equal to 5.25 to 1.00    2.50 %

Level IV

   Less than 5.25 to 1.00 but greater than or equal to 4.75 to 1.00    2.25 %

Level V

   Less than 4.75 to 1.00 but greater than or equal to 4.25 to 1.00    2.00 %

Level VI

   Less than 4.25 to 1.00    1.75 %

 

On the Effective Date and for each period thereafter beginning on an Adjustment
Date and ending on the day immediately preceding the next succeeding Adjustment
Date, the Level for purposes of calculating the Applicable Margin shall be the
applicable Level set forth above opposite the Consolidated Total Leverage Ratio
determined as at the end of the last Fiscal Quarter ended prior to the first day
of such period. If by any Adjustment Date, the Borrower has failed to deliver a
Compliance Certificate for the then most recently completed Fiscal Quarter, the
Applicable Margin for the period commencing on such Adjustment Date and ending
on the second Business Day after such Compliance Certificate is actually
delivered shall be computed as if the Consolidated Total Leverage Ratio were at
Level I.

 

“Approved Fund” has the meaning specified in Section 12.07.

 

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit A.

 

“Attorney Costs” means and includes all reasonable documented fees and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services, and all
reasonable disbursements of internal counsel.

 

“Authorization” means any filing, recording and registration with, and any
validation or exemption, approval, order, authorization, consent, License,
certificate, franchise and permit from, any Governmental Authority, including,
without limitation, FCC Licenses.

 

“Available Revolving Commitment” means, at any time as to any Bank, an amount
equal to the excess, if any, of (i) the amount of the Revolving Commitment of
such Bank at such time, over (ii) the sum of the outstanding principal balances
of all Revolving Loans of such Bank plus the sum of all participations of such
Bank in Letter of Credit Obligations at such time.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Bank Affiliate” means a Person engaged primarily in the business of commercial
banking and that is an Affiliate of a Bank.

 

“Bank of America” means Bank of America, N.A., a national banking association.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

 

“Banks” has the meaning specified in the Preamble hereto and such term shall
also include the Issuing Bank, the Administrative Agent in its capacity as a
lender hereunder and the Syndication Agent in its capacity as a lender
hereunder.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means any Loan that bears an interest rate based on the Base
Rate.

 

“Board of Directors” means, as to any Person, either (a) the board of directors
of such Person (or, in the case of any Person that is a limited liability
company, the managers of such Person) or (b) any duly authorized committee
thereof.

 

“Board Resolution” means, as to any Person, a copy of a resolution of such
Person certified by the Secretary or an Assistant Secretary of such Person to
have been duly adopted by requisite action of the Board of Directors of such
Person and to be in full force and effect on the date of such certification.

 

“Borrower” means Mission Broadcasting, Inc., a Delaware corporation and any
other Person that becomes a Borrower pursuant to Section 12.17.

 

“Borrowing” has the meaning specified in Section 1.04.

 

“Borrowing Date” means, in relation to any Loan, the date of the borrowing of
such Loan as specified in the relevant Notice of Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Dallas, Texas or New York City are authorized or required by
law to close and, if such term is used in relation to any Eurodollar Loan or the
Interest Period therefor, on such day dealings are carried on by and between
banks in Dollar deposits in the applicable interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

having the force of law, regarding capital adequacy of any bank or of any
corporation controlling a bank.

 

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.

 

“Capital Lease Obligations” means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (a “Capital Lease”).

 

“Capital Stock” means (i) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and (ii)
any option, warrant, security or other right (including debt securities or other
evidence of Indebtedness) directly or indirectly convertible into or exercisable
or exchangeable for, or otherwise to acquire directly or indirectly, any capital
stock, partnership, membership, joint venture or other ownership or equity
interest, participation or security described in clause (i) above.

 

“Cash Collateralize” with respect to any Person, means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Bank and the Banks, as collateral for the
Letter of Credit Obligations, cash or deposit account balances of such Person
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Banks). Derivatives of such term shall have corresponding meanings.
The Borrower hereby grants to the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Bank and the Banks, a security interest in all
such cash and deposit account balances of the Borrower. Cash Collateral shall be
invested in Cash Equivalents of a tenor satisfactory to the Administrative Agent
and as instructed by the Borrower, which Cash Equivalents shall be held in the
name of the Borrower and under the control of the Administrative Agent in a
manner satisfactory to the Administrative Agent.

 

“Cash Equivalents” means any or all of the following: (i) obligations of, or
guaranteed as to interest and principal by, the United States government
maturing within one year after the date on which such obligations are purchased;
(ii) open market commercial paper of any corporation (other than the Borrower or
any Affiliate of the Borrower) incorporated under the laws of the United States
or any State thereof or the District of Columbia rated P-1 or its equivalent by
Moody’s or A-1 or its equivalent or higher by S&P; (iii) time deposits or
certificates of deposit maturing within one year after the issuance thereof
issued by commercial banks organized under the laws of any country which is a
member of the OECD and having a combined capital and surplus in excess of
$250,000,000 or which is a Bank or Brown Brothers Harriman & Co.; (iv)
repurchase agreements with respect to securities described in clause (i) above
entered into with an office of a bank or trust company meeting the criteria
specified in clause (iii); and (v) money market funds investing only in
investments described in clauses (i) through (iv).

 

“Change of Control” means that 100% of the voting and economic interest of the
Borrower shall cease to be subject to the Smith Pledge Agreement or a pledge
agreement

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

substantially in the form of the Smith Pledge Agreement or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Charter Documents” means, with respect to any Person, (i) the articles or
certificate of formation, incorporation or organization (or the equivalent
organizational documents) of such Person, (ii) the bylaws, partnership
agreement, limited liability company agreement or regulations (or the equivalent
governing documents) of such Person and (iii) each document setting forth the
designation, amount and relative rights, limitations and preferences of any
class or series of such Person’s Capital Stock or of any rights in respect of
such Person’s Capital Stock.

 

“Class” has the meaning specified in Section 1.04.

 

“Closing Certificate” means a Closing Certificate substantially in the form of
Exhibit B.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

 

“Co-Documentation Agents” means Royal Bank of Canada, General Electric Capital
Corporation and Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., in their capacity as Co-Documentation Agents for the
Banks hereunder, and any successors to such agents.

 

“Collateral” means the Pledged Collateral, the Security Agreement Collateral and
the Mortgaged Properties.

 

“Collateral Agent” means the Administrative Agent acting as collateral agent
pursuant to the Security Documents.

 

“Commitment” means, for each Bank, the sum of its Revolving Commitment, its Term
C Commitment and any Incremental Revolving Commitment and/or Incremental Term
Commitment of such Bank issued after the Effective Date pursuant to Section
2.01(c) and Section 2.16.

 

“Communications Act” has the meaning specified in Section 6.16.

 

“Compliance Certificate” means, as to any Person, a certificate of such Person
executed on its behalf by the Chief Executive Officer, President, Chief
Financial Officer or Vice President of such Person, substantially in the form of
Exhibit C, with such changes as acceptable to the Administrative Agent.

 

“Consolidated Senior Leverage Ratio” means, on any date, the “Consolidated
Senior Leverage Ratio” determined under the Nexstar Credit Agreement.

 

“Consolidated Total Leverage Ratio” means, on any date, the “Consolidated Total
Leverage Ratio” determined under the Nexstar Credit Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Continuation Date” means any date as of which the Borrower elects to continue a
Eurodollar Loan as a Eurodollar Loan for a further Interest Period in accordance
with the provisions of Section 2.04.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, lease, loan
agreement, indenture, mortgage, deed of trust or other instrument, document or
agreement to which such Person is a party or by which it or any of its property
is bound.

 

“Conversion Date” means any date as of which the Borrower elects to convert a
Base Rate Loan to a Eurodollar Loan, or a Eurodollar Loan to a Base Rate Loan,
in each case in accordance with the provisions of Section 2.04.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Parties” means the Borrower, the Nexstar Entities and any other Person
hereafter executing and delivering a Security Document or a Guaranty Agreement
or any equivalent document for the benefit of the Administrative Agent and/or
any Bank; provided that neither David S. Smith nor Nancie J. Smith will be
deemed to be a “Credit Party”.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Disbursement Date” has the meaning specified in Section 3.03(b).

 

“Disposition” means the direct or indirect sale, assignment, lease (as lessor),
transfer, conveyance or other disposition (including, without limitation,
dispositions of or pursuant to Local Marketing Agreements, Joint Sales Agreement
or Shared Services Agreements or pursuant to Sale and Leaseback Transactions,
provided that any Sale and Leaseback Transaction shall be on terms and
conditions satisfactory to the Majority Banks and the Administrative Agent), in
a single transaction or a series of related transactions, by any Mission Entity
to any Person (other than the Borrower or any Wholly-Owned Subsidiary of the
Borrower) of any assets or property of any Mission Entity, excluding (i) assets
or property disposed of in the ordinary course of business of such Mission
Entity and (ii) inventory, Real Property or equipment no longer used or useful
in the business of such Mission Entity; provided that in any event the term
“Disposition” shall mean and include sales, assignments, leases (as lessor),
transfers, conveyances or other dispositions (including, without limitation,
pursuant to Local Marketing Agreements, Joint Sales Agreements or Shared
Services Agreements) of principal divisions, or lines of business of, any
Mission Entity including, without limitation, any Station of any Mission Entity
or the Capital Stock of any Subsidiary of any Mission Entity. The terms
“Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), at the option of the holder thereof or upon the happening of any
event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, or is redeemable, at the option of the holder thereof,
in whole or in part.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Dividend” means, with respect to any Person, that such Person has authorized,
declared or paid a dividend or returned any equity capital to holders of its
Capital Stock as such or made any other distribution, payment or delivery of
property or cash to holders of its Capital Stock as such.

 

“Dollars” and “$” each mean lawful money of the United States.

 

“Domestic Lending Office” shall have the meaning specified in the definition of
“Lending Office”.

 

“Effective Date” has the meaning specified in Section 12.15.

 

“Eligible Assignee” has the meaning specified in Section 12.07.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating in any way to any violation
of, or liability under, any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and (ii)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials arising from alleged injury or threat of injury to health,
safety or the environment.

 

“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act, any so-called “Superfund” or any other applicable Federal,
state, local or other statute, law, ordinance, code, rule, regulation, order or
decree, as now or at any time hereafter in effect, regulating, relating to, or
imposing liability concerning the environment, the impact of the environment on
human health, or any hazardous or toxic waste, substance or material or
pollutant or contaminant.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder as from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for
purposes of provisions relating to Sections 412, 414(t)(2) and 4971 of the
Code).

 

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan or a
Multiemployer Plan which could reasonably be expected to result in a material
liability to the Borrower and/or any of its Subsidiaries; (ii) a withdrawal by
any Borrower, any of its Subsidiaries or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA where such withdrawal or cessation could reasonably be expected to result
in a material liability to the Borrower and/or any of its Subsidiaries; (iii) a
complete or partial

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan which could reasonably be expected to result in a material
liability to the Borrower and/or any of its Subsidiaries or notification that a
Multiemployer Plan is insolvent or in reorganization; (iv) the filing of a
notice of intent to terminate other than under a standard termination pursuant
to Section 4041(b) of ERISA where such standard termination or the process of
affecting such standard termination will not result in a material liability to
the Borrower, any of its Subsidiaries or an ERISA Affiliate, the treatment of a
plan amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (v) a failure by the Borrower, any of its Subsidiaries or
any ERISA Affiliate to make required contributions to a Pension Plan,
Multiemployer Plan or other Plan subject to Section 412 of the Code; (vi) an
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (vii) the
imposition of any material liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
any of its Subsidiaries or any ERISA Affiliate; or (viii) an application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code with respect to any Plan.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Lending Office” has the meaning specified in the definition of
“Lending Office”.

 

“Eurodollar Loan” means any Loan that bears interest rate computed on the basis
of the Eurodollar Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

  Eurodollar Base Rate        

--------------------------------------------------------------------------------

        1.00 – Eurodollar Reserve Percentage    

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

Interest Period, determined as of approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Bank, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the events or circumstances specified in Section
9.01.

 

“Existing Mission Credit Agreement” has the meaning specified in Recital A.

 

“FCC” means the Federal Communications Commission.

 

“FCC License” has the meaning specified in Section 6.16.

 

“Facility Percentage” means, as to any Bank at any time, the quotient (expressed
as a percentage) of (i) the sum of (A) such Bank’s Revolving Commitment (as in
effect at such time) or, if such Revolving Commitment has been terminated in
full, such Bank’s outstanding Revolving Loans and participations in Letter of
Credit Obligations (or, without duplication, obligations held by the Issuing
Bank in respect of Letter of Credit Obligations, in the case of the Issuing
Bank), plus (B) the sum of each of such Bank’s Commitments under each
Incremental Facility (as in effect at such time) or, with respect to any
Incremental Facility with respect to which such Commitments have been terminated
in full, such Bank’s outstanding Incremental Loans under such Incremental
Facility, plus (C) such Bank’s Term C Commitment (as in effect at such time),
or, if such Term C Commitment has been terminated in full, such Bank’s
outstanding Term C Loans, divided by (ii) the sum of (A) the Aggregate Revolving
Commitment (as in effect at such time) or, if the Aggregate Revolving Commitment
has been terminated in full, the aggregate principal amount of outstanding
Revolving Loans and Letter of Credit Obligations, plus (B) the sum of all Banks’
Commitments under each Incremental Facility (as in effect at such time) or, with
respect to any Incremental Facility with respect to which such Commitments have
been terminated in full, such Banks’ outstanding Incremental Loans under such
Incremental Facility, plus (C) the Aggregate Term C Commitment (as in effect at
such time) or, if such

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

Aggregate Term C Commitment has been terminated in full, the Aggregate
Outstanding Term C Loan Balance.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fiscal Quarter” means each of the following quarterly periods: (i) January 1 of
each calendar year through and including March 31 of such calendar year, (ii)
April 1 of each calendar year through and including June 30 of such calendar
year, (iii) July 1 of each calendar year through and including September 30 of
such calendar year and (iv) October 1 through and including December 31 of such
calendar year.

 

“Fiscal Year” means a calendar year.

 

“Form W-8BEN” has the meaning specified in Section 4.01(f)(i).

 

“Form W-8ECI” has the meaning specified in Section 4.01(f)(i).

 

“Fund” has the meaning specified in Section 12.07.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, any central bank (or similar monetary, taxing, or
regulatory authority) thereof or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

“Guaranteed Obligations” means, with respect to each Borrower as a Guarantor
under Article XI of this Agreement, all Obligations of each other Borrower under
this Agreement and the other Loan Documents.

 

“Guaranteed Party” means each Borrower, with respect to its Guaranteed
Obligations under Article XI of this Agreement.

 

“Guarantor” means (i) each Credit Party which is a party to a Guaranty Agreement
and (ii) each Borrower, as a Guarantor Party under Article XI of this Agreement.

 

“Guarantor Party” means each Borrower, with respect to its Guaranty Obligations
under Article XI of this Agreement.

 

“Guaranty Agreements” means the Nexstar Guaranty of Mission Obligations, the
Subsidiary Guaranty Agreement, the Mission Guaranty of Nexstar Obligations, each
Guaranty Supplement to each of the foregoing and any other agreement executed
and delivered to the Administrative Agent guaranteeing any of the Obligations,
and any and all amendments, modifications, restatements, extensions, increases,
rearrangements and/or substitutions of any of the foregoing.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, without duplication (i) to purchase, repurchase or otherwise
acquire such primary obligations or any property constituting direct or indirect
security therefor; (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation, or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor; (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof; in each case, including
arrangements (“non-recourse guaranty arrangements”) wherein the rights and
remedies of the holder of the primary obligation are limited to repossession or
sale of certain property of such Person. The amount of any Guaranty Obligation
shall be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made (or if less, the
stated or determinable amount of such Guaranty Obligation) or, if not stated or
if indeterminable, the maximum reasonably anticipated liability in respect
thereof; provided that the amount of any non-recourse guaranty arrangement shall
not be deemed to exceed the fair value of the property which may be repossessed
or sold by the holder of the primary obligation in question.

 

“Guaranty Supplements” means each of the Guaranty Supplements which are attached
to the Guaranty Agreements as Annex A thereto.

 

“Hazardous Material” means and includes (i) any asbestos, urea-formaldehyde,
PCBs or dioxins or insulation or other material composed of or containing
asbestos, PCBs or dioxins,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

(ii) crude oil, any fraction thereof, and any petroleum product, (iii) any
natural gas, natural gas liquids, liquefied natural gas or other natural gas
product or synthetic gas, and (iv) any hazardous or toxic waste, substance or
material or pollutant or contaminant defined as such in (or for purposes of), or
that may result in the imposition of liability under, any Environmental Law.

 

“Incremental Commitment Fee” has the meaning specified in Section 2.16(a).

 

“Incremental Facility” means an aggregation of Incremental Revolving Commitments
or Incremental Term Commitments, as the case may be, of one or more Banks which
are made available to the Borrower and become effective on the same date,
pursuant to the same Incremental Loan Amendment.

 

“Incremental Loan” means any Incremental Revolving Loan and/or Incremental Term
Loan advanced by a Bank pursuant to Section 2.01(c), Section 2.03 and Section
2.16.

 

“Incremental Loan Amendment” has the meaning specified in Section 2.01(c)(i).

 

“Incremental Margin” has the meaning specified in Section 2.16(a).

 

“Incremental Revolving Bank” means each Bank that has an Incremental Revolving
Commitment or that is a holder of an Incremental Revolving Loan.

 

“Incremental Revolving Commitment” has the meaning specified in Section 2.16(a).

 

“Incremental Revolving Loan” has the meaning specified in Section 2.01(c)(i).

 

“Incremental Term Bank” means each Bank that has an Incremental Term Commitment
or that is the holder of an Incremental Term Loan.

 

“Incremental Term Commitment” has the meaning specified in Section 2.16(a).

 

“Incremental Term Loan” has the meaning specified in Section 2.01(c)(i).

 

“Incremental Term Maturity Date” means for any Incremental Loan the earliest of
(i) the date upon which the final scheduled payment of principal of such
Incremental Term Loan shall be due and payable pursuant to the applicable
Incremental Loan Amendment, which such date shall in no event be earlier
December 31, 2010, (ii) the date on which the Term C Loans (other than
Incremental Term Loans) become due and payable in full prior to the Stated Term
C Maturity Date pursuant to acceleration or otherwise and (iii) the date which
is six months prior to the earlier of (x) the maturity of any Permitted Nexstar
Subordinated Indebtedness that is then outstanding and (y) the maturity of any
Permitted Nexstar Holdings Unsecured Indebtedness that is then outstanding.

 

“Incremental Upfront Fee” has the meaning specified in Section 2.16(a).

 

“Indebtedness” of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (x) trade payables
entered into in the ordinary course of

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

business pursuant to ordinary terms and (y) ordinary course purchase price
adjustments); (iii) all reimbursement or payment obligations with respect to
letters of credit or non-contingent reimbursement or payment obligations with
respect to bankers’ acceptances, surety bonds and similar documents; (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; (v) all indebtedness created or arising under
any conditional sale or other title retention agreement or sales of accounts
receivable, in any such case with respect to property acquired by the Person
(even though the rights and remedies of the seller or bank under such agreement
in the event of default are limited to repossession or sale of such property);
(vi) all Capital Lease Obligations; (vii) all net obligations with respect to
Interest Rate Protection Agreements; (viii) Disqualified Stock; (ix) all
indebtedness referred to in clauses (i) through (viii) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness (in which event
the amount thereof shall not be deemed to exceed the fair value of such
property); and (x) all Guaranty Obligations in respect of obligations of the
kinds referred to in clauses (i) through (ix) above.

 

“Indemnified Liabilities” has the meaning specified in Section 12.05.

 

“Indemnified Person” has the meaning specified in Section 12.05.

 

“Information Certificate” means a certificate of the Borrower executed on the
Borrower’s behalf by a Responsible Officer of the Borrower, substantially in the
form of Exhibit D.

 

“Initial Borrowing Date” means the date, occurring on the Effective Date, on
which the initial Credit Event occurs.

 

“Initial Public Offering” means the sale by the Ultimate Nexstar Parent of
shares of its common stock in a public offering registered under the Securities
Act of 1933.

 

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally; in each case undertaken under U.S.
Federal, State or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” has the meaning specified in Section 6.09.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter and the Maturity Date, (ii) with respect
to any Eurodollar Loan, the last day of each Interest Period applicable to such
Eurodollar Loan and the date such Eurodollar Loan is repaid or prepaid;
provided, however, that if any Interest Period for any Eurodollar Loan exceeds
three months, then the date which falls three months after the beginning of such
Interest Period or, if applicable, at the end of any three-month interval
thereafter shall also be an “Interest Payment Date” for such Eurodollar Loan.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Interest Period” means, in relation to any Eurodollar Loan, the period
commencing on the applicable Borrowing Date or any Conversion Date or
Continuation Date with respect thereto and ending on the date one, two, three or
six months thereafter (or, nine or twelve months thereafter upon the request of
the Borrower and the consent of the Administrative Agent and each Bank that is
making or has made such Loan, which shall not be unreasonably withheld, if loans
of such duration are generally available in the London interbank Eurodollar
market), as selected or deemed selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation; provided that:

 

(i) if any Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month which is one, two, three, six, nine or twelve
months, as the case may be, after the calendar month in which such Interest
Period began; and

 

(iii) no Interest Period for any Loan shall extend beyond the Maturity Date.

 

“Interest Rate Protection Agreement” means an interest rate swap, cap, collar or
similar arrangement entered into to hedge interest rate risk (and not for
speculative purposes), including without limitation, fixed to floating and
floating to fixed, and any other derivative product, so long as such other
derivative product is consented to by Administrative Agent.

 

“Issuing Bank” means Bank of America or any Affiliate thereof, in its capacity
as issuer of one or more Letters of Credit hereunder.

 

“Joinder to Pledge Agreement” means a supplement to the Pledge Agreement in the
form of Annex B thereto, whereby a Mission Entity becomes a party to, and
assumes all obligations of, a pledgor under the Pledge Agreement.

 

“Joinder to Security Agreement” means a supplement to the Security Agreement in
the form of Annex C thereto, whereby a Mission Entity becomes a party to, and
assumes all obligations of, a grantor under the Security Agreement.

 

“Joint Lead Arrangers” means Bank of America Securities LLC and Bear, Stearns &
Co. Inc., in their capacity as Joint Lead Arrangers and Joint Book Managers.

 

“Joint Sales Agreement” means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a television

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

broadcast station the FCC License of which is held by a Person other than an
Affiliate of such Person.

 

“Kenos” means Kenos Broadcasting, Inc. and Kenos Broadcasting II, Inc., each a
Delaware corporation, and each of their direct and indirect Subsidiaries.

 

“Kenos Merger” means the merger of Kenos with and into the Borrower.

 

“Kenos Merger Agreement” means the Merger Agreement dated as of September 12,
2003, among Borrower, Mission Broadcasting of Amarillo, Inc., Kenos
Broadcasting, Inc. and Kenos Broadcasting II, Inc., as amended by Amendment No.
1 thereto dated as of                     , 2003 (without giving effect to any
other amendment or restatement not consented to by Administrative Agent).

 

“Leasehold” of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lending Office” means, with respect to any Bank, the office or offices of such
Bank specified as its “Lending Office”, “Domestic Lending Office” or “Eurodollar
Lending Office”, as the case may be, on Schedule 1.01(a) hereto, or such other
office or offices of the Bank as it may from time to time notify the Borrower
and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued (or deemed issued) by the
Issuing Bank pursuant to Article III.

 

“Letter of Credit Amendment Application” means an application form for amendment
of outstanding standby or commercial documentary letters of credit as shall at
any time be in use by the Issuing Bank, as the Issuing Bank shall request.

 

“Letter of Credit Application” means an application form for issuances of
standby or commercial documentary letters of credit as shall at any time be in
use at the Issuing Bank, as the Issuing Bank shall request.

 

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which shall not have been reimbursed on the
Disbursement Date of such draw.

 

“Letter of Credit Commitment” means the agreement of the Issuing Bank to issue
Letters of Credit subject and pursuant to the terms and conditions of this
Agreement; provided that the sum of all the Letter of Credit Obligations on any
date outstanding may not exceed the lesser of (i) the Aggregate Revolving
Commitment on such date and (ii) $10,000,000.

 

“Letter of Credit Obligations” means, at any time, the sum of (i) the aggregate
undrawn amount of all Letters of Credit then outstanding, plus (ii) the
aggregate amount of all unpaid Reimbursement Obligations.

 

“Letter of Credit Related Documents” means all Letters of Credit, Letter of
Credit Applications, Letter of Credit Amendment Applications and any other
document relating to any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

Letter of Credit, including the Issuing Bank’s standard form documents for
letter of credit issuances, as any of the same may be amended, modified,
restated, supplemented, renewed, extended, increased, rearranged and/or
substituted from time to time.

 

“Leverage Ratio Determination Date” means each “Leverage Ratio Determination
Date” as determined pursuant to the Nexstar Credit Agreement.

 

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which permits
or authorizes the use of an electromagnetic transmission frequency or the
construction or operation of a broadcast television station system or any part
thereof or any other authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which is
necessary for the lawful conduct of the business of constructing or operating a
broadcast television station.

 

“Lien” means, with respect to any property or asset (or any revenues, income or
profits therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise), (i) any mortgage, lien, security interest, pledge, attachment, levy
or other charge or encumbrance of any kind thereupon or in respect thereof or
(ii) any other arrangement under which the same is transferred, sequestered or
otherwise identified with the intention of subjecting the same to, or making the
same available for, the payment or performance of any liability in priority to
the payment of the ordinary, unsecured creditors of such Person. For purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset that
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

 

“Loan” means any extension of credit made by any Bank pursuant to this
Agreement.

 

“Loan Documents” means this Agreement (including the Guaranty set forth in
Article XI hereof), all Guaranty Agreements, all Security Documents, all Letter
of Credit Related Documents, any notes executed and delivered pursuant to
Section 2.02(b), the Revolver Reallocation Letter, and all other waivers,
consents, agreements and amendments executed in connection with the Revolver
Reallocation Letter, any Interest Rate Protection Agreement with any Bank or any
Affiliate of any Bank, any other subordination agreement entered into with any
Person with respect to the Obligations, all agreements between any Person and
any Bank respecting fees payable in connection with this Agreement, any
Incremental Loan Amendment and any other agreements executed in connection with
any Incremental Loan Facility or any other Loan Document and all other written
agreements, documents, instruments and certificates now or hereafter executed
and delivered by any Credit Party or any other Person to or for the benefit of
the Administrative Agent, any Bank or any Affiliate of any Bank pursuant to or
in connection with any of the foregoing, and any and all amendments, increases,
supplements and other modifications thereof and all renewals, extensions,
restatements, rearrangements and/or substitutions from time to time of all or
any part of the foregoing; provided, that, for the purposes of Sections 9.02 and
11.01 of this Agreement, the term “Loan Documents” shall not include any
Interest Rate Protection Agreement with any Bank or any Affiliate of any Bank.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time during more than
fifteen percent (15%) of the air time of a television broadcast station licensed
to another Person.

 

“Major Television Network” means any of ABC, Inc., National Broadcasting
Company, Inc., CBS, Inc., FOX Television Network, or any other television
network which produces and makes available more than 15 hours of weekly prime
time television programming.

 

“Majority Banks” means, at any time, (i) Banks whose respective Facility
Percentages aggregate more than 50% and (ii) Nexstar Banks (whether or not also
Banks) whose respective Nexstar Facility Percentages aggregate more than 50%.

 

“Majority Revolver Banks” means, at any time, Revolving Banks having more than
50% of the Aggregate Combined Revolving Commitment (as in effect at such time)
or, if the Aggregate Combined Revolving Commitment has been terminated in full,
the aggregate principal amount of outstanding Revolving Loans and Letter of
Credit Obligations.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), a material adverse effect on the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of (i) the Mission Entities taken as a whole, (ii) the ability of any
Credit Party to perform its obligations under the Loan Documents to which it is
a party or (iii) the validity or enforceability of this Agreement or any other
Loan Document or the rights and remedies of the Administrative Agent or the
Banks under this Agreement or any of the other Loan Documents.

 

“Maturity Date” for any Loan means the earlier of (i) the applicable Stated
Maturity Date and (ii) the date on which such Loan becomes due and payable in
full pursuant to acceleration or otherwise.

 

“Maximum Incremental Amount” means $100,000,000 less the sum of all Nexstar
Incremental Facilities (as in effect at such time) or, with respect to any
Nexstar Incremental Facility with respect to which such incremental commitments
have been terminated in full, the outstanding incremental loans to the Nexstar
Borrower under such Nexstar Incremental Facility.

 

“Measurement Period” means, with respect to any date, the most recently ended
four consecutive Fiscal Quarter period for which financial statements have been
or were required to have been delivered to the Administrative Agent pursuant to
Section 7.01(a) or (b) prior to such date.

 

“Mission Amarillo” means Mission Broadcasting of Amarillo, Inc., and each of its
direct and indirect Subsidiaries.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

“Mission Entity” means the Borrower and any Person which is a direct or indirect
Subsidiary of the Borrower, including without limitation VHR Broadcasting and
Mission Amarillo.

 

“Mission Guaranty of Nexstar Obligations” means that certain First Restated
Guaranty Agreement, dated as of December 30, 2003, substantially in the form of
Exhibit E, executed and delivered by the Mission Entities in favor of the
Nexstar Banks, whereby the Mission Entities guaranty the obligations of the
Nexstar Entities under the Nexstar Loan Documents.

 

“Mission Merger Agreement” means the Merger Agreement dated as of September 12,
2003, among Borrower, Mission Broadcasting of Amarillo, Inc., Kenos
Broadcasting, Inc. and Kenos Broadcasting II, Inc., as amended by Amendment No.
1 thereto dated as of                     , 2003 (without giving effect to any
other amendment or restatement not consented to by Administrative Agent).

 

“Mission Reorganization” means the merger of Mission Amarillo with and into the
Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage Policies” mean the Mortgage Policies under, and as defined in, the
Existing Mission Credit Agreement.

 

“Mortgaged Properties” mean all Real Property owned or leased by any Mission
Entity listed on Schedule 6.09 and designated as “Mortgaged Properties” therein.

 

“Mortgages” mean all Mortgages (as defined in the Existing Mission Credit
Agreement) granted by certain of the Mission Entities pursuant to the Existing
Mission Credit Agreement (or any predecessor credit agreement which was amended
and restated by the Existing Mission Credit Agreement) and which have not been
released prior to the Effective Date.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) and to which any Mission Entity or any ERISA Affiliate
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.

 

“Net Cash Proceeds” means, in connection with any Disposition (including any
Sale and Leaseback Transaction), the cash proceeds (including any cash payments
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received in cash) of such Disposition net of (i)
reasonable transaction costs (including any underwriting, brokerage or other
selling commissions and reasonable legal, advisory and other fees and expenses,
including title and recording expenses, associated therewith actually incurred
and satisfactorily documented), (ii) required payments on Indebtedness permitted
under Section 8.05 and which are not Restricted Payments (other than payments
due with respect to the Obligations), (iii) taxes estimated to be paid as a
result of such Disposition and (iv) any portion of such cash proceeds which the
Borrower determines in good faith should be reserved for post-closing
adjustments or liabilities (as set forth in a certificate of the Borrower
executed on its behalf by a Responsible Officer of the Borrower and delivered to
the Administrative Agent), it

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

being understood and agreed that on the day all such post-closing adjustments
and liabilities have been determined, (x) the amount (if any) by which the
reserved amount of the cash proceeds of such Disposition exceeds the actual
post-closing adjustments or liabilities payable by any Mission Entity shall
constitute Net Cash Proceeds on such date and (y) the amount (if any) by which
the actual post-closing adjustments or other liabilities payable by any Mission
Entity exceeds the reserved amount of the cash proceeds of such Disposition on
such date shall be credited against any subsequent Net Cash Proceeds that any
Mission Entity is required to apply to prepay the Loans pursuant to Section
2.07(b).

 

“Net Debt Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness by any Mission Entity, (i) the gross cash proceeds received in
connection with such incurrence or issuance, as and when received, minus (ii)
all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Mission Entity or an Affiliate thereof), satisfactorily
documented and paid (whether on behalf of such Mission Entity or an Affiliate
thereof) to any Person not an Affiliate of a Mission Entity.

 

“Net Issuance Proceeds” means, with respect to the sale or issuance of Capital
Stock, or any capital contribution to, any Mission Entity from a source other
than a Mission Entity, (i) the gross cash proceeds received in connection with
such sale or issuance or such capital contribution, as and when received minus
(ii) all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Mission Entity or an Affiliate thereof), satisfactorily
documented and paid (whether on behalf of such Mission Entity or an Affiliate
thereof) to any Person not an Affiliate of a Mission Entity.

 

“Network Affiliation Agreements” means each agreement set forth on Schedule 6.21
and each other agreement entered into by a Television Company with any Major
Television Network pursuant to which a Television Company and such Major
Television Network agree to be affiliated and such Major Television Network
agrees that such Television Company shall serve as that Major Television
Network’s primary outlet within any defined market for television programming
provided by such Major Television Network for broadcast by its station
affiliates.

 

“Nexstar Banks” means the “Banks” as that term is defined in the Nexstar Credit
Agreement.

 

“Nexstar Borrower” means the “Borrower” as that term is defined in the Nexstar
Credit Agreement.

 

“Nexstar Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of the date of this Agreement, among the Nexstar Borrower,
as borrower, the Ultimate Nexstar Parent, certain of its Subsidiaries from time
to time parties thereto, the financial institutions from time to time parties
thereto, Bank of America, N.A., as the administrative agent, Bear Stearns
Corporate Lending Inc., as the syndication agent and Royal Bank of Canada,
General Electric Capital Corporation and Merrill Lynch Capital as the
co-documentation agents, as the same may be further amended, modified, restated,
supplemented, renewed, extended, increased, rearranged and/or substituted from
time to time.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“Nexstar Entity” means the Ultimate Nexstar Parent and any Person which is a
direct or indirect Subsidiary of the Ultimate Nexstar Parent, including without
limitation Quorum.

 

“Nexstar Facility Percentage” means the “Facility Percentage” as that term is
defined in the Nexstar Credit Agreement.

 

“Nexstar Finance Holdings” means Nexstar Finance Holdings, Inc., a Delaware
corporation and a Nexstar Entity.

 

“Nexstar Guaranty of Mission Obligations” means that certain First Restated
Guaranty Agreement, dated as December 30, 2003, substantially in the form of
Exhibit F, executed and delivered by the Nexstar Entities in favor of the
Mission Banks, whereby the Nexstar Entities guaranty the obligations of the
Mission Entities under the Mission Loan Documents.

 

“Nexstar Incremental Facility” means the “Incremental Facility” as that term is
defined in the Nexstar Credit Agreement.

 

“Nexstar Loan Documents” means the “Loan Documents” as that term is defined in
the Nexstar Credit Agreement.

 

“Nexstar Loan” means any extension of credit made by any Bank under or pursuant
to the Nexstar Credit Agreement.

 

“Notice of Borrowing” means a notice given by the Borrower to the Administrative
Agent pursuant to Section 2.03(a), in substantially the form of Exhibit G.

 

“Notice of Conversion/Continuation” means a notice given by the Borrower to the
Administrative Agent pursuant to Section 2.04(b), in substantially the form of
Exhibit H.

 

“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Credit Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of any Credit Party to the Administrative Agent or
to any Bank (or, in the case of any Interest Rate Protection Agreement, any
Affiliate of any Bank), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, or any
other document made, delivered or given in connection with any of the foregoing,
whether on account of principal, interest, Guaranty Obligations, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent, the
Syndication Agent or to any Bank that are required to be paid by any Credit
Party pursuant to any Loan Document) or otherwise.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Other Taxes” has the meaning specified in Section 4.01(b).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 12.07(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate sponsors or maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years, but excluding any
Multiemployer Plan.

 

“Permitted Affiliate Transaction” means (i) Restricted Payments permitted by
Section 8.09 (including by waiver or consent) and (ii) the Kenos Merger.

 

“Permitted Borrower Unsecured Indebtedness” means unsecured Indebtedness of the
Borrower and/or its Subsidiaries to a Person other than a Mission Entity or an
Affiliate of a Mission Entity, on terms and conditions reasonably acceptable to
the Administrative Agent and the Majority Banks, such terms and conditions to
include, but not be limited to: (i) such Indebtedness shall have a stated
maturity date after the date that is 180 days after the Stated Maturity Date of
the latest to mature of the Loans, and shall not have any scheduled payments,
prepayments or redemptions of principal at any time prior to the date that is
180 days after the Stated Maturity Date of the latest to mature of the Loans;
(ii) the documents, instruments and other agreements pursuant to which such
Indebtedness shall be issued or outstanding shall contain no financial
maintenance covenants or cross-default provisions and no provisions limiting
amendments to, or consents, waivers or other modifications with respect to, this
Agreement or any other Loan Document; and (iii) no Liens or security interests
on or in the assets or properties of any Mission Entity are granted (or may
arise at any time) to secure the repayment of such Indebtedness and no Guaranty
Obligation of any direct or indirect Subsidiary of the Borrower or the Nexstar
Borrower is granted for the payment or collection of such Indebtedness.

 

“Permitted Liens” has the meaning specified in Section 8.02.

 

“Permitted Nexstar Holdings Unsecured Indebtedness” means the “Permitted
Holdings Unsecured Indebtedness” as that term is defined in the Nexstar Credit
Agreement.

 

“Permitted Nexstar Subordinated Indebtedness” means the “Permitted Borrower
Subordinated Indebtedness” as that term is defined in the Nexstar Credit
Agreement.

 

“Permitted Seller Subordinated Indebtedness” means subordinated Indebtedness of
the Borrower and/or its Subsidiaries permitted by Section 8.05(e) and incurred
in connection with a transaction permitted under the terms of Section 8.04(b)
(including by waiver or consent) and owed to a seller thereof or other party
thereto as partial or full consideration therefor, on terms and conditions
reasonably acceptable to the Administrative Agent and the Majority Banks.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, trust, partnership,
business trust, association, government, governmental agency or authority, or
any other entity, whether acting in an individual, fiduciary, or other capacity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
sponsors or maintains or to which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate makes, is making, or is obligated to make contributions
and includes any Pension Plan or Multiemployer Plan.

 

“Pledge Agreement” means the First Restated Pledge Agreement dated as of
December 30, 2003, substantially in the form of Exhibit I, pursuant to which
each Credit Party has pledged or collaterally assigned 100% of the Capital Stock
of each of its Subsidiaries, and any intercompany notes held by it, as the same
may be amended, supplemented and/or otherwise modified from time to time.

 

“Pledged Collateral” has the meaning specified in the Pledge Agreement or the
Smith Pledge Agreement, as applicable.

 

“Pledged Entity” means each “Pledged Partnership” and each “Pledged Limited
Liability Company” as these terms are defined in the Pledge Agreement.

 

“Pro Forma Basis” has the meaning specified in the Nexstar Credit Agreement.

 

“Pro Forma Compliance Certificate” has the meaning specified in the Nexstar
Credit Agreement.

 

“Quorum” has the meaning specified in the Nexstar Credit Agreement.

 

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

 

“Recovery Event” means the receipt by any Mission Entity of any insurance or
other cash proceeds payable by reason of theft, loss, physical destruction,
condemnation or damage or any other similar event with respect to any property
or assets of any Mission Entity.

 

“Register” has the meaning specified in Section 12.07(b).

 

“Reimbursement Obligations” means the obligation of the Borrower to reimburse
the Issuing Bank, pursuant to Section 3.03, for amounts drawn under Letters of
Credit.

 

“Reinvestment Assets” means any assets owned by and to be employed in the
business of the Borrower and its Subsidiaries as described in Section 8.01.

 

“Reinvestment Election” has the meaning specified in Section 2.07(b).

 

“Reinvestment Notice” means a written notice by the Borrower signed on its
behalf by a Responsible Officer of the Borrower stating that the Borrower in
good faith, intends and expects

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

to use, or to cause a Subsidiary of the Borrower to use, all or a specified
portion of the Net Cash Proceeds of a Disposition to purchase, construct or
otherwise Acquire Reinvestment Assets.

 

“Reinvestment Period” means the period commencing on the date of any Disposition
and terminating on the date which is 365 days after such Disposition.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment
Election, the amount, if any, on the Reinvestment Prepayment Date relating
thereto by which (i) the Anticipated Reinvestment Amount in respect of such
Reinvestment Election exceeds (ii) the aggregate amount thereof expended by the
Borrower and/or any of its Subsidiaries to Acquire Reinvestment Assets
(including reasonable out-of-pocket disbursements in connection with any such
Acquisition).

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Election,
the earliest of (i) the date, if any, upon which the Administrative Agent, on
behalf of the Majority Banks, shall have delivered a written termination notice
to the Borrower, provided that such notice may only be given while a Default or
an Event of Default exists, (ii) the last day of the relevant Reinvestment
Period and (iii) the date on which the Borrower or any of its Subsidiaries shall
have determined not to, or shall have otherwise ceased to, proceed with the
purchase, construction or other Acquisition of Reinvestment Assets with the
related Anticipated Reinvestment Amount.

 

“Replaced Bank” has the meaning specified in Section 4.08(b).

 

“Replacement Bank” has the meaning specified in Section 4.08(b).

 

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or of a Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means, for each Credit Party, its chief executive officer,
its president, any vice-president, its chief financial officer, controller, vice
president-finance, treasurer or assistant treasurer, or any other officer having
substantially the same authority and responsibility, in each case acting solely
in such capacity and without personal liability.

 

“Restricted Payment” means, as to any Person, (i) the authorization, declaration
or payment of any Dividend by such Person or any of its Subsidiaries, (ii) the
redemption, retirement, purchase or other acquisition, directly or indirectly,
for consideration by such Person of any Capital Stock of such Person, or (iii)
the making of any payment by any Mission Entity in respect of any principal of
or interest on any Indebtedness other than Indebtedness incurred in accordance
with Sections 8.05(a) (excluding Permitted Nexstar Holdings Unsecured
Indebtedness and Permitted Nexstar Subordinated Indebtedness) through (d) and
Sections 8.05(f) through (h).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“Revolver Reallocation Letter” means that certain letter among the Revolving
Banks permitting under certain circumstances the reallocation of the Revolving
Commitment as described on Schedule 1.01(C).

 

“Revolving Bank” means each Bank that has a Revolving Commitment or that is a
holder of a Revolving Loan made under the Revolving Commitments.

 

“Revolving Borrowing” means a Borrowing hereunder consisting of Revolving Loans
made to the Borrower on the same Borrowing Date and, in the case of Eurodollar
Loans, having the same Interest Periods.

 

“Revolving Commitment” means, as to any Bank, the obligation of such Bank, if
any, to make Revolving Loans (other than Incremental Revolving Loans) to, and
issue or participate in Letter of Credit Obligations on behalf of, the Borrower
hereunder in an aggregate principal amount not to exceed at any one time the
amount set forth under the heading “Revolving Commitment” opposite such Bank’s
name on Schedule 2.01 or, in the case of any Bank that is an Eligible Assignee,
the amount of the Revolving Commitment of the assigning Bank which is assigned
to such Eligible Assignee in accordance with Section 12.07 and set forth in the
applicable Assignment and Assumption (in each case as the same may be adjusted
from time to time as provided herein), as such Revolving Commitment may be
adjusted in accordance with the terms of the Revolver Reallocation Letter.

 

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Revolving Commitment Percentage” means, as to any Bank at any time, (i) the
percentage which the amount of such Bank’s Revolving Commitment then constitutes
of the sum of the amount of all Revolving Commitments, or (ii) at any time after
the Revolving Commitments shall have expired or terminated, the percentage which
the aggregate principal amount of such Bank’s Revolving Loans made under its
Revolving Commitment then outstanding constitutes of the aggregate principal
amount of all Revolving Loans made under the Revolving Commitments then
outstanding.

 

“Revolving Commitment Period” means the period from and including the Effective
Date (with respect to the Revolving Commitments) or the effective date of the
relevant Incremental Loan Amendment (with respect to each Incremental Revolving
Commitment), as applicable, to but not including the Stated Revolving Credit
Maturity Date.

 

“Revolving Extensions of Credit” means, as to any Bank at any time, an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Loans
held by such Bank then outstanding plus (ii) the amount of such Bank’s
participations in Letter of Credit Obligations.

 

“Revolving Facility” means the revolving loan facility provided for in Section
2.01(b).

 

“Revolving Facility Percentage” means, as to any Bank at any time, (i) the
percentage which (x) the sum of the amount of such Bank’s Revolving Commitment
plus the amount of all such Bank’s Incremental Revolving Commitments, if any,
then constitutes of (y) the sum of the amount of the Aggregate Revolving
Commitment plus the amount of the Aggregate Incremental Revolving Commitment, or
(ii) at any time after the Revolving Commitments and the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

Incremental Revolving Commitments have expired or terminated, the percentage
which the aggregate principal amount of such Bank’s Revolving Loans then
outstanding constitutes of the aggregate principal amount of all Revolving Loans
then outstanding.

 

“Revolving Loan” has the meaning specified in Section 2.01(b), as modified by
Section 2.01(c).

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Bank evidencing Revolving Loans made by such Bank substantially in the form of
Exhibit J.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and then or thereafter lease, or repurchase under
an extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

 

“Security Agreement” means the First Restated Security Agreement dated as of
December 30, 2003, substantially in the form of Exhibit K, pursuant to which the
Borrower has granted security interests in its assets, as the same may be
amended, supplemented and/or otherwise modified from time to time.

 

“Security Agreement Collateral” has the meaning specified in the Security
Agreement.

 

“Security Documents” means collectively the Smith Pledge Agreement, the Pledge
Agreement, the Security Agreement, each Mortgage and each Joinder to Pledge
Agreement and Joinder to Security Agreement executed and delivered by any Credit
Party pursuant to any Loan Document or otherwise, as any of the same may be
amended, modified, restated, supplemented, renewed, extended, increased,
rearranged and/or substituted from time to time.

 

“Security Instrument” means any security agreement, chattel mortgage,
assignment, pledge agreement, financing or similar statement or notice,
continuation statement, other agreement or instrument, or amendment or
supplement to any thereof, providing for, evidencing or perfecting any security
interest.

 

“Shared Services Agreement” means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate television broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
television broadcast station, whether through the form of joint or cooperative
buying arrangements or the performance of certain functions relating to the
operation of one television broadcast station by employees of the owner and
operator of the other television broadcast station, including, but not limited
to, the co-location of the studio, non-managerial administrative and/or master
control and technical facilities of such television broadcast station and/or the
sharing of maintenance, security and other services relating to such facilities.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

“Smith Pledge Agreement” means the First Restated Smith Pledge Agreement, dated
as of December 30, 2003, substantially in the form of Exhibit L, pursuant to
which David S. Smith, the sole shareholder of Mission, has pledged or
collaterally assigned, or is required to pledge or collaterally assign, 100% of
the Capital Stock of the Borrower, including any Person that becomes a Borrower
on or after the Effective Date pursuant to Section 12.17, as the same may be
amended, supplemented and/or otherwise modified from time to time.

 

“Solvency Certificate” means a certificate of the Mission Entities executed on
their behalf by a Responsible Officer of each of the Mission Entities,
substantially in the form of Exhibit M.

 

“Solvent” means, when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “fair value” or “present fair
saleable value” of the assets of such Person (on a going-concern basis) will, as
of such date, exceed the amount of all “liabilities of such Person, contingent
or otherwise,” as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) such fair value or present fair saleable value of
the assets of such Person (on a going-concern basis) will, as of such date, be
greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person will be able to pay its debts
as they mature. For purposes of this definition, (i) ”debt” means liability on a
“claim,” (ii) ”claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) unliquidated, contingent,
disputed and unmatured claims shall be valued at the amount that can be
reasonably expected to be actual and matured.

 

“Stated Maturity Date” means (i) with respect to Revolving Loans, the Stated
Revolving Credit Maturity Date, and (ii) with respect to Term C Loans, the
Stated Term C Maturity Date.

 

“Stated Revolving Credit Maturity Date” means the date which is nine months
prior to the earlier of (x) the maturity of any Permitted Nexstar Subordinated
Indebtedness that is then outstanding and (y) the maturity of any Permitted
Nexstar Holdings Unsecured Indebtedness that is then outstanding, provided that,
notwithstanding the foregoing, in no event shall such date be later than
December 31, 2009.

 

“Stated Term C Maturity Date” means the date which is six months prior to the
earlier of (x) the maturity of any Permitted Nexstar Subordinated Indebtedness
that is then outstanding and (y) the maturity of any Permitted Nexstar Holdings
Unsecured Indebtedness that is then outstanding, provided that, notwithstanding
the foregoing, in no event shall such date be later than December 31, 2010.
“Station” means, at any time, collectively, (i) WBAK, (ii) each television
station listed in Schedule 6.16 hereto, (iii) any television station licensed by
the FCC to any Mission Entity on, or at any time after, the Effective Date and
(iv) any television station that is the subject of an

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

Acquisition, Local Marketing Agreement, Joint Sales Agreement or Shared Services
Agreement consented to by the Majority Banks or otherwise permitted under
Section 8.04 (including by waiver or consent). This definition of “Station” may
be used with respect to any single television station meeting any of the
preceding requirements or all such television stations, as the context requires.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person,
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” means a Subsidiary Guaranty Agreement,
substantially in the form of Exhibit N, as the same may be amended, supplemented
and/or otherwise modified from time to time.

 

“Supermajority Banks” means, at any time, (i) Banks whose respective Facility
Percentages aggregate more than 66 2/3% and (ii) Revolving Banks having more
than 66 2/3% of the Aggregate Combined Revolving Commitment (as in effect at
such time) or, if the Aggregate Combined Revolving Commitment has been
terminated in full, the aggregate principal amount of outstanding Revolving
Loans and Letter of Credit Obligations.

 

“Syndication Agent” means Bear Stearns Corporate Lending Inc., in its capacity
as Syndication Agent for the Banks hereunder, and any successor to such agent.

 

“Taxes” has the meaning specified in Section 4.01(a).

 

“Television Broadcasting Business” means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a license or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services.

 

“Television Company” means any Mission Entity, to the extent such Person owns or
operates a Station.

 

“Term C Bank” means each Bank that has a Term C Commitment or that is the holder
of a Term C Loan made under the Term C Commitments.

 

“Term C Commitment” means, as to any Bank, the obligation of such Bank, if any,
to make Term C Loans to the Borrower hereunder in an aggregate principal amount
not to exceed

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

the amount set forth under the heading “Term C Commitment” opposite such Bank’s
name on Schedule 2.01.

 

“Term C Facility Percentage” means, as to any Bank at any time, the percentage
which (i) the sum of all of such Bank’s Term C Loans then outstanding
constitutes of (ii) the sum of the Aggregate Outstanding Term C Loan Balance.

 

“Term C Loan” has the meaning specified in Section 2.01(a)(i).

 

“Term C Loan Note” means a promissory note made by the Borrower in favor of a
Bank evidencing Term C Loans made by such Bank substantially in the form of
Exhibit O.

 

“Tranche” means the collective reference to Eurodollar Loans made by the Banks
to the Borrower, the then current Interest Periods with respect to which begin
on the same date and end on the same later date, whether or not such Loans shall
originally have been made on the same day.

 

“Transaction” means collectively, the incurrence of the Loans and other
extensions of credit to be made to the Mission Entities on the Effective Date
and the refinancing of the Loans under the Existing Mission Credit Agreement.

 

“Transferee” has the meaning specified in Section 12.08.

 

“Ultimate Nexstar Parent” means Nexstar Broadcasting Group, Inc., a Delaware
corporation.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

“United States” and “U.S.” each means the United States of America.

 

“VHR Broadcasting” means VHR Broadcasting, Inc., a Tennessee corporation, and
VHR Broadcasting of Billings, LLC, a Delaware limited liability company, and
their respective Subsidiaries.

 

“WBAK” means television station WBAK-TV licensed to Terre Haute, Indiana.

 

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose common stock (other than director’s or other qualifying shares) is at the
time owned by such Person and/or one or more direct or indirect Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association or other entity in which such Person and/or one or more direct or
indirect Wholly-Owned Subsidiaries of such Person has a 100% equity interest at
such time.

 

“WTVW Disposition” means the Disposition by the Nexstar Entities of television
station WTVW, Evansville, Indiana.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

1.02 Other Definitional Provisions.

 

(a) Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have such defined meanings when used in any Exhibit, Schedule or
other Loan Document or any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms.

 

(b) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(c) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(d) The terms “including” or “include” are not limiting and mean “including
without limitation” or “include without limitation”.

 

(e) References in this Agreement or any other Loan Document to knowledge by any
Credit Party of events or circumstances shall be deemed to refer to events or
circumstances of which a Responsible Officer of such Person has actual knowledge
or reasonably should have knowledge.

 

(f) References in this Agreement or any other Loan Document to financial
statements shall be deemed to include all related schedules and notes thereto.

 

(g) Except as otherwise specified herein, all references to any Governmental
Authority or Requirement of Law defined or referred to herein shall be deemed
references to such Governmental Authority or Requirement of Law or any successor
Governmental Authority or Requirement of Law, and any rules or regulations
promulgated thereunder from time to time, in each case as the same may have been
or may be amended or supplemented from time to time.

 

(h) References herein to a certification or statement of an officer of a Person
or other individual shall mean a certification or statement of such Person,
which is executed on behalf of such Person by such individual in his or her
capacity as an officer of such Person.

 

(i) Subject to the definitions of the terms “Interest Period” and “Interest
Payment Date” in Section 1.01, whenever any performance obligation hereunder
shall be stated to be due or required to be satisfied on a day other than a
Business Day, such performance shall be made or satisfied on the next succeeding
Business Day. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.” If any provision of this Agreement refers to any action taken or to
be taken by any Person, or which such Person

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

is prohibited from taking, such provision shall be interpreted to encompass any
and all means, direct or indirect, of taking, or not taking, such action.

 

(j) Unless otherwise expressly provided herein, references to agreements and
other contractual instruments shall be deemed to include all amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document.

 

(k) References to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending or replacing such
statute or regulation.

 

1.03 Accounting Principles. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted in accordance with GAAP.
Unless the context otherwise clearly requires, all financial computations
required under this Agreement shall be made in accordance with GAAP; provided
that if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend any covenant in Article VIII or the definition of any term used therein
to eliminate the effect of any change in GAAP occurring after the Effective Date
or the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Majority Banks wish to amend Article VIII or any such
definition for such purpose), then compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
or definition is amended in a manner satisfactory to the Borrower and the
Majority Banks. Borrower shall notify the Administrative Agent of any change in
GAAP that would have a material effect whether or not the Borrower wishes to
adopt that change.

 

1.04 Classes and Types of Loans and Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Section 2.03 on the same date, all of which Loans are of the same Class and Type
and, in the case of Eurodollar Loans, have the same initial Interest Period.
Loans made under this Agreement are distinguished by “Class” and by “Type”. The
“Class” of a Loan (or of a commitment to make such a Loan or of a Borrowing
comprised of such Loans) refers to the determination of whether such commitment
or Loan is (a) a Revolving Commitment or a Revolving Loan made under the
Revolving Commitments, (b) an Incremental Revolving Commitment relating to a
specified Incremental Facility or an Incremental Revolving Loan made under such
Incremental Facility, (c) a Term C Commitment or a Term C Loan made under the
Term C Commitments or (d) an Incremental Term Commitment relating to a specified
Incremental Facility or an Incremental Term Loan made under such Incremental
Facility, each of which constitutes a “Class”. The “Type” of a Loan refers to
the determination whether such Loan is a Eurodollar Loan or a Base Rate Loan,
each of which constitutes a “Type”. Identification of a Loan (or of a Commitment
to make such a Loan or of a Borrowing comprised of such Loans) by both Class and
Type, e.g., a “Eurodollar Incremental Term Loan”, indicates that such Loan is
both an Incremental Term Loan and a Eurodollar Loan (or that such Borrowing is
comprised of such Loans).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

ARTICLE II.

 

THE CREDIT FACILITIES

 

2.01 Amounts and Terms of Commitments.

 

(a) The Term C Loans.

 

(i) Each Term C Bank severally agrees, subject to the terms and conditions
hereinafter set forth, to make a term loan (each, a “Term C Loan”) to the
Borrower on the Effective Date (and not thereafter) in an aggregate principal
amount not to exceed the Term C Loan Commitment of such Term C Bank; provided
however that after giving effect to any Term C Loan made under a Term C
Commitment, the aggregate principal amount of all outstanding Term C Loans made
under the Term C Commitments shall not exceed the Aggregate Term C Commitment.
Within such limits, and subject to the other terms and conditions of this
Agreement, the Borrower may borrow Term C Loans under this Section 2.01(a)(i);
provided that amounts borrowed as Term C Loans which are repaid or prepaid may
not be reborrowed. The Term C Commitments shall automatically and permanently
terminate effective as of December 31, 2003.

 

(ii) Term C Loans may from time to time be (i) Eurodollar Loans or (ii) Base
Rate Loans or a combination thereof, as determined by the Borrower pursuant to
Section 2.03(b) or Section 2.04.

 

(b) The Revolving Loans. Each Revolving Bank severally agrees, subject to the
terms and conditions hereinafter set forth, to make revolving loans (each, a
“Revolving Loan”) to the Borrower from time to time on any Business Day, during
the Revolving Commitment Period, in an aggregate principal amount not to exceed
at any time outstanding the Revolving Commitment of such Revolving Bank;
provided, however that after giving effect to any Revolving Loan made under a
Revolving Commitment, the aggregate principal amount of all outstanding
Revolving Loans made under the Revolving Commitments plus the aggregate amount
of all outstanding Letter of Credit Obligations shall not exceed the Aggregate
Revolving Commitment. Within such limits, and subject to the other terms and
conditions hereof, the Borrower may borrow Revolving Loans under this Section
2.01(b), prepay Revolving Loans pursuant to Section 2.06 or 2.07 and reborrow
Revolving Loans pursuant to this Section 2.01(b). Revolving Loans may from time
to time be (i) Eurodollar Loans or (ii) Base Rate Loans or a combination
thereof, as determined by the Borrower pursuant to Section 2.03(b) and Section
2.04.

 

(c) The Incremental Loans.

 

(i) So long as no Default or Event of Default has occurred and is continuing, at
any time and from time to time prior to January 1, 2006, the Borrower may
request pursuant to the procedure set forth in, and in accordance with the terms
of, Section 2.16, the addition of an Incremental Facility consisting

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

of either an increase to the existing revolving facility or a new tranche of
revolving loans (each, an “Incremental Revolving Loan”) or an increase to the
existing term loan or a new tranche of term loans (each, an “Incremental Term
Loan”); provided however that the Borrower may not make a request for an
Incremental Facility if after giving effect thereto the sum of all then
outstanding Incremental Revolving Loans, unused Incremental Revolving
Commitments, outstanding Incremental Term Loans and unused Incremental Term
Commitments would exceed the Maximum Incremental Amount. Each Incremental
Facility shall:

 

(A) be in an amount not less than the excess of $25,000,000 over the amount of
any Nexstar Incremental Facility made simultaneously therewith, provided that
the sum of all then outstanding Incremental Revolving Loans, unused Incremental
Revolving Commitments, Incremental Revolving Loans (as that term is defined in
the Nexstar Credit Agreement) of the Nexstar Borrower and unused Incremental
Revolving Commitments (as that term is defined in the Nexstar Credit Agreement)
of the Nexstar Borrower shall not exceed $25,000,000;

 

(B) unless otherwise specifically provided in this Agreement, upon the
effectiveness of the Incremental Revolving Commitment or Incremental Term
Commitment relating thereto as provided in Section 2.01(c)(ii), be deemed to be
a Revolving Loan or a Term C Loan as defined herein, as applicable, for all
purposes under this Agreement, including for purposes of the sharing of
Collateral and guarantees under the Guaranty Agreements all on a pari passu
basis with all other Obligations;

 

(C) have such pricing as may be agreed by the Borrower and the Banks providing
such Incremental Revolving Loans and/or Incremental Term Loans pursuant to the
provisions of this Section 2.01(c) and Section 2.16; and

 

(D) except as specifically provided in this subsection (D) and subsection (C)
above or in Section 2.08, otherwise have all of the same terms and conditions as
the Revolving Loans that are not Incremental Revolving Loans (if such
Incremental Loans are Incremental Revolving Loans) or as the Term C Loans (if
such Incremental Loans are Term C Loans); provided that notwithstanding anything
to the contrary contained herein, the maturity date of the Incremental Term
Loans shall be the Incremental Term Maturity Date.

 

In addition, unless otherwise specifically provided in this Agreement, all
references in the Loan Documents to Revolving Loans and to Term C Loans shall be
deemed, as the context requires, to include references to Incremental

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

Revolving Loans and Incremental Term Loans, respectively, made pursuant to this
Agreement. No Bank shall have any obligation to make an Incremental Loan unless
and until it commits to do so. Subject to the proviso at the end of Section
2.16(a), Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to (x) an amendment (each, an “Incremental Loan
Amendment”) to this Agreement executed by the Borrower, each Bank or other
approved financial institution agreeing to provide such Commitment (and no other
Bank shall be required to execute such amendment), and the Administrative Agent,
and (y) any amendments to the other Loan Documents (executed by the relevant
Credit Party and the Administrative Agent only) as the Administrative Agent
shall reasonably deem appropriate to effect such purpose. Notwithstanding
anything to the contrary contained herein, the effectiveness of such Incremental
Loan Amendment shall be subject to the receipt by the Administrative Agent of a
certificate of the Borrower executed by a Responsible Officer of the Borrower
certifying that immediately prior to and after giving effect to the incurrence
of the Incremental Facility (A) each of the representations and warranties made
by the Credit Parties in or pursuant to the Loan Documents shall be true and
correct in all material respects, (B) the Borrower is in compliance with each of
the financial covenants contained in Section 8.09 of the Nexstar Credit
Agreement and set forth in a Pro Forma Compliance Certificate delivered to the
Administrative Agent based on financial projections of the Mission Entities, the
Nexstar Borrower and its Subsidiaries attached to such certificate which have
been prepared on a Pro Forma Basis giving effect to any Borrowing made hereunder
on such date and the consummation of any related transaction and (C) no Default
or Event of Default shall have occurred and be continuing or be caused by the
incurrence of the Incremental Facility.

 

(ii) So long as (x) the Borrower shall have given the Administrative Agent no
less than five Business Days’ prior notice of the effectiveness thereof and (y)
any financial institution not theretofore a Bank which is providing an
Incremental Revolving Commitment and/or an Incremental Term Commitment shall
have become a Bank under this Agreement pursuant to an Incremental Loan
Amendment, the Incremental Revolving Commitment and/or Incremental Term
Commitment being requested by the Borrower shall become effective under this
Agreement upon the effectiveness of such Incremental Loan Amendment. Upon such
effectiveness, Schedule 2.01 shall be deemed amended to reflect such
Commitments. In the event that an Incremental Facility shall have become
effective, the Bank or Banks providing such Incremental Revolving Commitments or
Incremental Term Commitments shall be deemed to have agreed, severally and not
jointly, upon the terms and subject to the conditions of this Agreement, (A)
with respect to Incremental Term Commitments, to make an Incremental Term Loan
in the amount of the Incremental Term Commitment of such Bank on the effective
date of the applicable Increment Loan Amendment and (B) with respect to
Incremental Revolving Commitments, to make from time to time during the period
from the date of the effectiveness of the applicable Incremental Loan Amendment
through the Maturity Date, one or more Incremental Revolving

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

Loans to the Borrower pursuant to the provisions of Section 2.03 in an aggregate
principal amount not exceeding at any time the Incremental Revolving Commitment
of such Bank at such time.

 

2.02 Loan Accounts; Notes.

 

(a) Loan Accounts. The Loans made by each Bank shall be evidenced by one or more
loan accounts maintained by such Bank and the Administrative Agent in the
ordinary course of business. The loan accounts maintained by the Administrative
Agent shall, in the event of a discrepancy between the entries in the
Administrative Agent’s books and any Bank’s books relating to such loan
accounts, be controlling and, absent manifest error, shall be conclusive as to
the amount of the Loans made by the Banks to the Borrower, the interest and
payments thereon and any other amounts owing in respect of this Agreement. Any
failure to make a notation in any such loan account or any error in doing so
shall not limit or otherwise affect the obligations of the Borrower hereunder to
pay any amount owing with respect to the Loans.

 

(b) Notes. If requested by any Bank, the Borrower shall execute and deliver to
such Bank (and deliver a copy thereof to the Administrative Agent) one or more
promissory notes evidencing the Loans owing to such Bank pursuant to this
Agreement. Any such note shall be in a form prescribed by the Administrative
Agent and shall be entitled to all of the rights and benefits of this Agreement
and the other Loan Documents.

 

2.03 Procedure for Borrowing.

 

(a) Procedure for Revolving Loan Borrowings. Subject to the terms and conditions
of this Agreement, the Borrower may borrow under the Revolving Commitments
and/or under any Incremental Revolving Commitments comprising an Incremental
Facility then in effect, in each case on any Business Day during the Revolving
Commitment Period; provided that the Borrower shall give the Administrative
Agent an irrevocable Notice of Borrowing, which Notice of Borrowing must be
received by the Administrative Agent prior to 11:00 A.M., Dallas, Texas time,
(i) three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Loans are to be initially Eurodollar Loans, or
(ii) one Business Day prior to the requested Borrowing Date otherwise,
specifying (A) the aggregate amount of the Borrowing, (B) the requested
Borrowing Date, (C) the Type or Types of Revolving Loans comprising such
Borrowing, and (D) if the Borrowing is to be entirely or partly of Eurodollar
Loans, the respective amounts of each Tranche and the respective lengths of the
initial Interest Periods therefor (subject to the provisions of the definition
of Interest Period). Each Borrowing under the Revolving Commitments or under any
Incremental Facility consisting of Incremental Revolving Commitments shall be in
an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if the Aggregate Available Revolving
Commitment is less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, each Tranche shall be $1,000,000 or a whole multiple of
$500,000 in excess thereof. Upon receipt of a Notice of Borrowing with respect
to a Borrowing under this Section 2.03(a), the Administrative Agent shall
promptly notify each relevant Bank of such Borrowing. Each Revolving

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

Bank will make the amount of its pro rata share of each requested Borrowing made
under the Revolving Facility and the applicable Incremental Facility, as
applicable, available to the Administrative Agent for the account of the
Borrower at the Administrative Agent’s Payment Office prior to 1:00 P.M.,
Dallas, Texas time on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Unless any applicable
condition as set forth in Article V has not been satisfied, the proceeds of such
Borrowing or Borrowings will then be made available to the Borrower by the
Administrative Agent by wire transfer in accordance with written instructions
provided to the Administrative Agent by the Borrower.

 

(b) Procedure for Term C Loan Borrowings. Subject to the terms and conditions of
this Agreement, the Borrower may borrow (i) under the Term C Commitments on the
Effective Date, and (ii) under any Incremental Facility consisting of
Incremental Term Commitments on the effective date of the relevant Incremental
Loan Amendment therefor; provided in each case that the Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing, which Notice of
Borrowing must be received by the Administrative Agent prior to 11:00 A.M.,
Dallas, Texas time, (i) three Business Days prior to the requested Borrowing
Date, if all or any part of the Borrowings are to be initially Eurodollar Loans,
or (ii) one Business Day prior to the requested Borrowing Date otherwise,
requesting that the Banks participating in such Borrowing make the Term C Loans
on the Effective Date or the effective date of the relevant Incremental Loan
Amendment, as applicable, and specifying (A) the aggregate amount of the
Borrowing, (B) the Class of Loans comprising such Borrowing, (C) the Type or
Types of Term C Loans comprising such Borrowing, and (D) if the Borrowing is to
be entirely or partly Eurodollar Loans, the respective amounts of each Tranche
(which shall be $1,000,000 or a whole multiple of $500,000 in excess thereof)
and the respective lengths of the initial Interest Periods therefor (subject to
the provisions of the definition of Interest Period). Upon receipt of a Notice
of Borrowing with respect to a Borrowing under this Section 2.03(b), the
Administrative Agent shall promptly notify each relevant Bank of such Borrowing.
Each Term C Bank will make the amount of its pro rata share of each requested
Borrowing made under the Term C Commitments and each relevant Incremental Term
Bank will make its pro rata share of each requested Borrowing made under the
applicable Incremental Facility, as applicable, available to the Administrative
Agent for the account of the Borrower at the Administrative Agent’s Payment
Office prior to 1:00 P.M., Dallas, Texas time, on the requested Borrowing Date,
in funds immediately available to the Administrative Agent. Unless any
applicable condition as set forth in Article V has not been satisfied, the
proceeds of such Borrowing or Borrowings will then be made available to the
Borrower by the Administrative Agent by wire transfer in accordance with written
instructions provided to the Administrative Agent by the Borrower.

 

(c) No Eurodollar Loans made during an Event of Default. During the existence of
an Event of Default, the Borrower may not elect to have a Loan be made as a
Eurodollar Loan.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

(d) Limit on Eurodollar Loans. After giving effect to any Borrowing or
Borrowings, there shall not be more than five different Interest Periods in
effect in respect of all Loans which are Eurodollar Loans.

 

2.04 Conversion and Continuation Elections for all Borrowings.

 

(a) Election for Conversion/Continuation. The Borrower may upon irrevocable
written notice (or telephonic notice immediately confirmed in writing) to the
Administrative Agent in accordance with Section 2.04(b): (i) elect to convert on
any Business Day, any Base Rate Loans (or any part thereof in an amount of not
less than $1,000,000 or an integral multiple of $500,000 in excess thereof) into
Eurodollar Loans; (ii) elect to convert on the last day of the Interest Period
with respect thereto, any Eurodollar Loans (or any part thereof in an amount of
not less than $1,000,000 or an integral multiple of $500,000 in excess thereof)
into Base Rate Loans; or (iii) elect to continue on the last day of the Interest
Period with respect thereto, any Eurodollar Loans (or any part thereof in an
amount not less than $1,000,000 or an integral multiple of $500,000 in excess
thereof); provided, however that if the aggregate amount of a Borrowing
comprised of Eurodollar Loans shall have been reduced, by payment, prepayment,
or conversion of part thereof to be less than $500,000, the Eurodollar Loans
comprising such Borrowing shall automatically convert into Base Rate Loans on
the last day of the then-current Interest Period therefor, and on and after such
date the right of the Borrower to continue such Loans as, and convert such Loans
into, Eurodollar Loans shall terminate.

 

(b) Notice of Conversion/Continuation. The Borrower shall deliver a Notice of
Conversion/Continuation in accordance with Section 12.02 to be received by the
Administrative Agent not later than (i) 11:00 A.M. Dallas, Texas time not less
than three Business Days in advance of the Conversion Date or Continuation Date
if any Loans are to be converted into or continued as Eurodollar Loans and (ii)
11:00 A.M. Dallas, Texas time not less than one Business Day in advance of the
Conversion Date, if any Loans are to be converted into Base Rate Loans,
specifying (A) the proposed Conversion Date or Continuation Date, which shall be
a Business Day, (B) the aggregate principal amount of Loans to be converted or
continued, (C) the nature of the proposed conversion or continuation and (D) the
duration of the requested Interest Period, if applicable.

 

(c) Failure to Elect Interest Period. If upon the expiration of any Interest
Period applicable to Eurodollar Loans, the Borrower has failed to timely select
a new Interest Period, such Loans shall automatically convert into Base Rate
Loans.

 

(d) Notice to Banks. Upon receipt of a Notice of Conversion/Continuation, the
Administrative Agent will promptly notify each Bank thereof, or, if no timely
notice is provided by the Borrower, the Administrative Agent will promptly
notify each Bank of the details of any automatic conversion. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans with respect to which the notice was given.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

(e) No Conversion/Continuation During Event of Default. During the existence of
an Event of Default, the Borrower may not elect to have a Loan converted into or
continued as a Eurodollar Loan.

 

(f) Limitation on Interest Periods. Notwithstanding any other provision
contained in this Agreement, after giving effect to any conversion or
continuation of any Loans, there shall not be more than five different Interest
Periods in effect in respect of all Loans which are Eurodollar Loans.

 

2.05 Reduction and Termination of Commitments.

 

(a) The Borrower may, upon not less than five Business Days’ prior notice to the
Administrative Agent, terminate or permanently reduce the Aggregate Revolving
Commitment, without premium or penalty, by an aggregate minimum amount of
$1,000,000 or any multiple of $500,000 in excess thereof; provided, however that
no such termination or reduction shall be permitted if after giving effect
thereto and to any prepayment of Revolving Loans made under the Revolving
Commitments which are made on the effective date of such termination or
reduction (x) the then outstanding principal amount of all Revolving Loans made
under the Revolving Commitments plus the amount of the then outstanding Letter
of Credit Obligations would exceed the Aggregate Revolving Commitment then in
effect or (y) the aggregate amount of all Letter of Credit Obligations would
exceed the Letter of Credit Commitment then in effect; and provided further that
once reduced in accordance with this Section 2.05(a), the Aggregate Revolving
Commitment may not be increased. Any reduction of the Aggregate Revolving
Commitment pursuant to this Section 2.05(a) shall be applied pro rata to each
Bank’s Revolving Commitment. All accrued commitment and letter of credit fees to
the effective date of any reduction or termination of the Aggregate Revolving
Commitment shall be paid on the effective date of such reduction or termination.
The Administrative Agent shall promptly notify the affected Banks of any such
reduction or termination of the Aggregate Revolving Commitment.

 

(b) The Borrower may, upon not less than five Business Days’ prior notice to the
Administrative Agent, terminate or permanently reduce the Incremental Revolving
Commitments under an Incremental Facility, without premium or penalty, by an
aggregate minimum amount of $1,000,000 or any multiple of $500,000 in excess
thereof; provided, however that no such termination or reduction shall be
permitted if after giving effect thereto and to any prepayment of the
Incremental Revolving Loans made under such Incremental Facility which are made
on the effective date of such termination or reduction, the then outstanding
principal amount of the Incremental Revolving Loans made under such Incremental
Facility would exceed the total amount of such Incremental Revolving Commitments
then in effect with respect to such Incremental Facility; and provided further
that once reduced in accordance with this Section 2.05(b), such Incremental
Revolving Commitments may not be increased. Any reduction of Incremental
Revolving Commitments under an Incremental Facility pursuant to this Section
2.05(b) shall be applied pro rata to each applicable Incremental Revolving
Bank’s Incremental Revolving Commitment under such Incremental Facility. All
accrued commitment fees to the effective date of any such reduction or
termination of

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

Incremental Revolving Commitments shall be paid on the effective date of such
reduction or termination. The Administrative Agent shall promptly notify the
affected Incremental Banks of any such reduction or termination of Incremental
Revolving Commitments under an Incremental Facility.

 

(c) The Aggregate Term C Commitment shall automatically terminate effective as
of the day after the Effective Date. The Incremental Term Commitments under any
Incremental Facility shall terminate effective as of the day after the effective
date of the Incremental Loan Amendment relating thereto.

 

2.06 Voluntary Prepayments.

 

(a) The Borrower may, prior to 11:00 A.M. Dallas, Texas time, upon at least
three Business Days’ written notice by the Borrower to the Administrative Agent
in the case of Eurodollar Loans, and prior to 9:00 A.M. Dallas, Texas time, upon
two Business Days’ written notice on any Business Day in the case of Base Rate
Loans, prepay Revolving Loans and/or Term C Loans, as the Borrower may elect, in
whole or in part, in amounts of $1,000,000 or an integral multiple of $500,000
in excess thereof.

 

(b) Any notice of prepayment delivered pursuant to this Section 2.06 shall
specify the date and amount of such prepayment, whether the prepayment is to be
made with respect to Revolving Loans and/or Term C Loans and the Type of Loans
to be prepaid. The Administrative Agent will promptly notify each affected Bank
thereof and of such Bank’s pro rata portion of such prepayment. If such notice
is given by the Borrower and not withdrawn, the Borrower shall make such
prepayment, and the payment amount specified in such notice shall be due and
payable, on the date specified therein together with accrued interest to each
such date on the amount prepaid and the amounts, if any, required pursuant to
Section 4.04; provided that interest to be paid in connection with any such
prepayment of Base Rate Loans (other than a prepayment in full) shall instead be
paid on the next occurring Interest Payment Date.

 

(c) Any prepayment of Term C Loans pursuant to this Section 2.06 shall be
applied to the remaining scheduled installments of Term C Loans to be made
pursuant to Section 2.08(a) pro rata (based on the then remaining amounts of
such remaining installments).

 

2.07 Mandatory Prepayments.

 

(a) (i) If on any date the aggregate unpaid principal amount of outstanding
Revolving Loans made under the Revolving Commitments, plus the outstanding
Letter of Credit Obligations (to the extent not Cash Collateralized pursuant to
clause (ii) below or as provided for in Section 3.07) exceeds the Aggregate
Revolving Commitment, then the Borrower shall immediately prepay the amount of
such excess. Any payments on Revolving Loans made under the Revolving
Commitments pursuant to this Section 2.07(a)(i) shall be applied pro rata among
the Banks with Revolving Commitments.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

(ii) If on any date the aggregate amount of all Letter of Credit Obligations
shall exceed the Letter of Credit Commitment, the Borrower shall Cash
Collateralize on such date an amount equal to the excess of the Letter of Credit
Obligations over the Letter of Credit Commitment.

 

(iii) If on any date the aggregate unpaid principal amount of outstanding
Incremental Revolving Loans made under an Incremental Facility exceeds the
aggregate amount of the Incremental Revolving Commitments relating to such
Incremental Facility, then the Borrower shall immediately prepay the amount of
such excess. Any payments on Incremental Revolving Loans made under an
Incremental Facility pursuant to this Section 2.07(a)(iii) shall be applied pro
rata among the applicable Incremental Banks having Incremental Revolving
Commitments with respect to such Incremental Facility.

 

(b) (i) If on any date any Mission Entity shall make any Disposition, an amount
equal to 100% of the Net Cash Proceeds from such Disposition shall be applied on
such date to prepay outstanding principal of the Term C Loans and the Revolving
Loans on a pro rata basis among such Loans, provided that this requirement for
mandatory prepayment will be further reduced to the extent that the Borrower
elects, as hereinafter provided, to attempt to cause some or all of such Net
Cash Proceeds to be reinvested in Reinvestment Assets. The Borrower may elect to
attempt to cause some or all of the Net Cash Proceeds from a Disposition to be
reinvested in Reinvestment Assets during the Reinvestment Period (a
“Reinvestment Election”) if (x) no Default or Event of Default exists on the
date of such Reinvestment Election and (y) if such Reinvestment Election is made
by the delivery of a Reinvestment Notice to the Administrative Agent on or
before the date of the consummation of such Disposition, with such Reinvestment
Election being effective with respect to the Net Cash Proceeds of such
Disposition equal to the Anticipated Reinvestment Amount specified in such
Reinvestment Notice.

 

(ii) Nothing in this Section 2.07(b) shall be deemed to permit any Disposition
not otherwise permitted under this Agreement.

 

(iii) On the Reinvestment Prepayment Date with respect to a Reinvestment
Election, an amount equal to the Reinvestment Prepayment Amount, if any, for
such Reinvestment Election shall be applied to prepay outstanding principal of
the Term C Loans and the Revolving Loans on a pro rata basis among such Loans.

 

(c) Within 90 days after any Mission Entity receives any proceeds from any
Recovery Event, an amount equal to 100% of the proceeds of such Recovery Event
(net of reasonable costs including, without limitation, legal costs and expenses
and taxes incurred in connection with such Recovery Event and the collection of
the proceeds thereof) shall be applied to prepay outstanding principal of the
Term C Loans and the Revolving Loans on a pro rata basis among such Loans;
provided that so long as no Default or Event of Default then exists, this
requirement for mandatory prepayment shall be reduced by any amounts (i)
actually applied on or before such 90th day or (ii) committed in writing on or
before such 90th day to be applied to the replacement or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

restoration of the assets subject to such Recovery Events within 365 days after
such Recovery Event and; provided further that with respect to no more than
$1,000,000 in the aggregate of the proceeds received from any Recovery Event,
the proceeds therefrom shall not be required to be so applied if no Default or
Event of Default then exists.

 

(d) On the Business Day after the date of the receipt by any Mission Entity of
Net Issuance Proceeds from any sale or issuance of Capital Stock or cash capital
contribution, the Borrower shall prepay outstanding principal of the Term C
Loans and the Revolving Loans, on a pro rata basis among such Loans, in an
amount equal to 100% of such Net Issuance Proceeds, provided so long as no
Default or Event of Default exists on the date of such issuance, the amount of
the prepayments required to be made under this Section 2.07(d) shall be reduced
to the extent (but only to the extent) that such Net Issuance Proceeds are used
or to be used in connection with an Acquisition made in accordance with the
terms of Section 8.04 (including by waiver or consent) which a Mission Entity
commits to in writing pursuant to a stock purchase agreement (or similar
agreement) prior to or not later than six months after the date of such
issuance; provided further that at any time after the expiration of the six
month period, if (A) the definitive agreement executed in connection with any
such Acquisition is terminated, expired or otherwise becomes ineffective prior
to the consummation of such Acquisition, (B) the Borrower is no longer pursuing
the consummation of the Acquisition in good faith or (C) such Acquisition is not
consummated within 18 months from the date the Mission Entity committed in
writing to such Acquisition, then the amount of prepayments required to be made
under this Section 2.07(d) shall be increased by the amount of such Net Issuance
Proceeds that were not used to consummate such Acquisition.

 

(e) If on any date any Mission Entity shall incur or issue any Indebtedness
(other than the Indebtedness described in subsections (a) – (d), and (f) – (h)
of Section 8.05), then on each such date of incurrence or issuance an amount
equal to the amount of the Net Debt Proceeds received with respect to such
Indebtedness shall be applied to prepay outstanding principal of the Term C
Loans and the Revolving Loans, on a pro rata basis among such Loans; provided so
long as no Default or Event of Default exists on the date of such incurrence or
issuance, the amount of the prepayments required to be made under this Section
2.07(e) shall be reduced to the extent (but only to the extent) that such Net
Debt Proceeds are used or to be used in connection with an Acquisition made in
accordance with Section 8.04 (including by waiver or consent) which a Mission
Entity commits to in writing pursuant to a stock purchase agreement (or similar
agreement) prior to or not later than six months after the date of such
incurrence or issuance of Indebtedness; provided further that at any time after
the expiration of the six month period, if (A) the definitive agreement executed
in connection with any such Acquisition is terminated, expired or otherwise
becomes ineffective prior to the consummation of such Acquisition, (B) the
Borrower is no longer pursuing the consummation of the Acquisition in good faith
or (C) such Acquisition is not consummated within 18 months from the date the
Mission Entity committed in writing to such Acquisition, then the amount of
prepayments required to be made under this Section 2.07(e) shall be increased by
the amount of such Net Debt Proceeds that were not used to consummate such
Acquisition.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

(f) The Borrower shall pay, together with each prepayment under this Section
2.07, accrued interest on the amount prepaid and any amounts required pursuant
to Section 4.04; provided that interest to be paid in connection with any such
prepayment of Base Rate Loans (other than a prepayment in full) shall instead be
paid on the next occurring Interest Payment Date.

 

(g) Any prepayments pursuant to this Section 2.07 made on a day other than an
Interest Payment Date for any Loan shall be applied first to any Base Rate Loans
then outstanding and then to Eurodollar Loans with the shortest Interest Periods
remaining.

 

(h) Any prepayment of Term C Loans pursuant to this Section 2.07 shall be
applied to the remaining scheduled installments of Term C Loans to be made
pursuant to Section 2.08(a), pro rata (based on the then remaining amounts of
such remaining installments).

 

(i) Notwithstanding anything to the contrary contained in this Section 2.07, any
Term C Bank may elect, by delivering written notice to the Administrative Agent
prior to the receipt thereof, not to receive its pro rata portion of any
mandatory prepayment that would otherwise be payable to such Term C Bank
pursuant to this Section 2.07, whereupon such portion shall be reallocated to
prepay the outstanding principal amount of all Term C Loans and Revolving Loans
other than the Term C Loans held by such Term C Bank and any other Term C Bank
that has elected not to receive its pro rata portion of such mandatory
prepayment, on a pro rata basis among such Loans.

 

2.08 Maturity and Amortization of Loans.

 

(a) The Term C Loans. (i) Subject to subsection (ii) below, the Term C Loans
shall mature, and the outstanding principal amount thereof shall be due and
payable in full (together with all accrued and unpaid interest thereon), on the
Maturity Date. In addition, on the last day of each Fiscal Quarter (or, in the
case of the final principal installment to be repaid in Fiscal Year 2010, on the
Stated Term C Maturity Date), commencing on March 31, 2004, the Borrower shall
repay, and there shall become due and payable, a quarterly principal installment
on the Term C Loans in an amount equal to one quarter of the following annual
percentage reductions for each Fiscal Year set forth below of the sum of the
Aggregate Outstanding Term C Loan Balance on March 31, 2004 plus the initial
amount of each Incremental Term Loan:

 

Fiscal Year

--------------------------------------------------------------------------------

 

Annual Percentage Reduction

--------------------------------------------------------------------------------

2003

  00.0%

2004

  01.0%

2005

  01.0%

2006

  01.0%

2007

  01.0%

2008

  01.0%

2009

  01.0%

2010

 

94.0%

and all other unpaid principal amount of Term C Loans and unpaid Obligations
accrued in connection with such Term C Loans

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

The aggregate principal amount of each installment paid during any Fiscal Year
on the Term C Loans shall in each case be an amount equal to the applicable
annual percentage reduction set forth above with respect to such Fiscal Year,
divided by the number of quarterly installments to be made during such Fiscal
Year (with the last installment in Fiscal Year 2010, to be made on the Stated
Term C Maturity Date, deemed a quarterly installment for purposes of this
Section 2.08(a)).

 

(ii) The applicable Incremental Loan Amendment may provide for scheduled
repayments of any Incremental Term Loans, subject to the requirements of the
definition of Incremental Term Maturity Date.

 

(b) Application of Term C Loan Payments. Subject to Section 2.07(i), any payment
made on Term C Loans pursuant to this Section 2.08, Section 2.06 or Section 2.07
shall be applied pro rata to each Bank’s Term C Loans in accordance with such
Bank’s Term C Facility Percentage (and, in the case of a Bank with both
Incremental Term Loans and Term C Loans that are not Incremental Term Loans,
allocated ratably among such Bank’s Incremental Term Loans and Term C Loans that
are not Incremental Term Loans).

 

(c) The Revolving Loans. Each Revolving Loan (including all Incremental
Revolving Loans) shall mature, and the outstanding principal amount thereof
shall be due and payable in full (together with all accrued and unpaid interest
thereon) on the Maturity Date.

 

(d) All Obligations. The aggregate outstanding amount of all Loans, all Letter
of Credit Borrowings, all fee and expenses and all other outstanding and unpaid
Obligations shall be due and payable in full on December 31, 2010; except for
Incremental Term Loans which shall be due and payable on the Incremental Term
Maturity Date.

 

(e) Application of Revolving Loan Payments. Any payment made on Revolving Loans
pursuant to this Section 2.08, Section 2.06, or Sections 2.07(b), (c), (d), or
(e) shall be applied pro rata to each Bank’s Revolving Loans in accordance with
such Bank’s Revolving Facility Percentage (and, in the case of a Bank with both
Incremental Revolving Loans and Revolving Loans that are not Incremental
Revolving Loans, allocated ratably among such Bank’s Incremental Revolving Loans
and Revolving Loans that are not Incremental Revolving Loans).

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

2.09 Fees. In addition to fees described in Section 3.08:

 

(a) Commitment Fees.

 

(i) The Borrower shall pay to the Administrative Agent for the ratable account
of each Bank with a Revolving Commitment, on the last Business Day of each
March, June, September and December and on the earlier of the Maturity Date and
the date on which the Aggregate Revolving Commitment shall have been terminated
in full, an aggregate commitment fee (the “Revolving Commitment Fee”) on the
daily average amount of the Aggregate Available Revolving Commitment equal to
0.500% per annum for any period that the Consolidated Total Leverage Ratio as of
the most recent Leverage Ratio Determination Date for such period is greater
than or equal to 5.50 to 1.00 and 0.375% per annum for any period that the
Consolidated Total Leverage Ratio as of the most recent Leverage Ratio
Determination Date for such period is less than 5.50 to 1.00. The Revolving
Commitment Fee shall begin to accrue on and after the Effective Date and shall
cease to accrue on the earlier of the Maturity Date and the date on which the
Aggregate Revolving Commitments shall have been terminated in full.

 

(ii) The Borrower shall pay to the Administrative Agent for the account of each
Bank with an Incremental Revolving Commitment, on the last Business Day of each
March, June, September and December and on the earlier of the Maturity Date and
the date on which each Incremental Revolving Commitment of a Bank shall have
been terminated in full, the Incremental Commitment Fee for each Incremental
Revolving Commitment of such Bank on the daily average amount of each of such
Bank’s aggregate unutilized Incremental Revolving Commitments. Each Incremental
Commitment Fee shall begin to accrue on and after the date when the related
Incremental Revolving Commitment shall have become effective hereunder and shall
cease to accrue on the earlier of the Maturity Date and the date on which such
Incremental Revolving Commitment shall have been terminated in full.

 

(b) Other Fees. The Borrower shall pay such other fees as have been, or may be,
agreed upon between the Borrower and the Administrative Agent from time to time.

 

(c) Fees under Existing Mission Credit Agreement. Notwithstanding anything to
the contrary in this Agreement, all fees which, as of the Effective Date, remain
outstanding under the Existing Mission Credit Agreement will be due and payable
on the first payment date scheduled for payment of such fees under this
Agreement occurring after the Effective Date.

 

2.10 Computation of Fees and Interest.

 

(a) All computations of commitment fees, and of interest payable in respect of
Base Rate Loans based upon the prime rate, shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

and interest under this Agreement shall be made on the basis of a 360-day year
and actual days elapsed. Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.

 

(b) The Administrative Agent will promptly notify the Borrower and the Banks of
each determination of the Eurodollar Rate; provided, however, that any failure
to do so shall not relieve the Borrower of any liability hereunder. Any change
in the interest rate on a Loan resulting from a change in the Applicable Margin
or the Incremental Margin relating thereto shall become effective as of the
opening of business on the relevant date of such change. The Administrative
Agent will promptly notify the Borrower and the Banks of the effective date and
the amount of each such change; provided, however, that any failure to do so
shall not relieve the Borrower of any liability hereunder.

 

(c) Each determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrower and the Banks in the absence of manifest
error.

 

2.11 Interest.

 

(a) Except as provided in Section 2.11(d) below, each Term C Loan and each
Revolving Loan shall bear interest on the outstanding principal amount thereof
from the Borrowing Date applicable thereto until it becomes due and payable at a
rate per annum equal to the Base Rate, or the Eurodollar Rate, as selected by
the Borrower from time to time pursuant to Sections 2.03 and 2.04, plus the
Applicable Margin or Incremental Margin, as the case may be, with respect to the
Base Rate and the Eurodollar Rate then in effect.

 

(b) Any change in the Applicable Margin or the applicable Incremental Margin due
to a change in the Consolidated Total Leverage Ratio shall be effective on the
applicable Adjustment Date and shall apply to all Loans that are outstanding at
any time during the period commencing on such Adjustment Date and ending on the
date immediately preceding the next Adjustment Date.

 

(c) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of any portion
of any Loan (excluding Base Rate Loans, which such interest shall be paid on the
next occurring Interest Payment Date) for the portion of such Loans so prepaid.
During the existence of any Event of Default, interest shall be paid on demand.

 

(d) If any amount of principal of or interest on any Loan, or any other
regularly scheduled amount payable hereunder or under any other Loan Document,
is not paid in full when due and payable (whether at stated maturity, by
acceleration, demand or otherwise), after giving effect to any applicable grace
periods, the Borrower shall pay interest (after as well as before judgment) on
the principal amount of all outstanding Loans at the applicable rate per annum
provided in this Section 2.11 plus 2%, and on all other amounts (including
interest) at a rate per annum equal to the Base Rate plus 2%.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

(e) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Bank would be contrary to the provisions of any law
applicable to such Bank limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Bank, and in such event the
Borrower shall pay such Bank interest at the highest rate permitted by
applicable law.

 

2.12 Payments by the Borrower.

 

(a) All payments (including prepayments) to be made by the Borrower on account
of principal, interest, drawings under Letters of Credit, fees and other amounts
required hereunder shall be made without condition or deduction for any
counterclaim, defense, recoupment or set-off and shall, except as otherwise
expressly provided with respect to drawings under Letters of Credit and
elsewhere herein, be made to the Administrative Agent for the ratable account of
the relevant Banks at the Administrative Agent’s Payment Office, and shall be
made in Dollars and in immediately available funds, no later than 12:00 noon
(Dallas, Texas time) on the date specified herein. The Administrative Agent will
promptly distribute to each relevant Bank its share, if any, of such principal,
interest, fees or other amounts, in like funds as received. Any payment which is
received by the Administrative Agent later than 12:00 noon (Dallas, Texas time)
shall be deemed to have been received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue until such payment
is deemed to have been received.

 

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be, subject to the provisions set forth in the
definition of the term of “Interest Period” herein.

 

(c) Unless the Administrative Agent shall have received notice from the
Borrower, prior to the date on which any payment is due to the Banks hereunder,
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent as required hereunder on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, cause to be distributed to each relevant Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent the Borrower
shall not have made such payment in full to the Administrative Agent, each
relevant Bank shall repay to the Administrative Agent on demand such amount
distributed to such Bank, together with interest thereon for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate as in effect
for each such day.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

2.13 Payments by the Banks to the Administrative Agent.

 

(a) Unless the Administrative Agent shall have received notice from a Bank on
the Effective Date or, with respect to each Borrowing after the Effective Date,
at least one Business Day prior to the date of any proposed Borrowing, that such
Bank will not make available to the Administrative Agent for the account of the
Borrower the amount of such Bank’s pro rata share of the applicable Commitments
to which such Borrowing relates, the Administrative Agent may assume that each
Bank has made such amount available to the Administrative Agent as required
hereunder on the Borrowing Date and the Administrative Agent may (but shall not
be so required), in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent any Bank
shall not have made its full amount available to the Administrative Agent in
immediately available funds and the Administrative Agent in such circumstances
has made available to the Borrower such amount, such Bank shall immediately make
such amount available to the Administrative Agent, together with interest at the
Federal Funds Rate from the date of such Borrowing to the date on which the
Administrative Agent recovers such amount from such Bank. A notice of the
Administrative Agent submitted to any Bank with respect to amounts owing under
this Section 2.13(a) shall be conclusive, absent manifest error. If such amount
is so made available by the relevant Bank, such payment to the Administrative
Agent shall constitute such Bank’s Loan on the Borrowing Date for all purposes
of this Agreement. If such amount is not made available to the Administrative
Agent on the next Business Day following such Borrowing Date, the Administrative
Agent shall notify the Borrower of such failure to fund and, upon demand by the
Administrative Agent, the Borrower shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since such Borrowing Date, at a rate per annum equal to the
interest rate applicable at the time to the Loans comprising such Borrowing.

 

(b) The obligations of the Banks hereunder to make Loans are several and not
joint. The failure of any Bank to make any Loan committed to by such Bank on any
Borrowing Date shall not relieve any other Bank of any obligation hereunder to
make Loans committed to by such other Bank on such Borrowing Date, but no Bank
shall be responsible for the failure of any other Bank to make Loans committed
to be made by such other Bank on any Borrowing Date.

 

2.14 Sharing of Payments, etc.

 

(a) If, other than as expressly provided elsewhere herein, any Bank shall obtain
on account of Obligations relating to Revolving Loans and/or Term C Loans, as
the case may be, owing to it any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) in excess of its
Revolving Facility Percentage and/or Term C Facility Percentage, as applicable,
such Bank shall forthwith (i) notify the Administrative Agent of such fact, and
(ii) purchase from the other relevant Banks such participations in such
Obligations relating to Revolving Loans and/or Term C Loans, as applicable, made
by them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each such other Banks; provided, however, that

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

if all or any portion of such excess payment is thereafter recovered from the
purchasing Bank, such purchase shall to that extent be rescinded and each other
relevant Bank shall repay to the purchasing Bank the purchase price paid
therefor, together with an amount equal to such paying Bank’s commitment
percentage (according to the proportion of (x) the amount of such paying Bank’s
required repayment to (y) the total amount so recovered from the purchasing
Bank) of any interest or other amount paid or payable by the purchasing Bank in
respect of the total amount so recovered. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.14 and will in each case
notify the relevant Banks following any such purchases.

 

(b) The Borrower agrees that any Bank so purchasing a participation from another
Bank pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 12.09) with respect to such participation as fully as if such Bank
were the direct creditor of the Borrower in the amount of such participation.

 

2.15 Security Documents and Guaranty Agreements.

 

(a) All Obligations under this Agreement and all other Loan Documents shall be
secured in accordance with the Security Documents.

 

(b) All Obligations under this Agreement and all other Loan Documents shall be
unconditionally guaranteed by the Nexstar Entities pursuant to the Nexstar
Guaranty of Mission Obligations and by any Subsidiaries of the Borrower pursuant
to one or more Subsidiary Guaranty Agreements.

 

2.16 Procedure for Incremental Loan Requests.

 

(a) When the Borrower wishes to request one or more Banks or other financial
institutions approved by the Administrative Agent (in each case, such approval
not to be unreasonably withheld) to provide proposals for the providing of an
Incremental Facility consisting of Incremental Revolving Loans or Incremental
Term Loans to the Borrower, the Borrower may solicit requests from any such
Banks or other financial institutions for the providing of (i) a commitment for
an Incremental Revolving Loan (each, an “Incremental Revolving Commitment”) or
an Incremental Term Loan (each, an “Incremental Term Commitment”), as the case
may be, and (ii) as applicable to such Incremental Revolving Commitments or
Incremental Term Commitments, (x) the upfront fee to be charged by such Banks or
other financial institutions in connection with the providing of such
Incremental Revolving Commitments or Incremental Term Commitments (any such
upfront fee, each an “Incremental Upfront Fee”), (y) the commitment fee to be
charged by such Banks or other financial institutions with respect to such
Incremental Revolving Commitments or Incremental Term Commitments (any such
commitment fee, each an “Incremental Commitment Fee”) and (z) the margins to be
added by such Banks or other financial institutions to the Base Rate and the
Eurodollar Rate for Loans made under such Incremental Revolving Commitment or
Incremental Term Commitments (any such margin, an “Incremental Margin”). Upon
the selection by

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

the Borrower of Banks or other financial institutions, the Borrower shall
promptly notify the Administrative Agent of the Banks or other financial
institutions selected and the amount of the Incremental Revolving Commitments
and/or Incremental Term Commitments, the Incremental Upfront Fee, Incremental
Commitment Fee and the Incremental Margin as agreed upon by the Borrower and
such Banks or other financial institutions; provided, that if such Incremental
Margin for Incremental Revolving Loans is greater than the margin set forth for
Revolving Loans in the definition of “Applicable Margin” contained in Section
1.01, or if such Incremental Commitment Fees are greater than the Revolving
Commitment Fee set forth in Section 2.09(a), the Incremental Loan Amendment
pursuant to which such proposed Incremental Commitments are to be made available
shall not become effective unless the prior written consent of the Majority
Banks has been obtained, and provided, further, that if, pursuant to an
Incremental Loan Amendment, any net yield for the related Incremental Term Loans
is in excess of 25 basis points above the comparable margin set forth for Term C
Loans in the definition of “Applicable Margin” contained in Section 1.01, the
Applicable Margin for outstanding Term C Loans shall automatically be increased
to any extent required so that the margin applicable thereto is 25 basis points
less than the margin for such Incremental Term Loans without any action or
consent of the Borrower, the Administrative Agent or any Bank.

 

(b) Notwithstanding anything to the contrary contained herein, it is understood
and agreed that (i) there shall be no more than (x) five different Incremental
Margins in effect in respect of all Incremental Loans and (y) five different
Interest Periods in effect in respect of all Loans (including Incremental Loans)
which are Eurodollar Loans; and (ii) if no Incremental Margin is agreed upon,
with respect to any given Incremental Facility, then the Incremental Margin
shall be deemed to be (x) the Applicable Margin for Revolving Loans (other than
Incremental Revolving Loans) as in effect from time to time if the commitment is
an Incremental Revolving Commitment or (y) the Applicable Margin for Term C
Loans (other than Incremental Term Loans) as in effect from time to time if the
commitment is an Incremental Term Commitment.

 

(c) From time to time, the Borrower and the Banks shall furnish such information
to the Administrative Agent as the Administrative Agent may request relating to
the providing of an Incremental Loan, including the amounts, interest rates, and
dates of Borrowings thereof, for purposes of the allocation of amounts received
from the Borrower for payment on all amounts owing hereunder.

 

ARTICLE III.

 

LETTERS OF CREDIT

 

3.01 Letter of Credit Subfacility.

 

(a) Subject to the terms and conditions set forth herein, (i) the Issuing Bank
agrees in reliance upon the agreements of the other Banks set forth in this
Article III, (A) from time to time, on any Business Day during the period from
the Effective Date to the date which is 30 days prior to the Maturity Date to
issue Letters of Credit for the account

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries, and to amend or renew Letters of Credit
previously issued by it, in accordance with Sections 3.02(b) and 3.02(d), and
(B) to honor drafts under the Letters of Credit; and (ii) the Banks with
Revolving Commitments severally agree to participate in such Letters of Credit;
provided however that the Issuing Bank shall not issue any Letter of Credit if
as of the date of, and after giving effect to, the issuance of such Letter of
Credit, (x) the aggregate amount of all Letter of Credit Obligations plus the
aggregate principal amount of all Revolving Loans made under the Revolving
Commitments shall exceed the Aggregate Revolving Commitment or (y) the Letter of
Credit Obligations shall exceed the Letter of Credit Commitment.

 

(b) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

 

(i) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Requirement of Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it;

 

(ii) the Issuing Bank has received written notice from any Bank, the
Administrative Agent or the Borrower on or prior to the Business Day prior to
the requested date of issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Article V is not then satisfied;

 

(iii) the expiry date of any requested Letter of Credit (x) is more than one
year after the date of issuance, unless the Majority Banks and the Issuing Bank
have approved such expiry date in writing or (y) is later than the Maturity Date
for Revolving Loans;

 

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Bank, or the issuance of a Letter of Credit shall violate one or
more policies of the Issuing Bank;

 

(v) any standby Letter of Credit is for the purpose of supporting the issuance
of any letter of credit by any other Person; or

 

(vi) such Letter of Credit is in a face amount less than $20,000 or to be
denominated in a currency other than Dollars.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

3.02 Procedures for Issuance, Amendment and Renewal of Letters of Credit.

 

(a) Each Letter of Credit shall be issued upon (x) the irrevocable written
request of the Borrower received by the Issuing Bank (with a copy sent by the
Borrower to the Administrative Agent) at least four Business Days (or such
shorter time as the Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed date of issuance and (y) approval by the
Administrative Agent of such request. Each request by the Borrower for issuance
of a Letter of Credit shall be by facsimile, confirmed promptly in an original
writing, in the form of a Letter of Credit Application, and shall specify in
form and detail satisfactory to the Issuing Bank: (i) the proposed date of
issuance of the Letter of Credit (which shall be a Business Day); (ii) the face
amount of the Letter of Credit; (iii) the expiry date of the Letter of Credit;
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by the beneficiary of the Letter of Credit in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by the
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Issuing Bank may reasonably require.

 

(b) From time to time while a Letter of Credit is outstanding and prior to the
Maturity Date for Revolving Loans, the Issuing Bank will, upon the written
request of the Borrower received by the Issuing Bank (with a copy sent by the
Borrower to the Administrative Agent) at least five days (or such shorter time
as the Issuing Bank may agree in a particular instance in its sole discretion)
prior to the proposed date of amendment, upon approval by the Administrative
Agent of such request amend any Letter of Credit issued by it. Each such request
for amendment of a Letter of Credit shall be made by facsimile, confirmed
promptly in an original writing, made in the form of a Letter of Credit
Amendment Application and shall specify in form and detail satisfactory to the
Issuing Bank: (i) the Letter of Credit to be amended; (ii) the proposed date of
amendment of the Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the Issuing
Bank may reasonably require. The Issuing Bank shall be under no obligation to
amend any Letter of Credit if: (A) the Issuing Bank would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms of
this Agreement; or (B) the beneficiary of any such Letter of Credit does not
accept the proposed amendment to the Letter of Credit.

 

(c) Promptly after receipt of any Letter of Credit Application, the Issuing Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the Issuing Bank will provide the Administrative
Agent with a copy thereof. Upon receipt by the Issuing Bank of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, subject to the terms and conditions hereof,
the Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of the Borrower or enter into the applicable amendment, as the case may
be, in each case in accordance with the Issuing Bank’s usual and customary
business practices.

 

(d) The Issuing Bank and the Banks agree that, while a Letter of Credit is
outstanding and prior to the Maturity Date for Revolving Loans, at the option of
the Borrower and upon the written request of the Borrower received by the
Issuing Bank (with a copy sent by the Borrower to the Administrative Agent) at
least five days (or such

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

shorter time as the Issuing Bank may agree in a particular instance in its sole
discretion) prior to the proposed date of notification of renewal, the Issuing
Bank shall be entitled to authorize the automatic renewal of any Letter of
Credit issued by it. Each such request for renewal of a Letter of Credit shall
be made by facsimile, confirmed promptly in an original writing, in the form of
a Letter of Credit Amendment Application, and shall specify in form and detail
satisfactory to the Issuing Bank: (i) the Letter of Credit to be renewed; (ii)
the proposed date of notification of renewal of the Letter of Credit (which
shall be a Business Day); (iii) the revised expiry date of the Letter of Credit;
and (iv) such other matters as the Issuing Bank may reasonably require. The
Issuing Bank shall be under no obligation to renew any Letter of Credit if the
Issuing Bank would have no obligation at such time to issue or amend such Letter
of Credit in its renewed form under the terms of this Agreement. If any
outstanding Letter of Credit shall provide that it shall be automatically
renewed unless the beneficiary thereof receives notice from the Issuing Bank
that such Letter of Credit shall not be renewed, and if at the time of renewal
the Issuing Bank would be entitled to authorize the automatic renewal of such
Letter of Credit in accordance with this Section 3.02(d) upon the request of the
Borrower, the Issuing Bank shall not have received any Letter of Credit
Amendment Application from the Borrower with respect to such renewal or other
written direction by the Borrower with respect thereto, the Issuing Bank shall
nonetheless be permitted to allow such Letter of Credit to be renewed, and the
Borrower and the Banks hereby authorize such renewal, and, accordingly, the
Issuing Bank shall be deemed to have received a Letter of Credit Amendment
Application from the Borrower requesting such renewal.

 

(e) This Agreement shall control in the event of any conflict with any Letter of
Credit Related Document (other than any Letter of Credit, the provisions of
which shall control in any event).

 

(f) The Issuing Bank will also deliver to the Administrative Agent, concurrently
or promptly following its delivery of a Letter of Credit, or amendment to or
renewal of a Letter of Credit, to an advising bank or a beneficiary, a true and
complete copy of each such Letter of Credit or amendment to or renewal of a
Letter of Credit.

 

3.03 Participations, Drawings and Reimbursements.

 

(a) Immediately upon the issuance of each Letter of Credit, each Bank with a
Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a participation in
such Letter of Credit and each drawing thereunder in an amount equal to the
product of (i) the Revolving Commitment Percentage of such Bank multiplied by
(ii) the maximum amount available to be drawn under such Letter of Credit and
the amount of such drawing, respectively.

 

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the Issuing Bank will promptly notify the
Borrower. The Borrower shall reimburse the Issuing Bank on the same date that
any amount is paid by the Issuing Bank under any Letter of Credit (each such
date, a “Disbursement Date”), in an amount equal to the amount so paid by the
Issuing Bank, provided that if such drawing occurs after 11:00 A.M. (Dallas,
Texas time) the Disbursement Date shall be

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

deemed to be the Business Day following the date of such drawing. In the event
the Borrower shall fail to reimburse the Issuing Bank for the full amount of any
drawing under any Letter of Credit by 11:00 A.M. (Dallas, Texas time) on the
Disbursement Date, the Issuing Bank will promptly notify the Administrative
Agent and the Administrative Agent will promptly notify each Bank thereof, and
the Borrower shall be deemed to have requested that Revolving Loans consisting
of Base Rate Revolving Loans be made by the Banks with Revolving Commitments
(and hereby irrevocably consents to such deemed request) pursuant to Section
2.01(b) to be disbursed on the Disbursement Date under such Letter of Credit,
subject to the amount of the Aggregate Available Revolving Commitment and
subject to the conditions set forth in Section 5.03. Any notice given by the
Issuing Bank or the Administrative Agent pursuant to this Section 3.03(b) may be
oral if immediately confirmed in writing (including by facsimile); provided,
however, that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(c) Each Bank (including the Bank acting as Issuing Bank) which has a Revolving
Commitment shall upon receipt of any notice pursuant to Section 3.03(b) make
available to the Administrative Agent for the account of the Issuing Bank an
amount in Dollars and in immediately available funds equal to its Revolving
Commitment Percentage of the amount of the drawing, whereupon each participating
Bank with Revolving Commitments shall (subject to Section 3.03(d)) each be
deemed to have made a Revolving Loan consisting of a Base Rate Revolving Loan to
the Borrower in that amount. If any Bank so notified shall fail to make
available to the Administrative Agent for the account of the Issuing Bank the
amount of such Bank’s Revolving Commitment Percentage of the amount of the
drawing by no later than 1:00 P.M. (Dallas, Texas time) on the Disbursement
Date, then interest shall accrue on such Bank’s obligation to make such payment,
from the Disbursement Date to the date such Bank makes such payment, at a rate
per annum equal to (i) the Federal Funds Rate in effect from time to time during
the period commencing on the later of the Disbursement Date and the date such
Bank receives notice of the Disbursement Date prior to 1:00 P.M. (Dallas, Texas
time) on such date and ending on the date three Business Days thereafter and
(ii) thereafter at the Base Rate as in effect from time to time. The
Administrative Agent will promptly give notice of the occurrence of a
Disbursement Date, but failure of the Administrative Agent to give any such
notice on a Disbursement Date or in sufficient time to enable any Bank to effect
such payment on such date shall not relieve such Bank from its obligations under
this Section 3.03. A certificate of the Issuing Bank to any Bank (through the
Administrative Agent) with respect to any amounts owing under this clause (c)
shall be conclusive absent manifest error.

 

(d) With respect to any unreimbursed drawing which is not converted into
Revolving Loans consisting of Base Rate Revolving Loans to the Borrower in whole
or in part because the Aggregate Available Revolving Commitment is less than
such unreimbursed drawing or because of the Borrower’s failure to satisfy the
conditions set forth in Section 5.03, the Borrower shall be deemed to have
incurred from the Issuing Bank a Letter of Credit Borrowing in the amount of
such drawing, which Letter of Credit Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin for Base

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

Rate Loans plus, in the case of any Letter of Credit Borrowing outstanding after
the Disbursement Date, 2% per annum, and each Bank’s payment to the Issuing Bank
pursuant to Section 3.03(c) shall be deemed payment in respect of its
participation in such Letter of Credit Borrowing.

 

(e) The obligation of each Bank with a Revolving Commitment to make Revolving
Loans or fund its participation in any Letter of Credit Borrowing, as
contemplated by this Section 3.03, as a result of a drawing under a Letter of
Credit shall be absolute and unconditional and without recourse to the Issuing
Bank and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Bank may have
against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of Default
or a Material Adverse Effect; or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of a Letter of
Credit Borrowing shall relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Bank for the amount of any payment made by the
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

 

3.04 Repayment of Participations.

 

(a) Upon (and only upon) receipt by the Administrative Agent for the account of
the Issuing Bank of funds from the Borrower (i) in reimbursement of any payment
made by the Issuing Bank under the Letter of Credit with respect to which any
Bank has paid the Administrative Agent for the account of the Issuing Bank for
such Bank’s participation in the Letter of Credit pursuant to Section 3.03, or
(ii) in payment of interest on amounts described in clause (i), the
Administrative Agent will pay to each Bank, in the same funds as those received
by the Administrative Agent for the account of the Issuing Bank, the amount of
such Bank’s Revolving Commitment Percentage of such funds, and the Issuing Bank
shall receive the amount of the Revolving Commitment Percentage of such funds of
any Bank that did not so pay the Administrative Agent for the account of the
Issuing Bank.

 

(b) If the Administrative Agent or the Issuing Bank is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
similar official in any Insolvency Proceeding, any portion of the payments made
by the Borrower to the Administrative Agent for the account of the Issuing Bank
pursuant to Section 3.04(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent or the
Issuing Bank the amount of its Revolving Commitment Percentage of any amounts so
returned by the Administrative Agent or the Issuing Bank plus interest thereon
from the date such demand is made to the date such amounts are returned by such
Bank to the Administrative Agent or the Issuing Bank, at a rate per annum equal
to the Federal Funds Rate in effect from time to time.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

3.05 Role of the Issuing Bank.

 

(a) Each Bank and the Borrower agree that, in paying any drawing under a Letter
of Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft and certificates expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document.

 

(b) The Issuing Bank, any Agent-Related Person and its correspondents,
participants and assignees shall not be liable to any Bank for: (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Banks or the Majority Banks; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any Letter of Credit Related
Document.

 

(c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. The Issuing
Bank, any Agent-Related Person and its correspondents, participants and
assignees shall not be liable or responsible for any of the matters described in
clauses (a) through (g) of Section 3.06; provided, however that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the Issuing Bank, and the Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves was caused
by the Issuing Bank’s willful misconduct or gross negligence or the Issuing
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing: (i) the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary; and (ii)
the Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

3.06 Obligations Absolute. The obligations of the Borrower under this Agreement
and any Letter of Credit Related Document to reimburse the Issuing Bank for a
drawing under a Letter of Credit, and to repay any Letter of Credit Borrowing
and any drawing under a Letter of Credit converted into Revolving Loans, shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement and each such other Letter of Credit Related
Document under all circumstances, including the following: (a) any lack of
validity or enforceability of this Agreement or any Letter of Credit Related
Document; (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
Letter of Credit or any other amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Related Documents; (c) the existence of
any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

claim, set-off, defense or other right that any Credit Party may have at any
time against any beneficiary or any transferee of any Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank, any other Bank or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by the Letter of Credit
Related Documents or any unrelated transaction; (d) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit; (e) any payment by the Issuing Bank under any Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of any Letter of Credit or any payment made by the Issuing
Bank under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any Insolvency Proceeding; (f) any exchange, release or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the obligations of the Borrower in
respect of any Letter of Credit; or (g) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Credit Party. The Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Issuing Bank. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 

3.07 Cash Collateral Pledge. Upon (a) the request of the Administrative Agent,
(i) if the Issuing Bank has honored any full or partial drawing request on any
Letter of Credit and such drawing has resulted in a Letter of Credit Borrowing
hereunder, or (ii) if, as of the Maturity Date for Revolving Loans, any Letters
of Credit may for any reason remain outstanding and partially or wholly undrawn,
or (b) the occurrence of a Default or Event of Default or (c) the occurrence of
the circumstances described in Section 2.07(a)(ii) requiring the Borrower to
Cash Collateralize Letters of Credit, then the Borrower shall immediately Cash
Collateralize the Letter of Credit Obligations in an amount equal to the Letter
of Credit Obligations (or in the case of clause (c) above, the excess amount
required pursuant to Section 2.07(a)(ii)) and such cash will be held as security
for all Obligations of the Borrower to the Banks hereunder in a cash collateral
account to be established by the Administrative Agent, and during the existence
of an Event of Default, the Administrative Agent may, upon the request of the
Majority Banks, apply such amounts so held to the payment of such outstanding
Obligations; provided that on a date upon which no Default or Event of Default
exists and no Letter of Credit Obligations remain outstanding, the
Administrative Agent, at the request and expense of the Borrower, will duly
release the cash held hereunder as security in any cash collateral account and
shall assign, transfer and deliver to the Borrower (without recourse and without
any representation or warranty) such cash as is then being released and has not
theretofore been released pursuant to this Agreement.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

3.08 Letter of Credit Fees.

 

(a) The Borrower shall pay to the Administrative Agent (for the account of each
Bank with a Revolving Commitment) a letter of credit fee with respect to each
Letter of Credit issued and outstanding hereunder equal to the Applicable Margin
for Eurodollar Loans (as in effect from time to time during the period of
calculation thereof), computed on the average daily maximum amount available to
be drawn on each Letter of Credit outstanding for the relevant period. Such
Letter of Credit fee shall be due and payable in arrears on each Interest
Payment Date for Base Rate Loans.

 

(b) The Borrower shall pay to the Issuing Bank a letter of credit fronting fee
for each Letter of Credit issued by the Issuing Bank equal to 0.25% per annum of
the entire amount available to be drawn from time to time under each such issued
Letter of Credit. Such Letter of Credit fronting fee shall be due and payable in
arrears on each Interest Payment Date for Base Rate Loans.

 

(c) The Borrower shall pay to the Issuing Bank from time to time on demand the
normal issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect.

 

3.09 Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower, when a Letter of Credit is issued (a) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (b) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

 

3.10 Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

ARTICLE IV.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.01 Taxes.

 

(a) Subject to Section 4.01(h), any and all payments by a Credit Party to any
Bank or the Administrative Agent under this Agreement or any other Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank and the Administrative Agent, as the case may be, such
taxes (including income taxes or franchise taxes) as are imposed on or measured
by such Person’s net income by the jurisdiction under the laws of which such
Person is organized or has its principal office or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

maintains a Lending Office or any political subdivision thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).

 

(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as “Other Taxes”).

 

(c) Subject to Section 4.01(h), the Borrower shall indemnify and hold harmless
each Bank, each Agent and Agent-Related Person for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under Section 4.01(d)) paid by such Bank or the Administrative
Agent and any liability (including penalties, interest, additions to tax and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.

 

(d) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Bank or the
Administrative Agent, then, subject to Section 4.01(h):

 

(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.01(d)) such Bank or the Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made;

 

(ii) the Borrower shall make such deductions; and

 

(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(e) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 12.02, the original or a certified copy of a
receipt evidencing payment thereof, or other evidence of payment satisfactory to
the Administrative Agent.

 

(f) Each Bank which is organized under the laws of a jurisdiction outside the
United States agrees that:

 

(i) it shall, no later than the Effective Date (or, in the case of a Bank which
becomes a party hereto pursuant to Section 12.07 after the Effective Date, the
date upon which such Bank becomes a party hereto) deliver to the Borrower
through the Administrative Agent two accurate and complete signed originals of
Internal Revenue Service Form W-8BEN or any successor thereto (“Form W-8BEN”),
or two accurate and complete signed originals of Internal Revenue Service Form
W-8ECI or any successor thereto (“Form W-8ECI”), as appropriate,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

in each case indicating that such Bank is on the date of delivery thereof
entitled to receive all payments under this Agreement free from withholding of
United States Federal income tax;

 

(ii) if at any time such Bank makes any changes, including a change of a Lending
Office or its principal office, place of incorporation or fiscal residence,
necessitating a new Form W-8BEN or Form W-8ECI, it shall, to the extent it is
legally entitled to do so, promptly deliver to the Borrower through the
Administrative Agent in replacement for, or in addition to, the forms previously
delivered by it hereunder, two accurate and complete signed originals of Form
W-8BEN or Form W-8ECI, as appropriate, in each case indicating that such Bank is
on the date of delivery thereof entitled to receive all payments under this
Agreement free from withholding of United States Federal income tax;

 

(iii) it shall, to the extent it is legally entitled to do so, before or
promptly after the occurrence of any event, including the passing of time but
excluding any event mentioned in Section 4.01(f)(ii), requiring a change in or
renewal of the most recent Form W-8BEN or Form W-8ECI previously delivered by
such Bank, deliver to the Borrower through the Administrative Agent two accurate
and complete original signed copies of Form W-8BEN or Form W-8ECI in replacement
for the forms previously delivered by such Bank indicating that such Bank
continues to be entitled to receive all payments under this Agreement free from
any withholding of any United States Federal income tax;

 

(iv) it shall, to the extent it is legally entitled to do so, promptly upon the
Borrower’s or the Administrative Agent’s reasonable request to that effect,
deliver to the Borrower or the Administrative Agent (as the case may be) such
other forms or similar documentation as may be required from time to time by any
applicable law, treaty, rule or regulation in order to establish such Bank’s
complete exemption from withholding on all payments under this Agreement;

 

(v) if such Bank claims or is entitled to claim exemption from withholding tax
under a United States tax treaty by providing a Form W-8ECI and such Bank sells
or grants a participation of all or part of its rights under this Agreement,
such Bank shall notify the Administrative Agent of the percentage amount in
which it is no longer the beneficial owner under this Agreement. To the extent
of this percentage amount, the Administrative Agent shall treat such Bank’s Form
W-8ECI as no longer in compliance with this Section 4.01(f). In the event a Bank
claiming exemption from United States withholding tax by filing Form W-8BEN with
the Administrative Agent sells or grants a participation in its rights under
this Agreement, such Bank agrees to undertake sole responsibility for complying
with the withholding tax requirements imposed by Sections 1441 and 1442 of the
Code; and

 

(vi) without limiting or restricting any Bank’s right to increased amounts under
Section 4.01(d) from the Borrower upon satisfaction of such Bank’s obligations
under the provisions of this Section 4.01(f), if such Bank is

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

entitled to a reduction in the applicable withholding tax, the Administrative
Agent may (but shall not be obligated to) withhold from any interest to such
Bank an amount equivalent to the applicable withholding tax after taking into
account such reduction. If the forms or other administrative documentation
required by Section 4.01(f)(i) are not delivered to the Administrative Agent,
then the Administrative Agent shall withhold from any interest payment to a Bank
not providing such forms or other documentation, an amount equivalent to the
applicable withholding tax and in addition, the Administrative Agent shall also
withhold against periodic payments other than interest payments to the extent
United States withholding tax is not eliminated by obtaining Form W-8BEN or Form
W-8ECI. The Borrower shall indemnify and hold harmless the Administrative Agent
and each of its officers, directors, employees, counsel, agents and
attorney-in-fact, on an after tax basis, from and against all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses or disbursements (including Attorney Costs) of any kind
whatsoever incurred as a result of or in connection with the Administrative
Agent’s failure to withhold as provided pursuant to the preceding sentence,
unless such failure constitutes gross negligence or willful misconduct of the
Administrative Agent itself as the same is determined by a final judgment of a
court of competent jurisdiction and the obligations in this sentence shall
survive payment of all other Obligations.

 

(g) The Borrower will not be required to pay any additional amounts in respect
of Taxes imposed by the United States Federal government pursuant to Sections
4.01(a) or 4.01(d) to any Bank:

 

(i) if and to the extent the obligation to pay such additional amounts would not
have arisen but for a failure by such Bank to comply with its obligations under
Section 4.01(f) in respect of its Lending Office;

 

(ii) if such Bank shall have delivered to the Borrower a Form W-8BEN in respect
of its Lending Office pursuant to Section 4.01(f)(i)-(iii) or such other forms
or similar documentation pursuant to Section 4.01(f)(iv), to the extent such
Bank shall not at any time be entitled to exemption from all withholding of
United States Federal income tax in respect of payments by the Borrower
hereunder for the account of such Lending Office for any reason other than a
change in United States law or regulations or in the official interpretation of
such law or regulations by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) after the date of delivery of such Form W-8BEN or such other forms or
similar documentation; or

 

(iii) if such Bank shall have delivered to the Borrower a Form W-8ECI in respect
of its Lending Office pursuant to Section 4.01(f)(i)-(iii) or such other forms
or similar documentation pursuant to Section 4.01(f)(iv), to the extent such
Bank shall not at any time be entitled to exemption from all deductions or
withholding of United States Federal income tax in respect of payments by the
Borrower hereunder for the account of such Lending Office for any reason other

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

than a change in United States law or regulations or any applicable tax treaty
or regulations or in the official interpretation of any such law, treaty or
regulations by any Governmental Authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8ECI or such other forms or similar documentation.

 

(h) Each Bank agrees that it shall, at any time upon reasonable advance request
in writing by the Borrower or the Administrative Agent, promptly deliver such
certification or other documentation as may be required under the law or
regulation in any applicable jurisdiction and which such Bank is entitled to
submit to avoid or reduce withholding taxes on amounts to be paid by the
Borrower and received by such Bank pursuant to this Agreement or any other Loan
Document.

 

(i) The Borrower shall indemnify each Bank, each Agent and each Agent-Related
Person, to the extent required by this Section 4.01, within 30 days after
receipt of written request from such Bank or the Administrative Agent thereof
accompanied by a written statement describing in reasonable detail the Taxes or
Other Taxes that are the subject of the basis for such indemnity and the
computation of the amount payable.

 

(j) If a Bank or the Administrative Agent shall become aware that it is entitled
to claim a refund of any withholding Taxes or Other Taxes paid by the Borrower
under this Section 4.01 from the taxing authority imposing such Taxes or Other
Taxes, such Bank or the Administrative Agent, as the case may be, shall, at the
expense of the Borrower, use reasonable efforts to obtain such refund and upon
receipt thereof, shall promptly pay to the Borrower the amount so received.

 

(k) If the Borrower is required to pay additional amounts to any Bank or the
Administrative Agent pursuant to Section 4.01(d), then such Bank shall, upon the
Borrower’s request, use its reasonable best efforts (consistent with policy
considerations of such Bank) to change the jurisdiction of its Lending Office so
as to reduce or eliminate any such additional payment which may thereafter
accrue if such change in the reasonable judgment of such Bank is not otherwise
disadvantageous to such Bank.

 

(l) Each Bank agrees that it will (i) take all reasonable actions reasonably
requested by the Borrower (consistent with policy considerations by such Bank)
to maintain all exemptions, if any, available to it from withholding taxes
(whether available by treaty or existing administrative waiver), and (ii) to the
extent reasonable, otherwise cooperate with the Borrower to minimize any amounts
payable by the Borrower under this Section 4.01, in any case described in the
preceding clauses (i) and (ii), however, only if such action or cooperation is
not disadvantageous to such Bank in the reasonable judgment of such Bank.

 

4.02 Illegality.

 

(a) If any Bank shall determine that (i) the introduction of any Requirement of
Law, or any change in any Requirement of Law, or in the interpretation or
administration thereof, has made it unlawful, or (ii) any central bank or other
Governmental Authority

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

has asserted that it is unlawful for any Bank or its Lending Office, to make a
Eurodollar Loan or to convert any Base Rate Loan to a Eurodollar Loan, then, on
notice thereof by such Bank to the Borrower through the Administrative Agent,
the obligation of such Bank to make or convert any such Loans shall be
suspended, and any such Loan to be made or continued by such Bank shall instead
be made or continued as a Base Rate Loan, until such Bank shall have notified
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist.

 

(b) If a Bank shall determine that it is unlawful to maintain any Eurodollar
Loan, all Eurodollar Loans of such Bank then outstanding shall be automatically
converted to Base Rate Loans, either on the last day of the Interest Period
thereof if such Bank may lawfully continue to maintain such Eurodollar Loans to
such day, or immediately, if the Bank may not lawfully continue to maintain such
Eurodollar Loans, and the Borrower shall pay any amounts required to be paid in
connection therewith pursuant to Section 4.04.

 

(c) Before giving any notice to the Administrative Agent pursuant to this
Section 4.02, the affected Bank shall designate a different Lending Office with
respect to its Eurodollar Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Bank, be illegal, inconsistent with the policies of such Bank or otherwise
disadvantageous to such Bank.

 

4.03 Increased Costs and Reduction of Return.

 

(a) If any Bank or the Issuing Bank shall determine that, due to either (i) the
introduction of or any change in or in the interpretation or administration of
any law or regulation (other than any law or regulation relating to taxes,
including those relating to Taxes or Other Taxes) after the Effective Date or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) made after the
Effective Date, there shall be any increase in the cost to such Bank of agreeing
to make or making, funding or maintaining any Eurodollar Loans or participating
in any Letter of Credit Obligations, or any increase in the cost to the Issuing
Bank of agreeing to issue, issuing or maintaining any Letter of Credit or of
agreeing to make or making, funding or maintaining any unpaid drawing under any
Letter of Credit, then the Borrower shall be liable for, and shall from time to
time, upon demand therefor by such Bank or the Issuing Bank, as the case may be
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank or the Issuing Bank,
additional amounts as are sufficient to compensate such Bank or the Issuing Bank
for such increased costs.

 

(b) If any Bank or the Issuing Bank shall have determined that (i) the
introduction of any Capital Adequacy Regulation after the Effective Date, (ii)
any change in any Capital Adequacy Regulation after the Effective Date, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof after the Effective Date, or (iv)
compliance by any Bank (or its Lending Office) or the Issuing Bank, as the case
may be, or any corporation controlling such Bank or the Issuing

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

Bank, as the case may be, with any Capital Adequacy Regulation adopted after the
Effective Date, affects or would affect the amount of capital required or
expected to be maintained by such Bank or the Issuing Bank or any corporation
controlling such Bank or the Issuing Bank and (taking into consideration such
Bank’s, the Issuing Bank’s or such corporation’s policies with respect to
capital adequacy and such Bank’s, the Issuing Bank’s or such corporation’s
desired return on capital) determines that the amount of such capital is (or is
required to be) increased as a consequence of its Commitments, Loans,
participations in Letters of Credit, or obligations under this Agreement, then,
upon demand of such Bank or the Issuing Bank (with a copy to the Administrative
Agent), the Borrower shall be liable for and shall immediately pay to such Bank
or the Issuing Bank, from time to time as specified by such Bank or the Issuing
Bank, additional amounts sufficient to compensate such Bank or the Issuing Bank
for such increase.

 

4.04 Funding Losses. The Borrower shall reimburse each Bank and hold each Bank
harmless from any loss, cost or expense (other than loss of margin) which such
Bank may sustain or incur as a consequence of: (a) any failure by the Borrower
to make any payment of principal of any Eurodollar Loan (including payments made
after any acceleration thereof); (b) any failure by the Borrower to borrow a
Eurodollar Loan or continue a Eurodollar Loan when such Eurodollar Loan is due
and payable or convert a Base Rate Loan to a Eurodollar Loan after the Borrower
has given a Notice of Borrowing, or a Notice of Conversion/Continuation as the
case may be; (c) any failure by the Borrower to make any prepayment of a
Eurodollar Loan after the Borrower has given a notice in accordance with Section
2.06; or (d) any payment or prepayment (including pursuant to Section 2.06 or
2.07 or after acceleration thereof) of any Eurodollar Loan for any reason
whatsoever on a day which is not the last day of the Interest Period with
respect thereto; including in each case any such loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain any
Eurodollar Loan hereunder or from fees payable to terminate the deposits from
which such funds were obtained.

 

4.05 Inability to Determine Rates. Notwithstanding anything to the contrary
contained in this Agreement, if, in relation to any proposed Eurodollar Loan,
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that by reason of circumstances
affecting the interbank markets adequate and fair means do not exist for
ascertaining the Eurodollar Rate to be applicable to such Eurodollar Loan or (b)
the Administrative Agent shall have received notice from the Majority Banks that
the Eurodollar Rate determined or to be determined for any Interest Period will
not adequately and fairly reflect the cost to such Banks (as conclusively
certified by such Banks) of making or maintaining their affected Loans during
such affected Interest Period, then, the obligation of the Banks to make,
continue or maintain Eurodollar Loans or to convert Base Rate Loans into
Eurodollar Loans shall be suspended until the Administrative Agent upon the
instruction of the Majority Banks, as applicable, revokes such notice in
writing. If, notwithstanding the provisions of this Section 4.05, any Bank has
made available to the Borrower its pro rata share of any such proposed
Eurodollar Loan, then the Borrower shall immediately repay the amount so made
available to it by such Bank, together with accrued interest thereon, if any, or
shall convert such proposed Eurodollar Loan to a Base Rate Loan.

 

4.06 Reserves on Eurodollar Loans. The Borrower shall pay to each Bank, if and
as long as such Bank shall be required under regulations of the Federal Reserve
Board to maintain

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional costs on the unpaid principal amount of each Eurodollar Loan equal to
actual costs of such reserves allocated to such Loan by such Bank (as determined
by such Bank in good faith, which determination shall be conclusive absent
manifest error), payable on each date on which interest is payable on such Loan,
provided that the Borrower shall have received at least 15 days’ prior written
notice (with a copy to the Administrative Agent) of such additional interest
from the Bank. If a Bank fails to give such notice 15 days prior to the relevant
Interest Payment Date, such additional interest shall be payable 15 days after
receipt by the Borrower of such notice.

 

4.07 Certificates of Banks. Any Bank (including the Issuing Bank) claiming
reimbursement or compensation pursuant to this Article IV shall deliver to the
Borrower (with a copy to the Administrative Agent) a certificate setting forth
in reasonable detail the amount payable to such Person hereunder and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

 

4.08 Change of Lending Office, Replacement Bank.

 

(a) Each Bank agrees that upon the occurrence of an event giving rise to the
operation of Section 4.02 or 4.03 with respect to such Bank, it will if so
requested by the Borrower, use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different Lending
Office for any Loans affected by such event with the object of avoiding the
consequence of the event giving rise to the operation of such section; provided
however that such designation would not, in the sole judgment of such Bank, be
otherwise disadvantageous to such Bank. Nothing in this Section 4.08(a) shall
affect or postpone any of the obligations of the Borrower or the right of any
Bank provided in Section 4.02 or 4.03.

 

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, (i) upon the occurrence of any event that obligates the Borrower
to pay any amount under Section 4.01 or giving rise to the operation of Section
4.02 or Section 4.03 with respect to any Bank or (ii) as provided in Section
12.01(b) in the case of certain refusals by a Bank to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Majority Banks, the Borrower shall
have the right, if no Default or Event of Default then exists or will exist
immediately after giving effect to the respective replacement, to replace such
Bank (the “Replaced Bank”) by designating another Bank or an Eligible Assignee
(such Bank or Eligible Assignee being herein called a “Replacement Bank”) to
which such Replaced Bank shall assign, in accordance with Section 12.07 and
without recourse to or warranty by, or expense to, such Replaced Bank, the
rights and obligations of such Replaced Bank hereunder (except for such rights
as survive repayment of the Loans), and, upon such assignment, such Replaced
Bank shall no longer be a party hereto or have any rights hereunder and such
Replacement Bank shall succeed to the rights and obligations of such Replaced
Bank hereunder. The Borrower shall pay to such Replaced Bank in same day funds
on the date of replacement all interest, fees and other amounts then due and
owing such Replaced Bank by the Borrower hereunder to and including the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

date of replacement, including, without limitation, costs incurred under
Sections 4.01, 4.02 and/or 4.03.

 

4.09 Survival. The agreements and obligations of the Borrower set forth in this
Article IV shall survive the payment of all other Obligations.

 

ARTICLE V.

 

CONDITIONS PRECEDENT

 

5.01 Conditions to the Effective Date. The occurrence of the Effective Date and
the obligation of the Banks to make Loans and the Issuing Bank to issue Letters
of Credit on the Initial Borrowing Date are subject to the receipt by the
Administrative Agent prior to or concurrently with the occurrence of the
Effective Date and the making of Loans and the issuance of Letters of Credit on
the Initial Borrowing Date of each of the items set forth in this Section 5.01
in form and substance reasonably satisfactory to the Administrative Agent and
the Banks and in sufficient copies for each Bank:

 

(a) Second Amended and Restated Credit Agreement. This Agreement duly executed
and delivered by the Borrower, the Administrative Agent, the Syndication Agent,
the Issuing Bank, each of the other Banks and by each of the other parties
listed on the signature pages hereof (or, in the case of any party as to which
an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of a facsimile or other written
confirmation from such party of execution of a counterpart of this Agreement by
such party).

 

(b) Closing Certificates. A Closing Certificate of each Credit Party, dated the
Effective Date, duly executed on such Credit Party’s behalf by a Responsible
Officer and the Secretary or any Assistant Secretary of such Credit Party,
together with:

 

(i) original certificates of existence and good standing, dated not more than 10
days prior to the Effective Date, from appropriate officials of each Credit
Party’s respective state of incorporation or organization and certificates of
good standing and authority to do business, dated not more than 10 days prior to
Effective Date, from appropriate officials of any and all jurisdictions where
each Credit Party’s property or business makes qualification to transact
business therein necessary and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(ii) copies of Board Resolutions of each Credit Party approving the Loan
Documents to which such Credit Party is a party and authorizing the transactions
contemplated herein and therein, duly adopted at a meeting of, or by the
unanimous written consent of, the Board of Directors of such Credit Party; and

 

(iii) a copy of all Charter Documents of each Credit Party. The
articles/certificate of incorporation (or equivalent limited liability company
document) of each Credit Party shall be accompanied by an original certificate

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

issued by the Secretary of the State of incorporation or organization of such
Credit Party, dated not more than 10 days prior to the Effective Date,
certifying that such copy is correct and complete.

 

(c) Legal Opinions.

 

(i) An opinion of Drinker, Biddle & Reath LLP, counsel to the Borrower and/or an
opinion of Kirkland & Ellis LLP, special counsel to the Credit Parties, each
addressed to the Administrative Agent and the Banks, which opinions shall cover
such matters incident to the transactions contemplated herein and in the other
Loan Documents (including, but not limited to, the consummation of the Mission
Reorganization and authorization to consummate the Kenos Merger (other than FCC
consent to the Kenos Merger) and related payment of Indebtedness of Mission
Amarillo and VHR Broadcasting) as the Administrative Agent may reasonably
request and shall be in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(ii) an opinion of FCC counsel to the Credit Parties addressed to the
Administrative Agent and the Banks, which opinion shall cover such matters
incident to the transactions contemplated herein and in the other Loan Documents
(including, but not limited to, the consummation of the Mission Reorganization
and authorization to consummate the Kenos Merger (other than FCC consent to the
Kenos Merger)) as the Administrative Agent may reasonably request and shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

(d) Certificates. A certificate of each Credit Party executed on such Credit
Party’s behalf by a Responsible Officer of such Credit Party, dated as of the
Effective Date, stating that:

 

(i) the representations and warranties of the Borrower contained in Article VI
and the representations and warranties of the other Credit Parties set forth in
the Loan Documents to which they are a party are true and correct on and as of
such date, as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date);

 

(ii) no Default or Event of Default exists both before and after giving effect
to any Borrowing or the issuance of any Letter of Credit on the Initial
Borrowing Date; and

 

(iii) after giving effect to the initial Credit Event under this Agreement, no
Mission Entity will have any Indebtedness outstanding except as shall be
permitted under Section 8.05;

 

provided that such Closing Certificates will not be required for the
Subsidiaries of the Borrower on the Effective Date but will be required on or
prior to the 30th day after the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

Effective Date for any such Subsidiary that is not merged with and into the
Borrower prior to such 30th day.

 

(e) Financial Statements.

 

(i) consolidated financial statements of the Mission Entities (exclusive of
Kenos, VHR Broadcasting and Mission Amarillo) for Fiscal Years 2000, 2001 and
2002;

 

(ii) unaudited balance sheets and income statements VHR Broadcasting and Mission
Amarillo for Fiscal Years 2000, 2001 and 2002;

 

(iii) unaudited quarterly financial statements for the Mission Entities
(exclusive of Kenos, VHR Broadcasting and Mission Amarillo) for each fiscal
quarter ending March 31, 2003, June 30, 2003 and September 30, 2003;

 

(iv) unaudited quarterly balance sheets and income statements for each of VHR
Broadcasting and Mission Amarillo for each fiscal quarter ending March 31, 2003,
June 30, 2003 and September 30, 2003;

 

(v) monthly financial statements for the Mission Entities (exclusive of Kenos,
VHR Broadcasting and Mission Amarillo) for each month ending after the quarter
described in clause (iii) above and at least 30 days prior to the Effective Date
for which monthly statements were required to be delivered pursuant to the
Existing Mission Credit Agreement;

 

(vi) monthly balance sheets and income statements for VHR Broadcasting and
Mission Amarillo for each month ending after the quarter described in clause
(iv) above and at least 30 days prior to the Effective Date; and

 

(vii) a consolidated balance sheet and income statement from each of the Mission
Entities as of September 30, 2003, calculated on a Pro Forma Basis giving effect
to the initial borrowings to be made under this Agreement, the refinancing of
the loans under the Existing Mission Credit Agreement, the consummation of
Mission Reorganization, the Kenos Merger, the Acquisition of WBAK and the
payment or accrual of all fees and expenses payable in connection with the
foregoing.

 

(f) Solvency Certificate. The Solvency Certificate.

 

(g) Information Certificate. The Information Certificate, containing information
not otherwise provided in the Security Documents, which shall include
information with respect to the assets of VHR Broadcasting, Mission Amarillo and
Kenos.

 

(h) Guaranty Agreements and Security Documents. The Guaranty Agreements and the
Security Documents, duly executed by a Responsible Party of the respective
Credit Party.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

(i) Other Documents. Such other approvals, opinions or documents, including
financing statements, as either Agent or any Bank may reasonably request.

 

5.02 Additional Conditions to the Effective Date. The occurrence of the
Effective Date and the obligation of the Banks to make Loans and the Issuing
Bank to issue Letters of Credit on the Initial Borrowing Date are subject to the
satisfaction, prior to or concurrently with the occurrence of the Effective Date
and the making of Loans and the issuance of Letters of Credit on the Initial
Borrowing Date of the other conditions precedent set forth below, each in a
manner reasonably satisfactory to the Administrative Agent and the Banks:

 

(a) Nexstar Credit Agreement. On or prior to the Effective Date, the Nexstar
Borrower shall have entered into the Nexstar Credit Agreement and related loan
documents, and shall have utilized the proceeds from same to incur up to
$105,000,000 in Indebtedness to refinance the Indebtedness outstanding under the
Existing Nexstar Credit Agreement (as defined in the Nexstar Credit Agreement),
all on a basis which is satisfactory to the Administrative Agent and the Banks.

 

(b) No Restraints. There shall exist no judgment, order, injunction or other
restraint which would prevent or delay the consummation of, or impose materially
adverse conditions upon this Agreement and the other Loan Documents, the Nexstar
Credit Agreement and related documents or any of the transactions contemplated
in connection with any of the foregoing.

 

(c) Margin Regulations. All Loans made under this Agreement shall be in full
compliance with all applicable Requirements of Law, including, without
limitation, Regulations T, U and X of the Federal Reserve Board.

 

(d) Material Adverse Effect. Since September 30, 2003, there shall have occurred
no event or circumstance which has had or could reasonably be expected to have a
Material Adverse Effect.

 

(e) Fees. The Administrative Agent, the Issuing Bank and the other Banks shall
have received (i) all fees and expenses that are due and payable on or before
the Effective Date pursuant to this Agreement and any other Loan Document and
(ii) an amount equal to the estimated fees and expenses of Winstead Sechrest &
Minick P.C. incurred in connection with the preparation, examination,
negotiation, execution and delivery of this Agreement, the other Loan Documents
and the consummation of the transactions contemplated herein.

 

(f) Repayment, Repurchase, Cancellation and/or Modification of Certain
Indebtedness. (i) All Indebtedness and all other obligations outstanding with
respect to the Existing Mission Credit Agreement and all other Indebtedness not
permitted by Section 8.05 shall have been paid or otherwise canceled or
discharged in full, and all Liens created in connection therewith shall have
been either terminated or assigned to the Administrative Agent for the benefit
of the Banks, and (ii) the Administrative Agent shall have received satisfactory
evidence that all of the foregoing has occurred.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

(g) Governmental and Third Party Approvals. All material Authorizations and
third-party approvals (including, without limitation, all FCC Licenses and
consents) necessary or appropriate in connection with this Agreement or the
other Loan Documents, the Nexstar Loan Documents, the Mission Reorganization and
the other transactions contemplated herein (other than approval by the FCC and
other Persons of the acquisition of WBAK, which will be obtained prior to the
acquisition thereof and the approval of the FCC of the Kenos Merger, which will
be obtained prior to the consummation thereof, and other than as provided in
Section 5.02(g) of the Nexstar Credit Agreement) and in the other Loan Documents
shall have been obtained and shall be in full force and effect, and all
applicable waiting periods (other than the objection period following the FCC
order granting its consent to the Mission Reorganization, and other than as
provided in Section 5.02(g) of the Nexstar Credit Agreement) shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose materially adverse conditions on
this Agreement, the other Loan Documents, the Nexstar Loan Documents, the
Mission Reorganization or any of the other transactions contemplated herein or
therein.

 

(h) All Proceedings Satisfactory. All corporate and other proceedings taken
prior to or on the Effective Date in connection with this Agreement, the other
Loan Documents and the transactions contemplated herein and all documents and
evidences incident thereto shall be satisfactory in form and substance to the
Banks, and the Banks shall have received such copies thereof and such other
materials (certified, if requested) as they may have reasonably requested in
connection therewith.

 

(i) Mission Reorganization.

 

(i) Not less than 10 days prior to the proposed consummation of the Mission
Reorganization (or such shorter time period as agreed to by the Administrative
Agent), the Administrative Agent shall have received a certificate of the
Borrower executed on the Borrower’s behalf by a Responsible Officer of the
Borrower and acceptable to the Administrative Agent listing

 

(A) all actions, suits, proceedings, claims or disputes pending or to the best
knowledge each Mission Entity threatened at law, in equity, in arbitration or
before any Governmental Authority, against Kenos, VHR Broadcasting, Mission
Amarillo or any of their respective properties,

 

(B) all pending or, to the best knowledge of each Mission Entity, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan or prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan,

 

(C) all proposed or threatened tax assessments against Kenos, VHR Broadcasting
or Mission Amarillo,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

(D) all Stations of Kenos, VHR Broadcasting or Mission Amarillo, FCC Licenses of
Kenos, VHR Broadcasting or Mission Amarillo and the expiration dates of such FCC
Licenses, to the extent not provided in the Information Certificate,

 

(E) all proceedings pending or are threatened which may result in the
revocation, modification, non-renewal or suspension of any of the FCC Licenses
of Kenos, VHR Broadcasting or Mission Amarillo, the denial of any pending
applications, the issuance of any cease and desist order or the imposition of
any fines, forfeitures or other administrative actions by the FCC with respect
to any Station of Kenos, VHR Broadcasting or Mission Amarillo or its operation,
and

 

(F) all facts or circumstances which exist that could give rise to liabilities
with respect to Hazardous Materials or any Environmental Law, and

 

(ii) the Borrower shall have delivered the Mission Merger Agreement and the
Kenos Merger Agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel,

 

(iii) the Mission Entities shall have consummated the Mission Reorganization in
accordance with the provisions of the Mission Merger Agreement or with such
changes to the Mission Merger Agreement as are consented to by the Majority
Banks, and

 

(iv) the Administrative Agent shall have received, in form and substance
satisfactory to it, documentation evidencing a perfected, first priority
security interest, in all partnership interests, capital stock and assets (of
any kind or nature) owned by Mission Amarillo and Kenos (other than FCC
licenses), subject to Permitted Liens.

 

5.03 Conditions to All Borrowings and the Issuance of Any Letters of Credit. The
obligation of the Banks to make or convert any Loans agreed to be made by them
hereunder and the obligation of the Issuing Bank to issue, renew or amend any
Letter of Credit (including any initial Loans to be made or Letters of Credit to
be issued on the Initial Borrowing Date) are subject to the satisfaction of the
following conditions precedent on the relevant Borrowing Date or date of
issuance of a Letter of Credit, as applicable.

 

(a) Notice of Borrowing; Letter of Credit Application. The Administrative Agent
(and the Issuing Bank, in the case of any issuance of Letter a Credit) shall
have received, as applicable (i) a Notice of Borrowing in the case of Loans, as
required under Section 2.03(a) or Section 2.03(b), as applicable, or (ii) in the
case of any issuance of any Letter of Credit, a Letter of Credit Application, as
required under Section 3.02 and/or (iii) a Notice of Conversion/Continuation, as
required under Section 2.04.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

(b) Representations and Warranties. Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of such Borrowing Date or date of
issuance of a Letter of Credit as if made on and as of such date, both before
and after giving effect to the Credit Event requested to be made on such date
and the proposed use of the proceeds thereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).

 

(c) No Default. No Default or Event of Default shall exist both before and after
giving effect to the Credit Event requested to be made on such date and the
proposed use of proceeds thereof.

 

(d) No Material Adverse Effect. Since the Effective Date, no events shall have
occurred which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

Each Notice of Borrowing or Letter of Credit Application submitted by the
Borrower hereunder shall be deemed to constitute a representation and warranty
by the Borrower hereunder, as of the date of each such Notice or Application and
as of the date of the related Borrowing or issuance of a Letter of Credit, that
the conditions set forth in Sections 5.03(b), (c) and (d) are satisfied.

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Syndication Agent and the Banks to enter
into this Agreement and to make the Loans and to issue Letters of Credit, the
Borrower both as to itself and as to its Subsidiaries hereby makes the following
representations and warranties to the Administrative Agent, the Syndication
Agent and each Bank:

 

6.01 Existence; Compliance with Law. Each Mission Entity (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has the corporate, limited liability company or partnership
power and authority, legal right and all governmental licenses, authorizations,
consents and approvals to own (or hold under lease) and operate its property or
assets and conduct the business in which it is currently engaged except, with
respect only to such legal right and governmental licenses, authorizations,
consents and approvals, where the failure to possess any such legal right or
governmental license, authorization, consent or approvals could not reasonably
be expected to have a Material Adverse Effect; (c) has the corporate, limited
liability company or partnership power and authority, legal right and all
governmental licenses, authorizations, consents and approvals to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party; (d) is duly qualified to do business as a foreign entity, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of property or the nature or conduct of its business requires
such qualification or license, except where the failure so to qualify could not
reasonably be expected to have a Material Adverse Effect; and (e) is in
compliance, in all material respects, with all Requirements of Law.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

6.02 Corporate, Limited Liability Company or Partnership Authorization; No
Contravention. The execution, delivery and performance by each Mission Entity of
this Agreement and any other Loan Document to which such Mission Entity is a
party have been duly authorized by all necessary corporate, limited liability
company or partnership action, as the case may be, of such Mission Entity and do
not and will not: (a) contravene any terms of the Charter Documents of such
Mission Entity; (b) conflict with or result in any breach or contravention of,
constitute (alone or with notice or lapse of time or both) a default under or
give rise to any right to accelerate any material Contractual Obligation of any
Mission Entity and will not result in, or require, the creation of any Lien on
any of their respective properties or any revenues, income or profits therefrom,
whether now owned or hereafter acquired pursuant to any Requirement of Law or
Contractual Obligation (other than pursuant to the Security Documents) to which
such Mission Entity is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Mission Entity or its property is subject;
or (c) violate any Requirement of Law.

 

6.03 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or in respect of, or notice to, or filing with (or approvals
required under state blue sky securities laws) any Governmental Authority or any
other Person is necessary or required in connection with the Borrowings to be
made hereunder or with the execution, delivery or performance by, or enforcement
against, any Mission Entity of this Agreement or any other Loan Document, except
that (i) certain of the Loan Documents may have to be filed with the FCC after
the Effective Date and (ii) the prior approval of the FCC may be required for
the Banks to exercise certain of their rights with respect to the Stations.

 

6.04 Binding Effect. This Agreement and each other Loan Document to which any
Mission Entity is a party constitutes the legal, valid and binding obligation of
such Mission Entity to the extent such Mission Entity is a party thereto,
enforceable against such Mission Entity in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles of general applicability.

 

6.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Mission Entity, threatened at law, in
equity, in arbitration or before any Governmental Authority, against any Mission
Entity or any of their respective properties or assets which: (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby; or (b) as to which there is a
reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No injunction, writ, temporary restraining order
or any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Loan Document, or directing that any
transaction provided for herein or therein not be consummated as herein or
therein provided.

 

6.06 No Default. No Default or Event of Default exists or will result from the
incurring of any Obligations by any Mission Entity. No Mission Entity is in
default under or with respect to any Contractual Obligation in any respect
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

6.07 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code (i) has received a
favorable determination letter from the Internal Revenue Service or (ii) has
been recently established and has not received such a determination letter and
such Plan complies with the requirements of Section 401(a) of the Code; and to
the best knowledge of each Mission Entity nothing has occurred which would cause
the loss of such qualification or the revocation of such determination letter.

 

(b) There are no pending or, to the best knowledge of each Mission Entity,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted, or could reasonably be expected to
result, in a Material Adverse Effect. There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted, or could reasonably be expected to result, in a Material
Adverse Effect.

 

(c) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Pension Plan or Multiemployer Plan.

 

(d) As of the date hereof, no Pension Plan has an Unfunded Pension Liability.

 

(e) No Mission Entity and no ERISA Affiliate has incurred, nor reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan.

 

(f) No Mission Entity and no ERISA Affiliate has incurred nor reasonably expects
to incur any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such material
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan.

 

(g) No Mission Entity and no ERISA Affiliate has transferred any Unfunded
Pension Liability to any Person or otherwise engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.

 

6.08 Use of Proceeds; Margin Regulations. No Mission Entity is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
proceeds of any Loan have been or will be used by any Mission Entity, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (i)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the regulations of the Federal
Reserve Board including Regulations U and X. If requested by any Bank or the
Administrative Agent, each Credit Party will furnish to the Administrative Agent
and each Bank a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

6.09 Ownership of Property; Intellectual Property.

 

(a) Each Mission Entity has good record and indefeasible title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, a
valid leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens. All Mortgaged Properties of the Mission
Entities are listed on Schedule 6.09.

 

(b) (i) Each Mission Entity has complied with all obligations under all leases
to which it is a party and all such leases are in full force and effect and (ii)
each Mission Entity enjoys peaceful and undisturbed possession under all such
leases under which it is a tenant, in each case except where the failure to
comply or to enjoy such possession, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(c) As of the date of this Agreement, (i) no Mission Entity has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting any Real Property owned by such Mission Entity or any sale
or disposition thereof in lieu of condemnation and (ii) no Mission Entity is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any of its Real Property or any interest
therein.

 

(d) Each Mission Entity owns, or otherwise has the right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (“Intellectual
Property”) necessary for the conduct of its business as currently conducted
except for those which the failure to own or have the right to use, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Except for such claims that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Mission Entity know of any valid basis for
any such claim. Except for such infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
to the knowledge of each Mission Entity, the use of such Intellectual Property
by such Mission Entity does not infringe on the rights of any Person.

 

6.10 Taxes. Each Mission Entity has filed all federal and other material tax
returns and reports required to be filed and paid the tax thereon shown to be
due, and has paid all federal and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Mission Entity which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

6.11 Financial Statements. All balance sheets, statements of operations and
other financial data which have been or shall hereafter be furnished to the
Administrative Agent and/or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

the Banks for purposes of or in connection with this Agreement or any
transaction contemplated hereby (including, without limitation, the Compliance
Certificate delivered to the Administrative Agent pursuant to the Existing
Mission Credit Agreement for the Fiscal Quarter ended September 30, 2003 do and
will present fairly, in all material respects, the financial condition of the
Mission Entities involved as of the dates thereof and the results of their
operations for the period(s) covered thereby, and all such balance sheets,
statements of operations and other financial statements have been prepared in
accordance with GAAP (subject, in the case of interim financial statements, to
normal year-end adjustments and the absence of complete footnote disclosure). No
Mission Entity has any material Guarantee Obligation, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment, including, without limitation, any interest rate or foreign currency
swap or exchange transaction, which is not reflected in its financial statements
or in the schedules or notes thereto and which would be required by GAAP to be
disclosed therein (or in the notes and schedules thereto). Since September 30,
2003, there has been no development or event which has had or could reasonably
be expected to have a Material Adverse Effect.

 

6.12 Securities Law, etc.; Compliance. All transactions contemplated by this
Agreement and the other Loan Documents comply in all material respects with (a)
Regulations T, U and X of the Federal Reserve Board and (b) all other applicable
laws and any rules and regulations thereunder, except where the failure to
comply, in the case of this clause (b), could not reasonably be expected to have
a Material Adverse Effect.

 

6.13 Governmental Regulation. No Mission Entity is an “investment company”
within the meaning of the Investment Company Act of 1940 or a “holding company,”
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935. No Mission Entity
is subject to regulation under any other federal or state statute or regulation
which limits its ability to incur Indebtedness or Guaranty Obligations under
this Agreement or any other Loan Document.

 

6.14 Accuracy of Information. All factual information (excluding, in any event,
financial projections) heretofore or contemporaneously herewith furnished by or
on behalf of any Mission Entity in writing to the Administrative Agent or any
Bank for purposes of or in connection with this Agreement or any transaction
contemplated hereby, and all other such factual information hereafter furnished
by or on behalf of any Mission Entity to the Administrative Agent or any Bank
will be, true and accurate in every material respect on the date as of which
such information is dated or certified and not incomplete by omitting to state
any material fact necessary to make such information, in the light of the
circumstances existing at the time such information was delivered, not
misleading.

 

6.15 Hazardous Materials. No Mission Entity has caused or permitted any
Hazardous Material to be disposed of or otherwise released, to its best
knowledge, either from, on or under any property currently or formerly legally
or beneficially owned or operated by, or otherwise used by such Mission Entity,
in any manner which has had or is reasonably likely to have, a Material Adverse
Effect. To the best knowledge of each Mission Entity, no such property has ever
been used as a dump site or storage site for any Hazardous Materials or
otherwise contains or contained Hazardous Materials which usage has had or is
reasonably likely to have, a Material

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

Adverse Effect. The failure, if any, of any Mission Entity, in connection with
their current and former properties or their businesses, to be in compliance
with any Environmental Law or to obtain any permit, certificate, license,
approval and other authorization under such Environmental Laws has not had, and
is not reasonably expected to have, a Material Adverse Effect. No Mission Entity
has entered into, has agreed to or is subject to any judgment, decree or order
or other similar requirement of any Governmental Authority under any
Environmental Law, including without limitation, relating to compliance or to
investigation, cleanup, remediation or removal of Hazardous Materials, which has
had, or is reasonably expected to have, a Material Adverse Effect. No Mission
Entity has contractually assumed any liabilities or obligations under any
Environmental Law which assumption has had, or is reasonably expected to have, a
Material Adverse Effect. There are no facts or circumstances which exist that
could give rise to liabilities with respect to Hazardous Materials or any
Environmental Law, which have had, or are reasonably expected to have, a
Material Adverse Effect.

 

6.16 FCC Licenses.

 

(a) Each Mission Entity holds such validly issued FCC licenses and
authorizations as are necessary to operate their respective Stations as they are
currently operated (collectively, the “FCC Licenses”), and each such FCC License
is in full force and effect. The Stations of each Mission Entity and the FCC
Licenses of each Mission Entity as of the Effective Date are listed on Schedule
6.16, and each of such FCC Licenses has the expiration date indicated on
Schedule 6.16.

 

(b) No Mission Entity has knowledge of any condition imposed by the FCC as part
of any FCC License which is neither set forth on the face thereof as issued by
the FCC nor contained in the rules and regulations of the FCC applicable
generally to stations of the type, nature, class or location of the Station in
question. Each Station has been and is being operated in all material respects
in accordance with the terms and conditions of the FCC Licenses applicable to it
and the rules and regulations of the FCC and the Communications Act of 1934, as
amended (the “Communications Act”).

 

(c) No proceedings are pending or are threatened which may result in the
revocation, modification, non-renewal or suspension of any of the FCC Licenses,
the denial of any pending applications, the issuance of any cease and desist
order or the imposition of any fines, forfeitures or other administrative
actions by the FCC with respect to any Station or its operation, other than any
matters which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and proceedings affecting the
television broadcasting industry in general.

 

(d) All reports, applications and other documents required to be filed by the
Mission Entities with the FCC with respect to the Stations have been timely
filed, and all such reports, applications and documents are true, correct and
complete in all respects, except where the failure to make such timely filing or
any inaccuracy therein could not reasonably be expected to have a Material
Adverse Effect, and no Mission Entity has knowledge of any matters which could
reasonably be expected to result in the suspension or revocation of or the
refusal to renew any of the FCC Licenses or the imposition on any Mission Entity
of any material fines or forfeitures by the FCC, or which could reasonably

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

be expected to result in the revocation, rescission, reversal or modification of
any Station’s authorization to operate as currently authorized under the
Communications Act and the policies, rules and regulations of the FCC.

 

(e) There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations. The Borrower has delivered to
the Banks true and complete copies of all FCC Licenses (including any and all
amendments and other modifications thereto), all pending applications relating
thereto and all orders and other documents issued by the FCC authorizing the
Acquisition of WBAK, if any.

 

6.17 Subsidiaries; Capital Stock. No Mission Entity has any Subsidiaries except,
on the date hereof, those Subsidiaries which are identified in Schedule 6.17
and, thereafter, those Subsidiaries identified as to be formed or Acquired in
Schedule 6.17 or in any Guaranty Supplement and those Subsidiaries permitted to
be formed or Acquired in compliance with the terms hereof.

 

6.18 Solvency. As of the date on which this representation and warranty is made
or deemed made, each Mission Entity is Solvent on a consolidated and
consolidating basis, both before and after giving effect to any transaction with
respect to which this representation and warranty is being made and to the
incurrence of all Indebtedness, Guarantee Obligations and other obligations
incurred on such date in connection herewith and therewith.

 

6.19 Labor Controversies. There are no labor controversies pending or, to the
best knowledge of each Mission Entity, threatened against any Mission Entity
which could reasonably be expected to have a Material Adverse Effect.

 

6.20 Security Documents.

 

(a) Each of the Pledge Agreement and the Smith Pledge Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Banks, a legal,
valid and enforceable security interest in the Pledged Collateral and the Lien
granted pursuant to the Pledge Agreement and the Smith Pledge Agreement
constitutes a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the pledgor or pledgors thereunder in such
Pledged Collateral and the proceeds thereof, in each case prior and superior in
right to any other Person.

 

(b) The Security Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Banks, a legal, valid and enforceable security
interest in the Security Agreement Collateral and proceeds thereof and the Lien
granted pursuant to the Security Agreement constitutes a fully perfected Lien
on, and security interest in, all right, title and interest of the grantor or
grantors thereunder in such Collateral and the proceeds thereof, in each case
prior and superior in right to any other Person, other than with respect to the
rights of Persons pursuant to Permitted Liens.

 

6.21 Network Affiliation Agreements. Set forth on Schedule 6.21 hereto is a
list, as of the Effective Date, of each effective Network Affiliation Agreement
and the expiration date therefor.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

6.22 Condition of Stations. All of the material properties, equipment and
systems of each Mission Entity and the Stations are, and all material
properties, equipment and systems to be added in connection with any
contemplated Station expansion or construction will be, in condition which is
sufficient for the operation thereof in accordance with past practice of the
Station in question and are and will be in compliance with all applicable
standards, rules or requirements imposed by (a) any governmental agency or
authority including without limitation the FCC and (b) any FCC License, in each
case except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

6.23 Tax Shelter Regulations. The Mission Entities do not intend to treat the
Loans and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation section 1.6011-4). If
any of the Mission Entities determines to take any action inconsistent with such
intention, the Borrower will promptly notify the Administrative Agent thereof.
The Borrower acknowledges that the Administrative Agent and/or one or more of
the Banks may treat the Loans and/or Letters of Credit as part of a transaction
that is subject to Treasury Regulation section 1.6011-4 or 301.6112-1, and the
Administrative Agent and such Bank or Banks, as applicable, may file such IRS
forms or maintain such lists and other records as they may determine is required
by such Treasury Regulations.

 

6.24 Information Certificate. As of the Effective Date, the information
contained in the Information Certificate is true, accurate and complete in all
respects, and thereafter the Information Certificate, together with all other
such information hereafter furnished by or on behalf of any Mission Entity to
the Administrative Agent reflecting any changes or additions to the Information
Certificate, shall be true, accurate and complete in all respects.

 

ARTICLE VII.

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Administrative Agent, the Syndication Agent and
each Bank that, until all Commitments and Letters of Credit have terminated and
all Obligations (other than indemnities for which no request for payment has
been made) have been paid and performed in full:

 

7.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Majority Banks, and with sufficient copies for each Bank:

 

(a) as soon as available, but not later than 90 days after the end of each
Fiscal Year, a copy of the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income or operations, stockholders’ or
members’ equity and cash flows for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, and accompanied by
the opinion of PricewaterhouseCoopers LLP

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

or another nationally-recognized independent public accounting firm which report
shall state that such consolidated financial statements present fairly, in all
material respects, the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except for
changes agreed upon by the Borrower, on the one hand, and such auditors, on the
other hand, which are disclosed and described in such statements); and such
opinion shall not be qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the records of the
Borrower or any of its Subsidiaries;

 

(b) as soon as available, but not later than 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a copy of the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ or members’ equity and cash flows for the period
commencing on the first day and ending on the last day of such Fiscal Quarter,
and certified (in a certificate of the Borrower executed on behalf of Borrower
by a Responsible Officer) as being complete and correct and fairly presenting in
all material respects, in accordance with GAAP (except for the absence of
footnotes and subject to normal year-end adjustments), the financial position
and the results of operations of the Borrower and its consolidated Subsidiaries;
and

 

(c) as soon as available, but not later than 30 days after the end of each
month, a copy of the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the end of such month and the related
statements of income, stockholders’ or members’ equity and cash flows for the
period commencing on the first day and ending on the last day of such month, and
certified (in a certificate of the Borrower executed on behalf of the Borrower
by a Responsible Officer) as being complete and correct and fairly presenting in
all material respects, in accordance with GAAP (except for the absence of
footnotes and subject to normal year-end adjustments), the financial position
and the results of operations of the Borrower and its consolidated Subsidiaries.

 

7.02 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent, with sufficient copies for each Bank:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a Compliance Certificate of the Borrower;

 

(b) promptly after the same are sent, copies of all financial statements and
reports which any Mission Entity sends to its shareholders, partners or members;
and promptly after the same are filed, copies of all financial statements and
regular, periodical or special reports which any Mission Entity may make to, or
file with, the Securities and Exchange Commission, other than filings on Form
11-K and S-8;

 

(c) promptly, such additional business, financial and other information with
respect to the Borrower or any of its Subsidiaries as the Administrative Agent,
at the request of any Bank, may from time to time reasonably request; and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

(d) promptly upon receipt thereof, notice of any change in the credit ratings
(if any) of any Mission Entity by Moody’s or S & P; and

 

(e) promptly after the Borrower has notified the Administrative Agent of any
intention by any of the Mission Entities to treat the Loans and/or Letters of
Credit and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS
Form 8886 or any successor form.

 

7.03 Notices. The Borrower shall, upon any Responsible Officer of any Mission
Entity obtaining knowledge thereof, give notice (accompanied by a reasonably
detailed explanation with respect thereto) promptly to the Administrative Agent,
the Issuing Bank and each Bank of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any litigation, arbitration, or governmental investigation or proceeding not
previously disclosed by the Borrower to the Banks which has been instituted or,
to the knowledge of any Mission Entity, is threatened against any Mission Entity
or to which any of their respective properties is subject (i) which could
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to this Agreement, any other Loan Document or any of the transactions
contemplated hereby;

 

(c) any development which shall occur in any litigation, arbitration, or
governmental investigation or proceeding previously disclosed by any Mission
Entity to the Banks which could reasonably be expected to have a Material
Adverse Effect; or

 

(d) any of the following events affecting any Mission Entity or any ERISA
Affiliate (but in no event more than ten days after such event), together with a
copy of any notice with respect to such event that may be required to be filed
with a Governmental Authority and any notice delivered by a Governmental
Authority to any Mission Entity or any ERISA Affiliate with respect to such
event:

 

(i) an ERISA Event; or

 

(ii) any of the representations and warranties in Section 6.07 ceasing to be
true and correct.

 

7.04 FCC Information. As soon as possible and in any event within five days
after the receipt by any Mission Entity from the FCC or any other Governmental
Authority or filing or receipt thereof by any Mission Entity, provide to the
Banks (a) any citation, notice of violation or order to show cause issued by the
FCC or any Governmental Authority with respect to any Mission Entity which is
available to any Mission Entity, in each case which could reasonably be expected
to have a Material Adverse Effect and (b) if applicable, a copy of any notice or
application by any Mission Entity requesting authority to or notifying the FCC
of its intent to cease broadcasting on any broadcast station for any period in
excess of ten days.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

7.05 FCC Licenses and Regulatory Compliance.

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, comply in
all material respects with all terms and conditions of all FCC Licenses covering
the Stations, all Federal, state and local laws, all rules, regulations and
administrative orders of the FCC and all state and local commissions or
authorities which are applicable to the Borrower and/or its Subsidiaries or the
operation of the Stations of any Mission Entity.

 

(b) Within seven (7) days of the filing of any objection, complaint or protest
during the objection period following any FCC order granting its consent to the
Mission Reorganization or any consummated Acquisition, the Borrower shall, and
shall cause each of its Subsidiaries to, enter into unwind agreements in form
and substance and on terms acceptable to Majority Banks pursuant to which the
Borrower and its Subsidiaries will be required to unwind the transaction(s) in
question if the FCC revokes or rescinds its consent thereto.

 

7.06 License Lapse. As soon as possible and in any event within five days after
the receipt thereof by any Mission Entity, the Borrower will give the Banks
notice of any lapse, termination or relinquishment of any material License,
permit or other authorization from the FCC or other Governmental Authority held
by any Mission Entity or any failure of the FCC or other Governmental Authority
to renew or extend any such License, permit or other authorization for the usual
period thereof and of any complaint or other matter filed with or communicated
to the FCC or other Governmental Authority, of which any Mission Entity has
knowledge and in any such case which could reasonably be expected to have a
Material Adverse Effect.

 

7.07 Maintenance of Corporate, Limited Liability Company or Partnership
Existence, etc. The Borrower shall, and shall cause each of its respective
Subsidiaries to, cause to be done at all times all things necessary to maintain
and preserve the corporate, limited liability company or partnership existence,
as the case may be, of each Mission Entity except to the extent otherwise
permitted pursuant to Section 8.04 (including by waiver or consent). On or prior
to the 30th day after the Effective Date, each Subsidiary that has not merged
with and into the Borrower prior to such 30th day shall furnish a Closing
Certificate to the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent.

 

7.08 Foreign Qualification, etc. The Borrower will, and will cause each of its
Subsidiaries to, cause to be done at all times all things necessary to maintain
and preserve the rights and franchises of the Borrower and its Subsidiaries to
be duly qualified to do business and be in good standing as a foreign
corporation in each jurisdiction where the nature of its business makes such
qualification necessary and where the failure to maintain and preserve or so
qualify could reasonably be expected to have a Material Adverse Effect.

 

7.09 Payment of Taxes, etc. The Borrower will, and will cause each of its
respective Subsidiaries to, pay and discharge, as the same may become due and
payable, all federal and material state and local taxes, assessments, and other
governmental charges or levies against or on any of the income, profits or
property of a Mission Entity, as well as material claims of any kind which, if
unpaid, might become a Lien upon a Mission Entity’s properties, and will pay
(before they become delinquent) all other material obligations and liabilities;
provided, however, that the foregoing shall not require the Borrower or any of
its Subsidiaries to pay or discharge

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

any such tax, assessment, charge, levy, lien, obligation or liability so long as
such Mission Entity shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves in
accordance with GAAP.

 

7.10 Maintenance of Property; Insurance. The Borrower will, and will cause each
of its Subsidiaries to, keep all of the material property and facilities that
are useful and necessary in the business of the Mission Entities in such
condition as is sufficient for the operation of such business in the ordinary
course and will maintain, and cause each of its Subsidiaries to maintain, such
insurance as may be required by law and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated to the Mission Entities.

 

7.11 Compliance with Laws, etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with the Requirements of Law of any Governmental
Authority, the noncompliance with which could reasonably be expected to have a
Material Adverse Effect.

 

7.12 Books and Records. The Borrower will, and will cause each of its respective
Subsidiaries to, keep proper books and records reflecting all of their business
affairs and transactions in accordance with GAAP. The Borrower will, and will
cause each of its Subsidiaries to, permit the Agents and any Agent-Related
Person, or, after the occurrence and during the continuance of any Default or
Event of Default under Section 9.01, any Bank, or any of their respective
representatives or agents, upon reasonable notice and at reasonable times and
intervals during ordinary business hours (or at any time if an Event of Default
has occurred and is continuing), to visit all of their offices, discuss their
financial matters with their officers and, subject to the right of
representatives of the Mission Entities to be present, independent accountants
(and hereby authorizes such independent accountants to discuss their financial
matters with the Administrative Agent, the Syndication Agent, any Agent-Related
Person, any Bank or its representatives pursuant to the foregoing) and examine
and make abstracts or photocopies from any of their books or other corporate
records, all at the Borrower’s expense for any charges imposed by such
accountants or for making such abstracts or photocopies, but otherwise at the
Administrative Agent’s, Syndication Agent’s or such Bank’s expense.

 

7.13 Use of Proceeds. The Borrower shall use, or cause its Subsidiaries to use,
the proceeds of the Loans (a) to refinance the Indebtedness outstanding under
the Existing Mission Credit Agreement and to pay related transaction costs, (b)
to finance Acquisitions permitted under this Agreement (including by waiver or
consent), and (c) for capital expenditures, working capital and other general
corporate requirements of the Borrower and its Subsidiaries.

 

7.14 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) its and each of its Subsidiaries’ fiscal years to
end on December 31 of each year and (b) its and each of its Subsidiaries’ fiscal
quarters to end on March 31, June 31, September 30 and December 31 of each year.

 

7.15 Interest Rate Protection. The Borrower shall maintain such Interest Rate
Protection Agreements as are necessary so as to provide, through and including
December 30, 2005 that at least 50% of the principal amount of the sum of all
Indebtedness for borrowed

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

money of the Borrower and its Subsidiaries plus all outstanding Indebtedness of
the Nexstar Borrower and its Subsidiaries is subject to either a fixed interest
rate or interest rate protection.

 

7.16 Additional Security; Further Assurances.

 

(a) The Borrower will, and will cause each of its Subsidiaries to, grant to the
Collateral Agent, for the benefit of the Banks, security interests and mortgages
in such assets and properties of the Mission Entities as are not covered by the
Security Documents, and as may be requested from time to time by the
Administrative Agent or the Majority Banks (collectively, the “Additional
Security Documents”). All such security interests and mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Borrower and shall constitute valid and enforceable
perfected security interests and mortgages superior to and prior to the rights
of all third Persons and shall be subject to no Liens except for Permitted
Liens. The Additional Security Documents or instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall be paid
in full.

 

(b) The Borrower will, and will cause each of its Subsidiaries to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instruments and take such further steps relating to the
collateral covered by any of the Security Documents or any Additional Security
Documents as the Collateral Agent may reasonably require and as are reasonably
satisfactory to the Borrower. Furthermore, the Borrower shall cause to be
delivered to the Collateral Agent such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Collateral Agent
to assure itself that this Section 7.16 has been complied with.

 

(c) If at any time the Borrower creates or acquires any additional Subsidiary,
the Borrower will promptly notify the Administrative Agent thereof and cause
such Subsidiary, within the time period required by clause (f) of Section 8.10,
to execute and deliver appropriate Guaranty Supplements (or a Subsidiary
Guaranty Agreement), a Joinder to Security Agreement and a Joinder to Pledge
Agreement.

 

(d) If the Administrative Agent or the Majority Banks determine that they or any
of them are required by law or regulation to have appraisals prepared in respect
of any Real Property of the Mission Entities constituting Collateral, the
Borrower shall provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989 and which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

(e) The Borrower agrees that each action required above by this Section 7.16
shall be completed as soon as possible, but in no event later than 90 days after
such action is either requested to be taken by the Administrative Agent or the
Majority Banks or required to be taken by the applicable Mission Entity pursuant
to the terms of this Section 7.16; provided that in no event shall any Mission
Entity be required to take any action, other than using its reasonable efforts,
to obtain consents from third parties with respect to its compliance with this
Section 7.16.

 

ARTICLE VIII.

 

NEGATIVE COVENANTS

 

The Borrower agrees with the Administrative Agent, the Syndication Agent and
each Bank that, until all Commitments and Letters of Credit have terminated and
all Obligations (other than indemnities for which no request for payment has
been made) have been paid and performed in full:

 

8.01 Changes in Business. The Borrower will not, and will not cause or permit
any of its Subsidiaries to, directly or indirectly, alter in a fundamental and
substantial manner the character of the Television Broadcasting Business of the
Mission Entities, taken as a whole, from that conducted immediately following
the Effective Date.

 

8.02 Limitation on Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist any Lien upon any of
its respective revenues, property (including fixed assets, inventory, Real
Property, intangible rights and Capital Stock) or other assets, whether now
owned or hereafter acquired, other than the following (“Permitted Liens”):

 

(a) Liens for taxes, assessments or other governmental charges or levies to the
extent that payment thereof shall not at the time be required to be made in
accordance with the provisions of Section 7.09;

 

(b) Liens encumbering property of any Mission Entity consisting of carriers,
warehousemen, mechanics, materialmen, repairmen and landlords and other Liens
arising by operation of law and incurred in the ordinary course of business for
sums which are not overdue or which are being contested in good faith by
appropriate proceedings and (if so contested) for which appropriate reserves
with respect thereto have been established and maintained on the books of such
Mission Entity in accordance with GAAP;

 

(c) Liens encumbering property of any Mission Entity incurred in the ordinary
course of business (i) in connection with workers’ compensation, unemployment
insurance, or other forms of governmental insurance or benefits, or to secure
performance of bids, tenders, statutory obligations, leases, and contracts
(other than for Indebtedness) entered into in the ordinary course of business of
such Mission Entity or (ii) to secure obligations on surety, performance or
appeal bonds so long as the obligations secured by Liens under this clause (ii)
do not exceed $1,000,000 in the aggregate at any time outstanding for all
Mission Entities;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

(d) easements, rights-of-way, reservations, permits, servitudes, zoning and
similar restrictions and other similar encumbrances or title defects (i)
described in the Mortgage Policies or (ii) which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Mission Entity;

 

(e) judgment Liens securing amounts not in excess of (i) $500,000 and (x) in
existence less than 30 days after the entry thereof, (y) with respect to which
execution has been stayed or (z) with respect to which the appropriate insurance
carrier has agreed in writing that there is coverage by insurance or (ii)
$500,000 in the aggregate at any time outstanding for all Mission Entities;

 

(f) Liens securing documentary letters of credit; provided such Liens attach
only to the property or goods to which such letter of credit relates;

 

(g) purchase money security interests encumbering, or Liens otherwise
encumbering at the time of the acquisition thereof by the Borrower or its
Subsidiaries, (i) Real Property, provided that such security interests and Liens
do not secure amounts in excess of $3,000,000 in the aggregate at any time
outstanding for the Borrower and its Subsidiaries and (ii) equipment, furniture,
machinery or other assets hereafter acquired by the Borrower or its Subsidiaries
for normal business purposes, and refinancings, renewals and extensions of such
security interests and Liens, provided that such security interests and Liens do
not secure amounts in excess of $3,000,000 in the aggregate at any time
outstanding for the Borrower and its Subsidiaries;

 

(h) interests in Leaseholds under which a Mission Entity is a lessor, provided
such Leaseholds are otherwise not prohibited by the terms of this Agreement;

 

(i) bankers’ Liens in respect of deposit accounts that are not part of the
perfected Collateral;

 

(j) Liens created by the Security Documents;

 

(k) Liens represented by the escrow of cash or Cash Equivalents, and the
earnings thereon, securing the obligations of the Borrower or any of its
Subsidiaries under any agreement to Acquire, or pursuant to which it Acquired,
Reinvestment Assets in accordance with this Agreement or other assets which it
is permitted to Acquire pursuant to Section 8.04 (including by waiver or
consent) or securing the obligations of the Borrower or any of its Subsidiaries
to the seller of the property under any agreement pursuant to which the Borrower
or any of its Subsidiaries may Acquire Reinvestment Assets in accordance with
this Agreement or other assets which the Borrower or its Subsidiaries are
permitted to Acquire pursuant to Section 8.04 (including by waiver or consent);

 

(l) the options to purchase assets of any Mission Entity granted by such Mission
Entity to the Ultimate Nexstar Parent or one or more of its Subsidiaries; and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

(m) other Liens, so long as the obligations secured thereby do not exceed
$500,000 in the aggregate at any time outstanding.

 

8.03 Disposition of Assets. The Borrower will not, and will not suffer or permit
any of its Subsidiaries to, directly or indirectly, make any Disposition or
enter into any agreement to make any Disposition, except:

 

(a) any Mission Entity may make and agree to make Dispositions to Wholly-Owned
Subsidiaries of the Borrower or the Borrower after prior written notice to the
Administrative Agent describing the Disposition and compliance by the transferee
with the applicable terms of the Security Documents;

 

(b) so long as no Default or Event of Default exists both before and after
giving effect thereto, the Borrower or any Subsidiary of the Borrower may agree
to and make Dispositions of Stations or the Capital Stock of any Subsidiary of
the Borrower so long as (i) the aggregate amount received for all such
Dispositions (other than the WTVW Disposition) by the Mission Entities and the
Nexstar Entities does not exceed $50,000,000 in any Fiscal Year or $150,000,000
during the period from the Effective Date until the date the Obligations have
been paid in full and the Commitments have been terminated, and (ii) at least 10
Business Days prior to the consummation of any proposed Disposition, the
Borrower shall have delivered to the Administrative Agent (A) a certificate of
the Borrower executed on its behalf by a Responsible Officer of the Borrower,
which certificate shall contain (x) financial projections of the Mission
Entities, the Nexstar Borrower and its Subsidiaries attached to such certificate
which have been prepared on a Pro Forma Basis (giving effect to the consummation
of such Disposition and any related repayment of Indebtedness) for the period
from the proposed date of the consummation of any proposed Disposition to the
Stated Maturity Date of the latest to mature of the Loans demonstrating
compliance for such period with the covenants set forth in Section 8.09 of the
Nexstar Credit Agreement, (y) a certification to the Administrative Agent and
the Banks that all representations and warranties set forth in this Agreement
and the other Loan Documents are true and correct as of such date and will be
true and correct both before and after giving effect to such Disposition and (z)
a certification that no Default or Event of Default exists both before and after
giving effect to such Disposition and (B) a Pro Forma Compliance Certificate for
the then applicable Measurement Period giving effect to the consummation of such
Disposition and any related repayment of Indebtedness;

 

(c) Dispositions permitted by Section 8.04(c) and (d);

 

(d) Dispositions of cash or Cash Equivalents, unless otherwise prohibited under
this Agreement or the other Loan Documents;

 

(e) Dispositions of Capital Stock permitted under Section 8.12 (including by
waiver or consent);

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

(f) so long as no Default or Event of Default exists both before and after
giving effect thereto, Dispositions consisting of Sale and Leaseback
Transactions effected with the prior written consent of the Administrative Agent
and the Majority Banks; and

 

(g) so long as no Default or Event of Default exists both before and after
giving effect thereto, Dispositions in connection with a like-kind exchange (in
accordance with the Code) of a Station or Stations on terms and conditions
reasonably acceptable to the Administrative Agent and the Majority Banks, so
long as (i) the aggregate amount received for all such Dispositions does not
exceed $100,000,000 during the period from the Effective Date until the date the
Obligations have been paid in full and the Commitments have been terminated and
(ii) the Borrower provides all information and certificates required by Section
8.04(b); and

 

(h) a Disposition pursuant to the exercise of any option described in Section
8.02(l).

 

8.04 Consolidations, Mergers, Acquisitions, etc. The Borrower will not, and will
not suffer or permit any of its Subsidiaries to, wind up, liquidate or dissolve
themselves (or enter into any agreement to take any such action), or make any
Acquisition, or enter into any agreement to make any Acquisition, or convey,
sell, transfer, lease or otherwise dispose of all or substantially all of their
respective assets, either in one transaction or a series of related
transactions, to any other Person or Persons, or commit to do any of the
foregoing, except:

 

(a) the Borrower and its Subsidiaries may make Dispositions permitted under
Section 8.03 (including by waiver or consent);

 

(b) so long as no Default or Event of Default exists both before and after
giving effect thereto, (i) the purchase or acquisition (by merger,
consolidation, acquisition of Capital Stock or assets, like-kind exchange or
otherwise) by the Borrower or any Wholly-Owned Subsidiary of the Borrower, after
the Effective Date of (A) 100% of the Capital Stock of any Person primarily
engaged in the Television Broadcasting Business, (B) a television broadcast
station and all related assets necessary to operate such television broadcast
station, or (ii) the entering into by the Borrower or any of its Wholly-Owned
Subsidiaries, after the Effective Date, of any Local Marketing Agreement, Joint
Sales Agreement and/or Shared Services Agreement with respect to a television
broadcasting station (other than in connection with a Disposition); provided
that at least 5 Business Days prior to both the entering into commitment to
enter into any transactions or series of related transactions and the
consummation of any such proposed transaction or series of related transactions,
or at such later time as agreed to by the Administrative Agent, the Borrower
shall have delivered to the Administrative Agent,

 

(1) a certificate of the Borrower executed on its behalf by a Responsible
Officer of the Borrower, certifying

 

(x) that the financial projections attached thereto have been prepared on a Pro
Forma Basis in good faith after inclusion of the full transaction or series of
related transactions and

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

all related borrowings and issuances of Capital Stock in connection therewith
for the period from the date of the actual or anticipated, as applicable,
consummation of the proposed transaction or series of related transactions to
the Stated Maturity Date for the latest to mature of the Loans,

 

(y) that no Default or Event of Default exists or is projected to exist both
before and after giving effect to the consummation of such transaction or series
of related transactions after giving effect to the full transaction or series of
related transactions and all related borrowings and issuances of Capital Stock
in connection therewith, and

 

(z) that as of the actual or anticipated, as applicable, date of the
consummation of the proposed transaction or series of related transactions, each
of the Consolidated Total Leverage Ratio and the Consolidated Senior Leverage
Ratio then in effect will be at least .25:1.0 less than the maximum respective
Consolidated Total Leverage Ratio and Consolidated Senior Leverage Ratio
permitted in Section 8.09 of the Nexstar Credit Agreement for such date,

 

(2) a Pro Forma Compliance Certificate for the Measurement Period for the actual
or anticipated, as applicable, consummation of such transactions, giving effect
to the consummation of such transaction or series of related transactions, and

 

(3) evidence satisfactory to the Majority Banks that there is sufficient
committed availability hereunder and/or from one or more other financing sources
acceptable to the Administrative Agent to finance such transaction or series of
related transactions;

 

provided further, that if immediately after giving effect to such transaction or
series of related transactions, the Consolidated Senior Leverage Ratio is
greater than or equal to 3.00:1.00, (i) the aggregate purchase consideration
paid or committed to be paid by the Nexstar Entities and the Mission Entities,
as applicable, in connection with such transaction or series of related
transactions may not exceed $40,000,000, (ii) the aggregate purchase
consideration committed to be paid but not yet paid by the Nexstar Entities and
the Mission Entities, as applicable, in connection with all Acquisitions to
which they have been committed pursuant to definitive agreements may not exceed
$80,000,000 in the aggregate, and (iii) the certificate provided pursuant to
clause (1) of the foregoing proviso shall contain, in addition to those
requirements set forth in (x), (y) and (z) above, certification of compliance
with clauses (i) and (ii) of this second proviso;

 

(c) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower so long as (i) the Borrower is the surviving
Person of any

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

such merger, dissolution or liquidation and (ii) the Borrower complies with the
relevant provisions of the Security Documents to which it is a party so that the
security interests granted to the Collateral Agent pursuant to such Security
Documents in the assets of such merged, dissolved or liquidated Subsidiary so
merged shall remain in full force and effect and perfected (to at least the same
extent as in effect immediately prior to such merger, dissolution or
liquidation);

 

(d) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, any Wholly-Owned Subsidiary of the Borrower so long as (i) such
Wholly-Owned Subsidiary of the Borrower is the surviving corporation of such
merger, dissolution or liquidation and (ii) the acquiring Wholly-Owned
Subsidiary complies with the relevant provisions of the Security Documents to
which it is a party so that the security interests granted to the Collateral
Agent pursuant to such Security Documents in the assets of such merged,
dissolved or liquidated Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, dissolution or liquidation);

 

(e) the formation or creation of new Subsidiaries of the Borrower in accordance
with Section 8.10(f); and

 

(f) the Borrower or a Wholly-Owned Subsidiary of the Borrower which is a
Guarantor may acquire the FCC licenses and certain other assets used in the
operation of WBAK, provided no Event of Default exists or will exist before and
after giving effect to the consummation of such transaction;

 

(g) with respect to any Station owned by a Mission Entity, any Mission Entity
may (subject to the FCC’s rules regulations) enter into a Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement with any
Nexstar Entity; and

 

(h) the Borrower may consummate the Kenos Merger, so long as such transaction is
consummated in accordance with the provisions of the Kenos Merger Agreement or
with such changes to the Kenos Merger Agreement as are consented to by the
Majority Banks.

 

8.05 Limitation on Indebtedness. The Borrower will not, and will not suffer or
permit any of its Subsidiaries to, create, incur, issue, assume, suffer to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

 

(a) Indebtedness existing on the Effective Date and described on Schedule
8.05(a) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount of such
Indebtedness);

 

(b) Indebtedness incurred pursuant to any Loan Document;

 

(c) Indebtedness of any Credit Party owing to the Borrower or any Wholly-Owned
Subsidiary of the Borrower, provided that any such Indebtedness (i) is permitted
to be advanced by the Borrower or such Wholly-Owned Subsidiary pursuant to the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

provisions of Section 8.10 and (ii) is not subordinated to any other
Indebtedness of the obligor (other than the Obligations);

 

(d) so long as no Event of Default exists both before and after giving effect to
the incurrence thereof, Indebtedness of the Borrower and/or its Subsidiaries
secured by Liens permitted by Section 8.02(h);

 

(e) so long as no Event of Default exists both before and after giving effect to
the incurrence thereof, (i) Permitted Borrower Unsecured Indebtedness in an
aggregate principal amount not to exceed $10,000,000 outstanding at any time,
such maximum amount to be reduced by the aggregate principal amount of
“Permitted Borrower Unsecured Indebtedness” (as such term is defined in the
Nexstar Credit Agreement) of any Nexstar Entity outstanding at any time, and
(ii) Permitted Seller Subordinated Indebtedness, in an aggregate principal
amount not to exceed $25,000,000 outstanding at any time, such maximum permitted
amount to be reduced by the aggregate principal amount of “Permitted Seller
Subordinated Indebtedness” (as such term is defined in the Nexstar Credit
Agreement) of any Nexstar Entity outstanding at such time, provided that prior
to the incurrence of any such Indebtedness, the Borrower shall have delivered to
the Administrative Agent (x) a certificate of the Borrower executed on its
behalf by a Responsible Officer of the Borrower certifying (A) compliance with
each of the financial covenants contained in Section 8.09 of the Nexstar Credit
Agreement, based on financial projections of the Mission Entities, the Nexstar
Borrower and its Subsidiaries attached to such certificate which have been
prepared on a Pro Forma Basis for the period from the proposed date of the
incurrence of such Indebtedness to the Stated Maturity Date of the latest to
mature of the Loans and (B) that no Default or Event of Default exists or will
exist both before and after giving effect to the incurrence of such Indebtedness
and (y) a Pro Forma Compliance Certificate prepared as of the date of the
incurrence of such Indebtedness, giving effect to the incurrence of such
Indebtedness;

 

(f) so long as no Event of Default exists both before and after giving effect to
the incurrence thereof, Interest Rate Protection Agreements required hereunder
or in respect of Indebtedness otherwise permitted hereby so long as such
agreements are not entered into for speculative purposes and the Borrower is in
compliance with Section 7.15 after giving effect thereto;

 

(g) Capital Lease Obligations and other Indebtedness (other than Indebtedness
for borrowed money) of the Borrower and/or its Subsidiaries in an amount not to
exceed $5,000,000 in the aggregate for the Borrower and its Subsidiaries at any
time outstanding, such maximum amount to be reduced by the aggregate principal
amount of Indebtedness of any Nexstar Entity permitted under Section 8.05(g) of
the Nexstar Credit Agreement outstanding at any time; and

 

(h) (i) Guaranty Obligations of the Mission Entities (other than the Borrower)
with respect to Permitted Nexstar Subordinated Indebtedness, (ii) subordinated
Guaranty Obligations of the Mission Entities (other than the Borrower) with
respect to Permitted Seller Subordinated Indebtedness incurred by the Borrower
and subordinated Guaranty Obligations of the Mission Entities with respect to
Permitted Seller Subordinated

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

Indebtedness (as that term is defined in the Nexstar Credit Agreement), and
(iii) Guaranty Obligations of the Mission Entities (other than the direct and
indirect Subsidiaries of the Borrower or the Nexstar Borrower) with respect to
Permitted Borrower Unsecured Indebtedness and Guaranty Obligations of the
Mission Entities (other than the direct and indirect Subsidiaries of the
Borrower or the Nexstar Borrower) with respect to Permitted Borrower Unsecured
Indebtedness (as that term is defined in the Nexstar Credit Agreement).

 

8.06 Transactions with Affiliates. Other than any Permitted Affiliate
Transactions, the Borrower will not, and will not permit any of its Subsidiaries
to, enter into, or cause, suffer, or permit to exist:

 

(a) any arrangement or contract with any of its Affiliates of a nature
customarily entered into by Persons which are Affiliates of each other
(including arrangements relating to the allocation of revenues, taxes, and
expenses or otherwise) requiring any payments to be made by any Mission Entity
to any such Affiliate unless such arrangement or contract is specifically
permitted by this Agreement, is in the ordinary course of such Person’s business
and is fair and equitable to such Mission Entity;

 

(b) any other transaction, arrangement, or contract with any of its Affiliates
unless such transaction, arrangement or contract is on terms which are
specifically permitted by this Agreement, is in the ordinary course of such
Person’s business and is on terms not less favorable than are obtainable from
any Person which is not one of its Affiliates;

 

(c) any management services agreement other than the Agreement dated January 1,
2001 originally entered into between the Mission Entities and David S.
Smith/Nancie J. Smith; or

 

(d) compensation in excess of $500,000 to David S. Smith, increased by $50,000
for each additional Station acquired by a Mission Entity (except with respect to
WBAK and Kenos) and decreased by $50,000 for each Station Disposed of by a
Mission Entity.

 

8.07 Use of Credits; Compliance with Margin Regulations. The Borrower will not,
and will not suffer or permit any of its Subsidiaries to, use any portion of the
proceeds of the Loans or any Letter of Credit, directly or indirectly, to
purchase or carry Margin Stock other than in compliance with Regulations T, U
and X of the Federal Reserve Board. At no time shall the value of the Margin
Stock owned by any Mission Entity (as determined in accordance with Regulation U
of the Federal Reserve Board) exceed 25% of the value (as determined in
accordance with Section 221.2(g)(2) of Regulation U of the Federal Reserve
Board) of the assets of such Mission Entity.

 

8.08 Environmental Liabilities. The Borrower will not and will not permit any of
its Subsidiaries to violate any Environmental Law to an extent sufficient to
give rise to a Material Adverse Effect; and, without limiting the foregoing, the
Borrower will not, and will not permit

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

any of its Subsidiaries or any other Person to, dispose of any Hazardous
Material into or onto, or (except in accordance with applicable law) from, any
Real Property owned, operated or otherwise used by the Borrower or any of its
Subsidiaries, or allow any Lien imposed pursuant to any Environmental Law to be
imposed or to remain on such Real Property, in each case to the extent the same
are reasonably likely to have a Material Adverse Effect, except as contested in
reasonable good faith by appropriate proceedings and the pendency of such
proceedings will not have a Material Adverse Effect and except and unless
adequate reserves have been established and are being maintained on its books in
accordance with GAAP.

 

8.09 Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payment, except:

 

(a) the Subsidiaries of the Borrower may make Restricted Payments to the
Borrower or any Wholly-Owned Subsidiary of the Borrower; and

 

(b) so long as no Default or Event of Default exists both before and after the
making thereof, the Borrower may make scheduled cash interest payments due and
payable with respect to Permitted Seller Subordinated Indebtedness if, prior to
the making of each such payment, the Borrower has delivered to the
Administrative Agent a Pro Forma Compliance Certificate prepared as of the date
of the making of each such payment, giving effect to each such payment as though
such payment had been made on the first day of the applicable Measurement Period
relating to the date such payment is to be made, and otherwise demonstrating
that no Default or Event of Default exists both before and after giving effect
to such payment.

 

8.10 Advances, Investments and Loans. The Borrower will not, and will not permit
any of its Subsidiaries to, lend money or credit or make advances to any Person,
or purchase or acquire any Capital Stock, obligations or securities of, or any
other interest in, or make any capital contribution to, any Person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents, except:

 

(a) the Mission Entities may invest in cash and Cash Equivalents;

 

(b) the Borrower may enter into Interest Rate Protection Agreements in
compliance with Section 8.05(f);

 

(c) the Credit Parties may make equity contributions to the capital of their
respective Subsidiaries that are Credit Parties;

 

(d) any purchase or acquisition of Capital Stock as permitted pursuant to
Section 8.04 (including by waiver or consent);

 

(e) advances, loans and investments in existence on the Effective Date and
listed on Schedule 8.10(e) shall be permitted, without giving effect to any
additions thereto or replacements thereof (except those additions or
replacements which are existing obligations as of the Effective Date);

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

(f) any Mission Entity may establish or create new Wholly-Owned Subsidiaries so
long as (i) at least 30 days’ prior written notice thereof (or such lesser
notice as is acceptable to the Administrative Agent) is given to the
Administrative Agent, (ii) the Capital Stock of such new Subsidiary is pledged
pursuant to, and to the extent required by, this Agreement and the Pledge
Agreement and the certificates, if any, representing Capital Stock, together
with stock powers duly executed in blank, are delivered to the Collateral Agent,
(iii) such new Subsidiary executes Guaranty Supplements, a Joinder to Security
Agreement and a Joinder to Pledge Agreement, and (iv) such new Subsidiary, to
the extent requested by the Administrative Agent or the Majority Banks, takes
all actions required pursuant to Section 7.16. In addition, each new
Wholly-Owned Subsidiary that is required to execute any Loan Document shall
execute and deliver, or cause to be executed and delivered, all other relevant
documentation of the type described in Section 5.01 as such new Subsidiary would
have had to deliver if such new Subsidiary were a Credit Party on the Effective
Date;

 

(g) the Mission Entities may make loans and advances to their respective
employees in the ordinary course of business in an aggregate principal amount
for all Mission Entities not to exceed $100,000 at any time outstanding; and

 

(h) the Borrower may make intercompany loans and advances to any Wholly-Owned
Subsidiary of the Borrower which is a Credit Party.

 

8.11 Limitation on Business Activities of the Mission Entities. The Borrower and
its Subsidiaries shall not engage in any business other than the Television
Broadcasting Business.

 

8.12 Sales or Issuances of Capital Stock. The Borrower will not, and will not
permit any of its respective Subsidiaries to, sell or issue any of their Capital
Stock to any Person; provided that (i) any Subsidiary of the Borrower may sell
or issue Capital Stock to the Borrower or a Wholly-Owned Subsidiary of the
Borrower so long as relevant provisions of the Security Documents and Section
7.16 are complied with in full and (ii) the Borrower or any Subsidiary of the
Borrower may make Dispositions of Capital Stock of any Subsidiary of the
Borrower permitted by Section 8.03(b).

 

8.13 No Waivers, Amendments or Restrictive Agreements. The Borrower will not,
and will not permit any of its Subsidiaries to, (i) permit any waiver,
supplement, modification or amendment of the documentation relating to any
Indebtedness of any Credit Party having a principal balance (or a Guaranty
Obligation with respect to Indebtedness having a principal balance) of more than
$500,000 or any indenture or other agreement evidencing, creating or governing
any of the foregoing Indebtedness, in each case other than any such amendment,
modification or change which (A) would extend the maturity or reduce the amount
of any payment of principal thereof or which would reduce the rate or extend the
date for payment of interest thereon or (B) is not adverse to the interests of
the Banks in any material respect, so long as, in each case, no consent fee is
payable in connection therewith, (ii) modify their respective Charter Documents,
to the extent that any such modification of such Charter Documents would be
adverse to the Banks in any material respect or (iii) enter into any Contractual
Obligation which would prohibit or restrict the Subsidiaries of the Borrower
from making Dividends or Restricted Payments to the Borrower.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

ARTICLE IX.

 

EVENTS OF DEFAULT

 

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

 

(a) Non-Payment. The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan or any amount of any Letter of
Credit Obligation, or (ii) within five days after the same shall become due and
payable, any interest, fee or any other amount payable hereunder; or

 

(b) Representation or Warranty. Any representation or warranty by any Credit
Party made or deemed made herein or in any other Loan Document, or which is
contained in any certificate, document or financial or other statement by a
Credit Party, or any of their respective Responsible Officers, furnished at any
time under this Agreement or in or under any other Loan Document, shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

 

(c) Specific Defaults. Any Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 7.03(a), 7.05, 7.06, 7.07, 7.14 or
Article VIII; or

 

(d) Other Defaults. Any Credit Party fails to perform or observe any other term
or covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the date upon
which written notice thereof is given to the Borrower by the Administrative
Agent or any Bank; or

 

(e) Cross-Default. Any Credit Party (i) fails to make any payment or dividend,
as applicable, including, without limitation in respect of any Indebtedness
having an aggregate principal amount of $1,000,000 or more when due (whether by
scheduled maturity, required prepayment, required redemption or repurchase,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness, and such
failure continues after the applicable grace or notice period, if any, specified
in the document relating thereto on the date of such failure if the effect of
such failure, event or condition is to cause, or to permit the holder or holders
of such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Indebtedness to be declared to be redeemed,
repurchased or due and payable prior to its stated maturity; or an Event of
Default (as defined in the Nexstar Credit Agreement) shall occur and be
continuing under the Nexstar Credit Agreement; or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

(f) Insolvency; Voluntary Proceedings. Any Credit Party (i) commences any
Insolvency Proceeding with respect to itself; or (ii) takes any action to
effectuate or authorize any of the foregoing; or

 

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of any Credit Party’s properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded,
within 60 days after commencement, filing or levy; (ii) any Credit Party admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its property or business; or

 

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party or an ERISA Affiliate under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $500,000; (ii) the commencement or increase of contributions to, or
the adoption of or the amendment of a Pension Plan by any Credit Party or an
ERISA Affiliate which has resulted or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans with Unfunded
Pension Liabilities in an aggregate amount in excess of $500,000; (iii) any of
the representations and warranties contained in Section 6.07 shall cease to be
true and correct in any material respect and which cessation has resulted or
could reasonably be expected to result in a Material Adverse Effect; or (iv) any
Credit Party or an ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or

 

(i) Judgments. One or more non-interlocutory judgments, orders or decrees shall
be entered against any Credit Party involving in the aggregate a liability (not
covered by independent third-party insurance) as to any single or related series
of transactions, incidents or conditions, of $1,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof; or

 

(j) Change of Control. Any Change of Control shall occur; or

 

(k) Guaranty Agreements. Any Guaranty Agreement or any provision thereof shall
for any reason cease to be in full force and effect or valid and binding on or
enforceable against any Credit Party or a Credit Party shall so state in writing
or bring an action to limit its obligations or liabilities thereunder; or any
Credit Party shall fail to perform any of its obligations thereunder; or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

(l) Security Documents. Any provision of any Security Document other than the
Mortgages shall (other than in accordance with the terms thereof) cease to be in
full force and effect or cease to create a valid, security interest in the
Collateral (other than an immaterial portion of the Collateral) purported to be
covered thereby or such security interest shall cease to be a valid and first
priority security interest (subject only to Permitted Liens), or any party
thereto shall default in the performance of its obligations thereunder beyond
applicable periods of grace, in each case other than as a result of any action
or inaction by the Collateral Agent, the Administrative Agent, the Syndication
Agent or any Bank; or

 

(m) Termination of Material Licenses. Any Credit Party shall fail to have all
required authorizations and licenses (including FCC Licenses), the absence of
which would have a Material Adverse Effect individually or in the aggregate.

 

9.02 Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Banks:

 

(a) declare the Commitment of each Bank to make Loans and any obligation of the
Issuing Bank to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall forthwith be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Credit Party;

 

(c) demand that the Borrower Cash Collateralize Letter of Credit Obligations to
the extent of outstanding and wholly or partially undrawn Letters of Credit,
whereupon the Borrower shall so Cash Collateralize such Letters of Credit to
that extent;

 

(d) exercise on behalf of itself, the Issuing Bank and the Banks all rights and
remedies available to it, the Issuing Bank and the Banks under the Loan
Documents or applicable laws;

 

(e) apply any cash collateral as provided in Section 3.07 to the payment of
outstanding Obligations; and/or

 

(f) take all actions to enforce the rights and remedies of the Collateral Agent
under the Security Documents;

 

provided, however, that upon the occurrence of any event specified above in
Section 9.01(f) or (g) with respect to any Credit Party (in the case of clause
(i) of paragraph (g) upon the expiration of the 60-day period mentioned
therein), the obligation of each Bank to make Loans and any obligation of the
Issuing Bank to issue Letters of Credit shall automatically terminate, and all
reimbursement obligations under Letters of Credit and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

due and payable without further act or notice by the Administrative Agent, the
Issuing Bank or any other Bank, which are hereby expressly waived by the
Borrower.

 

9.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

 

9.04 Application of Funds. After the exercise of any remedy in Section 9.02 (or
after the Loans have automatically become immediately due and payable and the
Letter of Credit Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02, any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article IV) payable to the Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Banks (including Attorney Costs and amounts payable under Article IV), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Banks in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Banks in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and

 

Sixth, to any remaining outstanding and unpaid Obligations, ratably among the
Banks in proportion to the respective amounts described in this clause Sixth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

ARTICLE X.

 

THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE SYNDICATION

AGENT, THE LEAD ARRANGERS AND JOINT BOOK MANAGERS

 

10.01 Appointment and Authorization.

 

(a) Each of the Banks and the Issuing Bank hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Bank or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included the Issuing Bank with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the Issuing
Bank.

 

(c) Notwithstanding any provision to the contrary contained elsewhere herein or
in any other Loan Document, the Syndication Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Syndication Agent have or be deemed to have any fiduciary relationship with any
Bank or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Syndication Agent. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
herein and in the other Loan Documents with reference to the Syndication Agent
(if applicable) is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

10.02 Delegation of Duties. The Administrative Agent and the Syndication Agent
may execute any of their duties under this Agreement or any other Loan Document
by or through agents, employees or attorneys-in-fact and shall be entitled to
advice of counsel and other consultants or experts concerning all matters
pertaining to such duties. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects in
the absence of gross negligence or willful misconduct.

 

10.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any of the Banks or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Credit Party or
any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Bank or
Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any
Credit Party or any Affiliate thereof.

 

10.04 Reliance by the Agents.

 

(a) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Credit Party), independent accountants
and other experts selected by the Administrative Agent. The Agents shall be
fully justified in failing or refusing to take any action under any Loan
Document unless it shall first receive such advice or concurrence of the
Majority Banks as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Agents shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Majority Banks (or such greater
number of Banks as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Banks.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Sections 5.01 and 5.02, each Bank that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Bank unless the Administrative Agent shall
have received notice from such Bank prior to the proposed Effective Date
specifying its objection thereto.

 

10.05 Notice of Default. The Agents shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Banks, unless the Administrative
Agent shall have received written notice from a Bank or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Banks of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Default as may be directed by the Majority Banks in accordance
with Article IX; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable or in the best interest of
the Banks.

 

10.06 Credit Decision; Disclosure of Information by the Agents. Each Bank
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Bank as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Bank represents to the Agents
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and the other Credit Parties hereunder. Each Bank also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Banks by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

 

10.07 Indemnification of Administrative Agent. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANKS SHALL INDEMNIFY UPON DEMAND EACH
AGENT-RELATED PERSON (TO THE

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

EXTENT NOT REIMBURSED BY OR ON BEHALF OF ANY CREDIT PARTY AND WITHOUT LIMITING
THE OBLIGATION OF ANY CREDIT PARTY TO DO SO), PRO RATA, AND HOLD HARMLESS EACH
AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES
INCURRED BY IT (WHETHER OR NOT ARISING OUT OF THE NEGLIGENCE OF SUCH
AGENT-RELATED PERSON); PROVIDED, HOWEVER, THAT NO BANK SHALL BE LIABLE FOR THE
PAYMENT TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED
LIABILITIES TO THE EXTENT DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT-RELATED
PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER, THAT NO
ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY BANKS SHALL BE
DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS
SECTION. WITHOUT LIMITATION OF THE FOREGOING, EACH BANK SHALL REIMBURSE THE
ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER. THE
UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE COMMITMENTS, THE
PAYMENT OF ALL OTHER OBLIGATIONS AND THE RESIGNATION OF THE ADMINISTRATIVE
AGENT.

 

10.08 Administrative Agent in Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Credit Parties and their respective Affiliates as though Bank of America
were not the Administrative Agent or the Issuing Bank hereunder and without
notice to or consent of the Banks. The Banks acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Credit Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Bank and
may exercise such rights and powers as though it were not the Administrative
Agent or the Issuing Bank, and the terms “Bank” and “Banks” include Bank of
America in its individual capacity.

 

10.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Banks; provided that any such
resignation by Bank of America shall also constitute its resignation as Issuing
Bank. If the Administrative Agent resigns under this Agreement, the Majority
Banks shall appoint from among the Banks a successor administrative agent for
the Banks, which successor administrative agent shall be

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

consented to by the Borrower at all times other than during the existence of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks, and subject
to the approval of the Borrower if no Event of Default has occurred and is
continuing, which approval the Borrower will not unreasonably withhold or delay,
a successor administrative agent from among the Banks. Upon the acceptance of
its appointment as successor administrative agent hereunder, the Person acting
as such successor administrative agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent, and Issuing Bank and the
respective terms “Administrative Agent” and “Issuing Bank” shall mean such
successor administrative agent and Letter of Credit issuer, the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated and the retiring Issuing Bank’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Issuing Bank or any other Bank, other than the obligation of
the successor Issuing Bank to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article X and Sections 12.04 and
12.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Majority Banks
appoint a successor agent as provided for above.

 

10.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Banks and the Administrative Agent
and their respective agents and counsel and all other amounts due the Banks and
the Administrative Agent under Sections 3.08, 2.09 and 12.04) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 12.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

 

10.11 Collateral and Guaranty Matters. The Banks irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder (including by waiver or consent) or under any other Loan Document, or
(iii) subject to Section 12.01, if approved, authorized or ratified in writing
by the Majority Banks;

 

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(h) (including by waiver or consent);
and

 

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder (including by waiver or consent).

 

Upon request by the Administrative Agent at any time, the Majority Banks will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
10.11.

 

10.12 Other Agents; Arrangers and Managers. Except as specifically set forth
herein, none of the Banks or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “joint lead
arranger” or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Banks, those applicable to all Banks as such. Without limiting the foregoing,
none of the Banks or other Persons so identified shall have or be deemed to have
any fiduciary relationship with any Bank. Each Bank acknowledges that it has not
relied, and will not rely, on any of the Banks

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

or other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE XI.

 

THE GUARANTY

 

11.01 Guaranty from the Guarantor Parties.

 

(a) In order to induce the Banks to make Loans to the Borrower under this
Agreement and to induce the Issuing Bank to issue Letters of Credit, each
Guarantor Party hereby unconditionally and irrevocably guarantees the prompt
payment and performance in full by each Guaranteed Party when due and payable
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations of such Guaranteed Party. The obligations of each Guarantor Party
hereunder are those of a primary obligor, and not merely a surety, and are
independent of the Obligations of the Guaranteed Party. A separate action or
actions may be brought against a Guarantor Party whether or not an action is
brought against its respective Guaranteed Party, any other guarantor or any
other obligor in respect of the Guaranteed Obligations or whether its respective
Guaranteed Party, any other guarantor or any other obligor in respect of the
Guaranteed Obligations is joined in any such action or actions. Each Guaranteed
Party waives, to the extent permitted by applicable law, the benefit of any
statute of limitation affecting its liability hereunder and agrees that its
liability hereunder shall not be subject to any right of set-off, counterclaim
or recoupment (each of which rights is hereby waived to the extent permitted by
applicable law).

 

(b) Each Guarantor Party guarantees that the obligations guaranteed by it hereby
will be paid and performed strictly in accordance with the terms of this
Agreement and the other Loan Documents regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent, the Issuing Bank or the Banks with
respect thereto. To the extent permitted by law, the liability of each Guarantor
Party under this guaranty shall be absolute and unconditional irrespective of,
and each Guarantor Party hereby irrevocably waives (to the extent permitted by
applicable law) any defenses it may now or hereafter have in any way relating
to, any and all of the following:

 

(i) any lack of genuineness, validity, legality or enforceability against any
respective Guaranteed Party or any other Guarantor of this Agreement, any other
Loan Document or any document, agreement or instrument relating hereto or any
assignment or transfer of this Agreement or any other Loan Document or any
defense that any respective Guaranteed Party may have with respect to its
liability hereunder or thereunder;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any waiver, indulgence,
compromise, renewal, extension, amendment, modification of, or addition,
consent, supplement to, or consent to departure from, or any other action or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

inaction under or in respect of, this Agreement, any other Loan Document or any
document, instrument or agreement relating to the Guaranteed Obligations or any
other instrument or agreement referred to herein or any assignment or transfer
of this Agreement;

 

(iii) any release or partial release of any other Guarantor or other obligor in
respect of the Guaranteed Obligations;

 

(iv) any exchange, release or non-perfection of any collateral for all or any of
the Guaranteed Obligations, or any release, or amendment or waiver of, or
consent to departure from, any guaranty or security, for any or all of the
Guaranteed Obligations;

 

(v) any furnishing of any additional security for any of the Guaranteed
Obligations;

 

(vi) the liquidation, bankruptcy, insolvency or reorganization of any Guaranteed
Party, any other Guarantor or other obligor in respect of the Guaranteed
Obligations or any action taken with respect to this guaranty or otherwise by
any trustee or receiver, or by any court, in any such proceeding;

 

(vii) any modification or termination of any intercreditor or subordination
agreement pursuant to which the claims of other creditors of any Guaranteed
Party or any other Guarantor are subordinated to those of the Banks, such
Issuing Banks or the Administrative Agent; or

 

(viii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Guaranteed Party or any
Guarantor Party.

 

(c) This guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Guaranteed Obligations, or
any part thereof, is, upon the insolvency, bankruptcy or reorganization of any
Guaranteed Party or otherwise pursuant to applicable law, rescinded or reduced
in amount or must otherwise be restored or returned by any of the Administrative
Agent, the Issuing Bank or any Bank, all as though such payment or performance
had not been made.

 

(d) If an event permitting the acceleration of any of the Guaranteed Obligations
shall at any time have occurred and be continuing and such acceleration shall at
such time be prevented by reason of the pendency against any Guaranteed Party of
a case or proceeding under any bankruptcy or insolvency law, each Guarantor
Party agrees that, for purposes of this guaranty and its obligations hereunder,
the Guaranteed Obligations shall be deemed to have been accelerated and such
Guarantor Party shall forthwith pay such Guaranteed Obligations (including
interest which but for the filing of a petition in bankruptcy with respect to
such Guaranteed Party would accrue on such Obligations), and the other
obligations hereunder, forthwith upon demand.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

(e) Each Guarantor Party hereby waives (i) promptness, diligence, presentment,
notice of nonperformance, protest or dishonor, notice of acceptance and any and
all other notices with respect to any of the Guaranteed Obligations or this
Agreement or any other Loan Document, and (ii) to the extent permitted by
applicable law, any right to require that any Administrative Agent, the Issuing
Bank or any Bank protect, secure, perfect or insure any Lien in or any Lien on
any property subject thereto or exhaust any right or pursue any remedy or take
any action against any Guaranteed Party, any other guarantor or any other Person
or any collateral or security or to any balance of any deposit accounts or
credit on the books of the Administrative Agent, any Issuing Bank or any Bank in
favor of such Guaranteed Party.

 

(f) Each Guarantor Party expressly agrees to postpone, until the Guaranteed
Obligations under this Agreement are indefeasibly paid in full in cash, the
exercise of (i) any and all rights of subrogation, reimbursement, contribution
and indemnity (contractual, statutory or otherwise), including any claim or
right of subrogation under the Bankruptcy Code or any successor statute, arising
from the existence or performance of this guaranty, (ii) any right to enforce
any remedy which the Administrative Agent, the Issuing Bank or the Banks now
have or may hereafter have against any Guaranteed Party, and (iii) to the extent
permitted by law, any benefit of, and any right to participate in, any security
now or hereafter held by the Administrative Agent, the Issuing Bank or any Bank.

 

(g) If, in the exercise of any of its rights and remedies, the Administrative
Agent or any Bank shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Guaranteed Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Guarantor Party hereby consents to such action and
waives any claim based upon such action (to the extent permitted by applicable
law). Any election of remedies which results in the denial or impairment of the
right of the Administrative Agent, the Issuing Bank or any Bank to seek a
deficiency judgment against any Guaranteed Party shall not impair any Guarantor
Party’s obligation to pay the full amount of the Guaranteed Obligations.

 

(h) This guaranty is a continuing guaranty and shall (i) remain in full force
and effect until indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments; (ii) be binding upon each Guarantor Party, its
successors and assigns; and (iii) inure, together with the rights and remedies
hereunder, to the benefit of the Administrative Agent, the Issuing Bank, the
Banks and their respective successors, transferees and assigns. Without limiting
the generality of the foregoing clause (iii), any Bank may, subject to the terms
of this Agreement, assign or otherwise transfer its rights and obligations under
this Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect hereof granted to such Bank pursuant to
this guaranty or otherwise, all as provided in, and to the extent set forth in,
this Agreement.

 

(i) Any obligations of any Guaranteed Party to its respective Guarantor Party,
now or hereafter existing, are hereby subordinated to the Guaranteed
Obligations. Such obligations of such Guaranteed Party to its respective
Guarantor Party, if the Majority

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

Banks so request, shall be enforced and amounts recovered shall be received by
such Guarantor Party as trustee for the Banks and the proceeds thereof shall be
paid over to the Banks on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor Party under
the provisions of this guaranty.

 

(j) Upon failure of the Guaranteed Party to pay any Guaranteed Obligation when
and as the same shall become due and payable, whether at maturity, by
acceleration or otherwise, the respective Guarantor Party hereby agrees
immediately on demand by any of the Banks or the Administrative Agent to pay or
cause to be paid in accordance with the terms hereof an amount equal to the full
unpaid amount of the Guaranteed Obligations then due and payable in Dollars.

 

(k) All payments by a Guarantor Party hereunder shall be made free and clear of,
and without deduction or withholding for or on account of, any Taxes, unless
such deduction or withholding is required by law. If a Guarantor Party shall be
required by law to make any such deduction or withholding, then such Guarantor
Party shall pay such additional amounts as may be necessary in order that the
net amount received by the applicable Bank, the Issuing Bank or the
Administrative Agent, as the case may be, after all deductions and withholdings,
shall be equal to the full amount that such Person would have received, after
all deductions and withholdings, had its Guaranteed Party discharged its
obligations (including its tax gross-up obligations) pursuant to Section 4.01.
Any amounts deducted or withheld by a Guarantor Party for or on account of Taxes
shall be paid over to the government or taxing authority imposing such Taxes on
a timely basis, and such Guarantor Party shall provide the applicable Bank, the
Issuing Bank or the Administrative Agent, as the case may be, as soon as
practicable with such tax receipts or other official documentation (and such
other certificates, receipts and other documents as may reasonably be requested
by such Person) with respect to the payment of such Taxes as may be available.

 

11.02 Guaranty Limited. The obligations of each Guarantor Party under this
Article XI and the joint and several obligations of the Borrower under Section
2.01(c) shall be limited to the extent necessary to prevent the guaranty
provided under this Article XI and such joint and several obligations of the
Borrower under Section 2.01(c) or any payment pursuant to this Article XI or
such joint and several obligations being voided as a fraudulent transfer or
fraudulent conveyance under the U.S. Bankruptcy Code or under any applicable
state law governing fraudulent transfers or fraudulent conveyances.

 

ARTICLE XII.

 

MISCELLANEOUS

 

12.01 Amendment and Waivers.

 

(a) Subject to the terms and provisions of Sections 2.01(c) and 2.16, no
amendment or waiver of any provision of this Agreement or any other Loan
Document and no consent with respect to any departure by the Borrower or any
other Credit Party therefrom, shall be effective unless the same shall be in
writing and signed by the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

Borrower, each Credit Party affected thereby, the Majority Revolver Banks and
the Majority Banks and acknowledged by the Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided that, notwithstanding the
foregoing,

 

(i) no such waiver, amendment, or consent shall, unless in writing and signed by
the Borrower, the Administrative Agent and each Bank affected thereby;

 

(A) extend the date for or change the amount of any principal installment due on
the Loans under Section 2.08(a), or postpone or delay any date for any payment
of interest or fees due to the Banks (or any of them) under any other Loan
Document;

 

(B) increase (except as provided in Sections 2.01(c) and 2.16) or extend the
Commitment of such Bank, or reinstate any Commitment terminated pursuant to
Section 9.02(a), except as provided in Section 12.07;

 

(C) increase (except as provided in Sections 2.01(c) and 2.16) or extend the
Aggregate Commitment;

 

(D) reduce the principal of, or the rate of interest specified herein on any
Loan or Letter of Credit Borrowing (other than with respect to post-default
rates), or of any fees or other scheduled amounts payable hereunder (excluding
any mandatory prepayments pursuant to Section 2.07) or under any other Loan
Document or reduce the Applicable Margin provided for herein;

 

(E) reduce the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Banks or any of
them to take any action hereunder;

 

(F) amend this Section 12.01, change the percentage set forth in definition of
the term “Majority Banks”, change the percentage set forth in the definition of
the term “Supermajority Banks” or amend any provision of this Agreement
expressly requiring the consent of all the Banks in order to take or refrain
from taking any action;

 

(G) release the guaranty of any Guarantor under its Guaranty Agreement, except
in accordance with the express provisions hereof or thereof, or release all or
substantially all of the Collateral except, in all such cases in accordance with
the express provisions of this Agreement or the Security Documents;

 

(H) add any requirements to obtain the consent of any additional Person or
Persons to affect any assignment or participation pursuant to Section 12.07; or

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

(I) extend any Stated Maturity Date; and

 

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Bank in addition to the Majority Banks, each affected Bank or all the
Banks, as the case may be, affect the rights or duties of the Issuing Bank under
this Agreement or any Letter of Credit Related Document; and

 

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Majority Banks, each affected Bank or
all the Banks, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and

 

(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Majority Banks or all the Banks, as the case
may be, affect the rights or duties of the Collateral Agent under the Security
Documents or any other Loan Document; and

 

(v) with respect to any Incremental Facility, the Incremental Loan Amendment,
and any waiver, consent or other amendment to any term or provision of this
Agreement necessary or advisable to effectuate any Incremental Facility or any
provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by the Borrower, the Administrative
Agent and each Incremental Term Bank or Incremental Revolving Bank making an
Incremental Revolving Commitment or Incremental Term Commitment; and

 

(vi) with respect to reallocation of the Revolving Commitment in connection with
the Revolver Reallocation Letter, the Revolver Reallocation Letter and any
waiver, consent or other amendment to any term or provision of this Agreement
necessary or advisable to effectuate any reallocation of the Revolving
Commitment in accordance with the terms or the intent of the Revolver
Reallocation Letter, shall be effective when executed by the Borrower, the
Administrative Agent and the Majority Revolver Banks;

 

(vii) Interest Rate Protection Agreements, Incremental Loan Amendments (and
related Incremental Loan documentation) and the Revolver Reallocation Letter
(and related documentation) shall not be deemed to be Loan Documents for
purposes of this Section 12.01(a); and

 

(viii) no amendment, waiver or consent shall, unless in writing and signed by
the Borrower, the Administrative Agent and the Supermajority Banks, waive,
postpone or delay any mandatory prepayment pursuant to Section 2.07.

 

(b) If, in connection with any proposed change, waiver, discharge or any
termination to any of the provisions of this Agreement as contemplated by
clauses (ii) through (viii), inclusive, of the second proviso to Section
12.01(a), the consent of the Majority Banks is obtained but the consent of one
or more other Banks whose consent is

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

required is not obtained, then the Borrower shall have the right, so long as all
non-consenting Banks whose individual consent is required are treated the same,
to replace each such non-consenting Bank or Banks with one or more Replacement
Banks pursuant to Section 4.08(b) so long as at such time of such replacement,
each such Replacement Bank consents to the proposed change, waiver, discharge or
termination.

 

12.02 Notices.

 

(a) All notices, requests and other communications provided for hereunder shall
be in writing (including, unless the context expressly otherwise provides,
facsimile transmission) and mailed, transmitted by facsimile or delivered, (i)
if to the Borrower, to the address or facsimile number specified for notices on
the applicable signature page hereof or to such other address or facsimile
number as shall be designated by such party in a notice to the other parties;
and (ii) if to the Administrative Agent, the Issuing Bank or any Bank, to the
notice address set forth on Schedule 1.01(A) or to such other address as shall
be designated by such party in a notice to the other parties.

 

(b) All such notices, requests and communications shall be effective when
delivered or transmitted by facsimile machine, respectively, provided that any
matter transmitted by facsimile (i) shall be immediately confirmed by a
telephone call to the recipient at the number specified on the applicable
signature page hereof or on Schedule 1.01(A), and (ii) shall be followed
promptly by a hard copy original thereof; except that notices to the
Administrative Agent shall not be effective until actually received by the
Administrative Agent, and notices pursuant to Article III to the Issuing Bank
shall not be effective until actually received by the Issuing Bank.

 

(c) The Borrower acknowledges and agrees that any agreement of the
Administrative Agent, the Issuing Bank and the Banks set forth in Articles II
and III herein to receive certain notices by telephone and facsimile is solely
for the convenience and at the request of the Borrower. The Administrative
Agent, the Issuing Bank and the Banks shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Bank and the Banks shall not
have any liability to the Borrower or any other Person on account of any action
taken or not taken by the Administrative Agent, the Issuing Bank or the Banks in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and drawings under Letters of Credit shall not be
affected in any way or to any extent by any failure by the Administrative Agent,
the Issuing Bank and the Banks to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
and the Banks of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank or the Banks to be contained in
the telephonic or facsimile notice.

 

12.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Issuing Bank or any
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------

remedies, powers and privileges herein provided are cumulative and not exclusive
of any other rights, remedies, powers and/or privileges available at law or in
equity.

 

12.04 Costs and Expenses. The Borrower shall, whether or not the transactions
contemplated hereby shall be consummated:

 

(a) pay or reimburse on demand all reasonable costs and expenses incurred by the
Administrative Agent in connection with the development, preparation,
negotiation, delivery, administration, syndication of the Commitments under and
execution of, and any amendment, supplement, waiver, consent or modification to
(in each case, whether or not consummated), this Agreement, any other Loan
Document and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including the Attorney Costs incurred by the Administrative Agent with respect
thereto;

 

(b) pay or reimburse each Bank, the Issuing Bank and the Administrative Agent on
demand for all reasonable costs and expenses incurred by them in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies (including in connection with any “workout” or restructuring regarding
the Obligations, and including in any Insolvency Proceeding) under this
Agreement, any other Loan Document, and any such other documents, including
Attorney Costs or the cost of any consultants incurred by the Administrative
Agent and any Bank; and

 

(c) except as otherwise provided in Section 7.12, pay or reimburse the
Administrative Agent and the Issuing Bank on demand for all appraisal
(including, without duplication, the allocated cost of internal appraisal
services), audit, environmental inspection and review (including, without
duplication, the allocated cost of such internal services), search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses, incurred or sustained by the
Administrative Agent and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Bank, in each case
in connection with the matters referred to Section 12.04(a) and (b). All amounts
under this Section 12.04 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitments and repayment of all other Obligations.

 

12.05 INDEMNITY. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT-RELATED
PERSON, EACH BANK AND THEIR AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL,
AGENTS AND ATTORNEYS-IN-FACT (EACH, AN “INDEMNIFIED PERSON”) FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS,
DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING
ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNIFIED PERSON IN ANY
WAY RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION,

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------

DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, (B) ANY COMMITMENT, LOAN OR LETTER OF CREDIT OR THE USE OR
PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING
BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND FOR PAYMENT DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (C) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY
OWNED OR OPERATED BY THE BORROWER, ANY SUBSIDIARY OR ANY OTHER CREDIT PARTY, OR
ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER, ANY SUBSIDIARY OR
ANY OTHER CREDIT PARTY OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNIFIED PERSON IS A PARTY THERETO
(ALL OF THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
NEGLIGENCE OF SUCH INDEMNIFIED PERSON; PROVIDED THAT SUCH INDEMNITY SHALL NOT,
AS TO ANY INDEMNIFIED PERSON, BE AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PERSON. NO INDEMNIFIED
PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY INDEMNIFIED PERSON HAVE ANY LIABILITY FOR ANY INDIRECT OR CONSEQUENTIAL
DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF
ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
EFFECTIVE DATE). ALL AMOUNTS DUE UNDER THIS SECTION 12.05 SHALL BE PAYABLE
WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR. THE AGREEMENT IN THIS SECTION
SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF
ANY BANK, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

 

12.06 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------

that the Borrower may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent and each Bank.

 

12.07 Assignments, Participations, etc.

 

(a) Any Bank may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment, Incremental Revolving Commitment (if any)
and the Loans (including for purposes of this subsection (a), participations in
Letter of Credit Obligations) at the time owing to it); provided, however, that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and the Loans at the time owing to it, after giving
effect to any such assignment no Bank, Affiliate of a Bank or an Approved Fund
with respect to a Bank shall hold Nexstar Loans and Loans hereunder aggregating
less than $10,000, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date; (ii) each such assignment of Loans hereunder must be consummated
simultaneously with an assignment among the same parties of a corresponding
percentage of the corresponding Class of Nexstar Loans and/or commitments (as
applicable) under the Nexstar Credit Agreement in accordance with the terms of
the Nexstar Credit Agreement; (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; (iv) any assignment of a Commitment must be approved by the
Administrative Agent and the Issuing Bank unless the Person that is the proposed
assignee is itself a Bank (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and (v) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that with respect to any assignment between a Bank and an Affiliate of such Bank
or an Approved Fund of such Bank, such processing and recordation fee shall be
in the amount of $1,500. Only one such fee shall be payable with respect to the
assignment of Loans hereunder and the simultaneous assignment among the same
parties of a corresponding percentage of the corresponding Class of Nexstar
Loans and/or commitments (as applicable) under the Nexstar Credit Agreement. The
Issuing Bank and the Administrative Agent hereby grant the consent required by
clause (iv) above with respect to any assignment that any Bank may from time to
time make to any Affiliate of a Bank or any Approved Fund or any assignment that
any Bank may from time to make to any other Bank or any Affiliate of a Bank or
any Approved Fund provided that the Issuing Bank and the Administrative Agent
are each given at least one (1) Business Day written notice prior to the
effective date of such assignment. Subject to acceptance and recording thereof
by the Administrative Agent pursuant to subsection (b) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------

covering all of the assigning Bank’s rights and obligations under this
Agreement, such Bank shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 4.01, 4.03, 4.04, 12.04 and 12.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Bank. Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
subsection (c) of this Section.

 

(b) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Payment Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans and Letter of Credit Obligations owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Bank hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.

 

(c) Any Bank may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans (including such Bank’s participations in Letter of
Credit Obligations) owing to it); provided, however, that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Issuing Bank and the Administrative
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement
and the other Loan Documents. Any agreement or instrument pursuant to which a
Bank sells such a participation shall provide that such Bank shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clause (i), subsections (B), (D) and (I) of the first proviso to Section 12.01
that directly affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.01, 4.03 and 4.04 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to subsection (d) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.09 as though it were a Bank, provided such
Participant agrees to be subject to Section 4.04(f) as though it were a Bank.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------

(d) A Participant shall not be entitled to receive any greater payment under any
provision of this Agreement than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant which is organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 4.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 4.04(f) as though it were a Bank.

 

(e) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

 

(f) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Bank, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

(g) Notwithstanding anything to the contrary contained herein, any Bank that is
a Fund may create a security interest in all or any portion of the Loans owing
to it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities, provided that unless and until such trustee actually becomes a Bank
in compliance with the other provisions of this Section 12.07 regarding
assignments in all respects, (i) no such pledge described in the immediately
preceding clause shall release the pledging Bank from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Bank under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------

12.08 Confidentiality. The Administrative Agent, the Collateral Agent, the
Issuing Bank, the Syndication Agent and each Bank agree to take normal and
reasonable precautions and exercise due care to maintain the confidentiality of
all information identified as “confidential” by any Credit Party and provided to
it by any Credit Party or any Subsidiary of any Credit Party, or by the
Administrative Agent on any Credit Party’s or such Subsidiary’s behalf, in
connection with this Agreement or any other Loan Document, and neither it nor
any of its Affiliates shall use any such information for any purpose or in any
manner other than pursuant to the terms contemplated by this Agreement; except
to the extent such information (a) was or becomes generally available to the
public other than as a result of a disclosure by such Person or any of its
Affiliates, or (b) was or becomes available on a non-confidential basis from a
source other than any Credit Party, provided that such source is not bound by a
confidentiality agreement with any Credit Party, known to such Person; provided
further, however, that the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Syndication Agent and each Bank may disclose such information
(i) at the request or pursuant to any requirement of any Governmental Authority
to which the Bank is subject or in connection with an examination of such Bank
by any such authority; (ii) pursuant to subpoena or other court process; (iii)
when required to do so in accordance with the provisions of any applicable
Requirement of Law; (iv) to the extent reasonably required in connection with
any litigation or proceeding to which such Person or its Affiliates may be
party; (v) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; and (vi) to such Person’s
independent auditors, creditors, other professional advisors and employees of
such Person’s Bank Affiliates (or any Affiliate of such Person engaged in
capital market transactions generally) retained by such Person in connection
with this Agreement. Notwithstanding the foregoing, (i) the Borrower authorizes
the Administrative Agent, the Collateral Agent, the Issuing Bank, the
Syndication Agent and each Bank to disclose to any Participant, any Eligible
Assignee or any direct or indirect counter-party in any Interest Rate Protection
Agreement to which the disclosing Bank is a party (each, a “Transferee”) and to
any prospective Transferee, such financial and other information in such
Person’s possession concerning the Credit Parties or their respective
Subsidiaries which has been delivered to Administrative Agent or the Banks
pursuant to this Agreement or which has been delivered to the Administrative
Agent or the Banks by the Credit Parties in connection with such Person’s credit
evaluation of the Credit Parties prior to entering into this Agreement; provided
that, unless otherwise agreed by the Borrower, such Transferee agrees in writing
to the Borrower to keep such information confidential to the same extent
required of the Banks hereunder and (ii) information identified as
“confidential” shall not include, and the Borrower, each Credit Party, the
Administrative Agent, each Bank and the respective Affiliates of each of the
foregoing (and the respective partners, directors, officers, employees, agents,
advisors and other representatives of each of the forgoing and their Affiliates)
may disclose to any and all Persons, without limitation of any kind, (a) any
information with respect to the U.S. federal and state income tax treatments of
the transactions contemplated hereby and any facts that may be relevant to
understanding such tax treatment, which facts shall not include for this purpose
the names of the parties of any other Person named herein, or information that
would permit identification of the parties or such other Person, or any pricing
terms or other nonpublic business or financial information that is unrelated to
such tax treatment or facts, and (b) all materials of any kind (including
opinions or other tax analyses) relating to such tax treatment or facts that are
provided to any of the Persons referred to above.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------

12.09 Set-off. In addition to any rights and remedies of the Banks provided by
law, if an Event of Default occurs and is continuing, each Bank is authorized at
any time and from time to time, without prior notice to any Credit Party, any
such notice being hereby waived to the fullest extent permitted by law, to set
off and apply, to the extent permitted by applicable law, any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing to, such Bank to or for the credit or
the account of any Credit Party against any and all Obligations owing to such
Bank, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Bank shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured. Each Bank agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Bank;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Bank under this
Section 12.09 are in addition to the other rights and remedies (including other
rights of set-off) which such Bank may have.

 

12.10 Notification of Addresses, Lending Offices, etc. Each Bank shall notify
the Administrative Agent in writing of any changes in the address to which
notices to the Bank should be directed, of addresses of its Lending Office, of
payment instructions in respect of all payments to be made to it hereunder and
of such other administrative information as the Administrative Agent shall
reasonably request.

 

12.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument. A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

12.12 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

12.13 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the parties hereto and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. None of the
Administrative Agent, the Syndication Agent the Issuing Bank or any Bank shall
have any obligation to any Person not a party to this Agreement or any other
Loan Document.

 

12.14 Governing Law and Jurisdiction; Waiver of Trial by Jury.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT AND EACH BANK SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------

(b) JURISDICTION. PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE PARTIES HERETO EACH
WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

(c) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY, ANY THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

12.15 Effectiveness.

 

(a) This Agreement shall become effective on the date (the “Effective Date”) on
which (i) the Borrower, the Administrative Agent, the Issuing Bank, the
Syndication Agent, and each Bank shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered (including by way
of facsimile device) the same to the Administrative Agent at its Notice Office
and (ii) the conditions contained in Sections 5.01 and 5.02 shall have been
satisfied or deemed satisfied pursuant to Section 10.04(b) (or waived by the
Majority Banks, or to the extent required by Section 12.01, all the Banks).
Unless the Administrative Agent has received actual notice from any Bank that
the conditions contained in Sections 5.01 and 5.02 have not been met to its
satisfaction in accordance with Section 10.04(b), upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------

Administrative Agent’s good faith determination that the conditions described in
clause (ii) of the immediately preceding sentence have been met, then the
Effective Date shall have been deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto had not been
met (although the occurrence of the Effective Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in Sections 5.01 and 5.02).

 

(b) On the Effective Date, each Bank shall deliver to the Administrative Agent
for the account of the Borrower an amount equal to the amount by which the
principal amount of Loans to be made by such Bank on the Effective Date exceeds
the amount of the Loans of such Bank outstanding under the Existing Mission
Credit Agreement on the Effective Date, plus any accrued but unpaid interest
with respect thereto. Notwithstanding anything to the contrary contained in this
Section 12.15(b), in satisfying the foregoing condition, unless the
Administrative Agent shall have been notified by any Bank prior to the
occurrence of the Effective Date that such Bank does not intend to make
available to the Administrative Agent such Bank’s Term C Loans and Revolving
Loans required to be made by it on such date, then the Administrative Agent may,
in reliance on such assumption, make available to the Borrower the corresponding
amounts and the making available by the Administrative Agent of such amounts
shall satisfy the condition contained in this Section 12.15.

 

(c) This Agreement constitutes an amendment and restatement of the Existing
Mission Credit Agreement and as such supersedes the Existing Mission Credit
Agreement in its entirety; provided, however, that in no event shall the Liens
or Guaranty Agreements securing the Existing Mission Credit Agreement or the
obligations thereunder be deemed affected hereby, it being the intent and
agreement of the Borrower and its Subsidiaries that the Guaranty Agreements and
the Liens on the Collateral granted to secure the obligations of the Borrower in
connection with the Existing Mission Credit Agreement and/or the Guaranty
Agreements, shall not be extinguished and shall remain valid, binding and
enforceable securing the obligations under the Existing Mission Credit Agreement
as amended and restated hereby.

 

12.16 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Bank, regardless of any investigation made by the
Administrative Agent or any Bank or on their behalf and notwithstanding that the
Administrative Agent may have had notice or knowledge of any Default at the time
of any Credit Event, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------

12.17 Additional Borrowers. If, on any date on or after the Effective Date, the
Borrower or the owner(s) of 100% of the Capital Stock of the Borrower acquires
any additional domestic Wholly-Owned Subsidiary, upon the written request of the
Borrower, such Subsidiary shall become a party to this Agreement, as if it were
a Borrower from the Effective Date, as of the date when the Administrative Agent
shall have received such legal opinions, certificates and documents in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
may reasonably request.

 

12.18 USA Patriot Act Notice. Each Bank and the Administrative Agent (for itself
and not on behalf of any Bank) hereby notified the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

[Remainder of page is intentionally left blank; signature pages follow]

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – Page 121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

BORROWER:

MISSION BROADCASTING, INC.

By:  

/s/ David S. Smith

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Vice President

 

Address for notices

544 Red Rock Drive

Wadsworth, OH 44281-2211

Attention: David S. Smith

Telephone: (330) 335-8808

Facsimile: (330) 336-8454

with a copy (which shall not constitute notice) to:

Nexstar Broadcasting Group, Inc.

909 Lake Carolyn Parkway

Suite 1450

Irving, TX 75039

Telephone: (972) 373-8800

Facsimile: (972) 373-8888

Attention: Perry Sook

Drinker Biddle & Reath LLP

1500 K Street, NW

Suite 1100

Washington, DC 20005-1209

Attention: Howard Liberman

Telephone: (202) 842-8876

Facsimile: (202) 842-8465/66

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SYNDICATION AGENT, ISSUING BANK AND BANKS:

BANK OF AMERICA, N.A., as Administrative

Agent, as Issuing Bank and as a Bank

By:  

/s/ Steven P. Renwick

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Principal

BEAR STEARNS CORPORATE LENDING INC.

as Syndication Agent and as a Bank

By:  

/s/ Victor Bulzacchelli

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Authorized Agent

ROYAL BANK OF CANADA, as a Bank and as a

Co-Documentation Agent

By:  

/s/ John M. Crawford

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Attorney-in-Fact

GENERAL ELECTRIC CAPITAL

CORPORATION, as a Bank and as a Co-

Documentation Agent

By:  

/s/ Karl Kieffer

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Authorized Signatory

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL, a division of Merrill

Lynch Business Financial Services Inc., as a Bank

and as a Co-Documentation Agent

By:  

/s/ Julia F. Maslanka

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Vice President

KZH CYPRESSTREE-1 LLC

By:  

/s/ Dorian Herrera

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Authorized Agent

KZH ING-2 LLC

By:  

/s/ Dorian Herrera

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Authorized Agent

KZH STERLING LLC

By:  

/s/ Dorian Herrera

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Authorized Agent

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE



--------------------------------------------------------------------------------

By their execution hereinbelow, each of the undersigned hereby (i) consents to
the execution and delivery of this Agreement; (ii) reaffirms and consents to the
pledge of their Capital Securities and Indebtedness, if any, pledged to the
Administrative Agent pursuant to the Pledge and Security Agreement (as defined
in the Nexstar Credit Agreement) to secure the Obligations; (iii) reaffirms
their obligations under each the Loan Documents to which any of the undersigned
are a party and agrees that all references to the Existing Mission Credit
Agreement made in such Loan Documents shall include the Existing Mission Credit
Agreement as amended and restated by this Agreement; and (iv) agrees that,
notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents executed in connection herewith, and notwithstanding any
prior course of conduct, the undersigned’s consent shall not be required for any
future amendment, modification, supplement, restatement, increase, renewal,
extension, rearrangement or substitution of this Agreement or any of the other
Loan Documents.

 

Consented to, Acknowledged and Agreed as of the day and year first above written

NEXSTAR BROADCASTING, INC.

(FORMERLY KNOWN AS NEXSTAR

FINANCE, L.L.C.)

NEXSTAR BROADCASTING GROUP, INC.

(FORMERLY KNOWN AS NEXSTAR

BROADCASTING GROUP, L.L.C.)

NEXSTAR FINANCE HOLDINGS, INC.

(FORMERLY KNOWN AS NEXSTAR FINANCE

HOLDINGS, L.L.C.)

By:  

Shirley Green

   

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

 

Vice President, Finance

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT – SIGNATURE PAGE